              Case 20-12841-MFW                 Doc 467        Filed 12/07/20         Page 1 of 196




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                   Case No. 20-12841 (MFW)

                                Debtors.                             (Jointly Administered)


          GLOBAL NOTES, RESERVATIONS OF RIGHTS, AND STATEMENTS
         OF LIMITATIONS, METHODOLOGY, AND DISCLAIMERS REGARDING
            THE DEBTORS’ SCHEDULES OF ASSETS AND LIABILITIES AND
                     STATEMENTS OF FINANCIAL AFFAIRS

        The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are
filing their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements” and together with the Schedules, the “Schedules and
Statements”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) pursuant to section 521 of title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq. (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”).

        Brian Gleason has signed each set of the Schedules and Statements. Mr. Gleason serves
as the Chief Restructuring Officer for each of the Debtors and is an authorized signatory for each
of the Debtors with respect to the Schedules and Statements. In reviewing and signing the
Schedules and Statements, Mr. Gleason has necessarily relied upon the efforts, statements, and
representations of various personnel of the Debtors and the Debtors’ legal and financial advisors.
Given the scale of the Debtors’ business and the complexity of the Debtors’ records, Mr. Gleason
has not (and could not have) personally verified the accuracy of each statement and representation
contained in the Schedules and Statements, including, without limitation, statements and
representations concerning amounts owed to creditors, the classification of such amounts, and
creditor addresses.

        The Debtors’ management team prepared the Schedules and Statements with the assistance
of the Debtors’ financial and legal advisors and other professionals. The Schedules and Statements
are unaudited and subject to potential amendment or supplementation. In preparing the Schedules
and Statements, the Debtors relied on financial data derived from the Debtors’ books and records
that was available at the time of preparation. The Debtors have made every reasonable effort to
ensure that the Schedules and Statements are as accurate and complete as possible under the

1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
    FL 33442.
            Case 20-12841-MFW           Doc 467      Filed 12/07/20     Page 2 of 196




circumstances and based upon such information as was available at the time of preparation.
Inadvertent errors or omissions may exist, and subsequent receipt or discovery of information or
further review and analysis of the Debtors’ books and records or other information may result in
changes or updates to information contained in the Schedules and Statements. The Debtors reserve
the right to update, amend, or supplement the Schedules and Statements from time to time, in all
respects, as may be necessary or appropriate. The Debtors, on behalf of themselves, their officers,
employees, advisors, and other agents, disclaim any liability to any third party arising out of or
related to the information contained in the Schedules and Statements and otherwise reserve all
rights with respect to the Schedules and Statements.

                          Global Notes and Overview of Methodology

       1.      Description of Cases. On November 9, 2020 (the “Petition Date”), each of the
Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors
are operating their businesses and managing their property as debtors in possession pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code. On November 10, 2020, the Court entered the
Order Authorizing and Directing the Joint Administration of the Debtors’ Chapter 11 Cases for
Procedural Purposes Only [Docket No. 37]. Notwithstanding the joint administration of the
Debtors’ cases for procedural purposes, each Debtor has filed its own set of Schedules and
Statements. On November 18, 2020, the United States Trustee for the District of Delaware
appointed an official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy
Code.

       2.      Global Notes Control. These Global Notes, Reservations of Rights, and
Statements of Limitations, Methodology, and Disclaimers Regarding the Debtors’ Schedules of
Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”) pertain to, are
incorporated by reference in, and comprise an integral part of all of the Schedules and Statements.
The Global Notes should be referred to and referenced in connection with any review of the
Schedules and Statements. In the event that the Schedules and Statements conflict with these
Global Notes, these Global Notes shall control.

        The fact that the Debtors have prepared a Global Note with respect to a particular Schedule
or Statement, or a particular part or item therein, and not as to others, does not reflect and should
not be interpreted as a decision by the Debtors to exclude the applicability of such Global Note to
any or all of the remaining Schedules or Statements, or other parts or items therein, as appropriate.
Disclosure of information in one Schedule, one Statement, or an exhibit or attachment thereto,
even if incorrectly placed, shall be deemed to be disclosed in the correct Schedule, Statement,
exhibit, or attachment, as the case may be.

        3.      Basis of Presentation. The Schedules and Statements are unaudited and do not
purport to be financial statements prepared in accordance with generally accepted accounting
principles in the United States of America (“GAAP”), nor were they reconciled with the Debtors’
financial statements. These Schedules and Statements represent a good faith attempt to comply
with the requirements of the Bankruptcy Code and Bankruptcy Rules using commercially
reasonable efforts and resources available and are subject to further review and potential
adjustment.



                                                 2
             Case 20-12841-MFW           Doc 467       Filed 12/07/20     Page 3 of 196




        The Debtors used reasonable efforts to attribute the assets and liabilities, certain required
financial information, and various cash disbursements to each particular Debtor entity. Because
the Debtors’ accounting systems, policies, and practices were developed for consolidated reporting
purposes rather than for reporting by legal entity, it is possible that not all assets and liabilities
have been recorded with the correct legal entity on the Schedules and Statements. Accordingly,
the Debtors reserve all rights to supplement and amend the Schedules and Statements in this regard,
including with respect to reallocation of assets or liabilities to any particular entity.

        4.      Reporting Date. Unless otherwise noted herein or in the Schedules and
Statements, all asset values (other than for cash holdings and deposits) contained in the Schedules
and Statements and herein are as of October 31, 2020. Values of cash holdings and deposits are
as of the Petition Date. In addition, the values of most prepayments are as of October 31, 2020,
but the values for professional retainers are as of the Petition Date. Furthermore, the values of the
Debtors’ liabilities are as of the Petition Date; however, certain liability values have been adjusted
for authorized payments made under the First Day Orders (as defined below).

        5.      Reservation of Rights. The Debtors and their advisors who assisted in the
preparation of the Schedules and Statements do not guarantee or warrant the accuracy or
completeness of the data that is provided herein and shall not be liable for any loss or injury arising
out of or caused in whole or in part by errors or omissions, negligent or otherwise, in preparing,
collecting, reporting, or communicating the information contained herein. The Debtors and their
advisors do not have an obligation to update, modify, revise, or re-categorize the information
provided herein, or to notify any third party upon such revisions. In no event shall the Debtors or
their advisors be liable to any third party for any direct, indirect, incidental, consequential, or other
damages (including, but not limited to, damages arising from the disallowance of a potential claim
against a Debtor or damages to business reputation, lost business or lost profits), whether
foreseeable or not and however caused, even if the Debtors or their advisors are advised of the
possibility of such damages. The Debtors reserve all rights to amend and/or supplement the
Schedules and Statements from time to time as is necessary and appropriate.

       The failure to designate a claim in the Schedules and Statements as “contingent,”
“unliquidated,” or “disputed” does not constitute an admission by the Debtors that such claim or
amount is not “contingent,” “unliquidated,” or “disputed.” The Debtors reserve their rights to
dispute, or to assert offsets or defenses to, any claim reflected on the Schedules or Statements on
any grounds, including, but not limited to, amount, liability, priority, status, or classification, or to
otherwise subsequently designate any claim as “contingent,” “unliquidated,” or “disputed.” The
Debtors reserve all of their rights to amend the Schedules and Statements as necessary and
appropriate, including, but not limited to, with respect to claim description and designation.

        The Debtors have made commercially reasonable efforts to correctly characterize, classify,
categorize or designate certain claims, assets, executory contracts, among other items reported in
the Schedules and Statements. Nevertheless, the Debtors may have improperly characterized,
classified, categorized, or designated certain items. The listing of a claim on Schedule D as
“secured,” on Schedule E/F (Part 1) as “priority,” on Schedule E/F (Part 2) as “nonpriority” or the
listing of a contract or lease on Schedule G as “executory” or “unexpired” does not constitute an
admission by the Debtors as to the legal rights of the claimant or a waiver of the Debtors’ rights to
re-characterize or re-classify such claim or contract pursuant to an amendment to the Schedules, a


                                                   3
            Case 20-12841-MFW           Doc 467      Filed 12/07/20     Page 4 of 196




claim objection, or otherwise. The Debtors thus reserve all of their rights to recharacterize,
reclassify, recategorize, or re-designate items reported in the Schedules and Statements at a later
time as necessary or appropriate as additional information becomes available.

        The Debtors’ accounting system was designed and maintained to manage the consolidated
treasury and cash management systems of the Debtors, as well as report the Debtors’ financial
results on a consolidated basis. Additionally, the Debtors’ accounting and finance staff were
trained to follow procedures consistent with these primary objectives. Accordingly, neither the
Debtors nor their advisors can ensure that transactions recorded in the Debtors’ books and records
with respect to one Debtor do not inadvertently reflect activity of another Debtor.

        Any specific reservation of rights contained elsewhere in the Global Notes does not limit
in any respect the foregoing general reservation of rights.

        6.      Valuation. It would be prohibitively expensive, unduly burdensome, and an
inefficient use of estate assets for the Debtors to obtain current market valuations of all of their
assets. Accordingly, unless otherwise indicated, the Schedules and Statements reflect net book
values as of October 31, 2020. Cash is reported based on the balances of the Debtors’ bank
accounts as of the Petition Date. Amounts ultimately realized may vary from net book value (or
whatever value was ascribed) and such variance may be material. Accordingly, the Debtors
reserve all of their rights to amend or adjust the value of each asset set forth herein. In addition,
the amounts shown for total liabilities exclude items identified as “unknown” or “undetermined”
and, thus, ultimate liabilities may differ materially from those stated in the Schedules and
Statements. In some instances, the Debtors have used estimates where actual data was not
available. The Debtors have not hired a third party to value their assets for purposes of completing
the Schedules and Statements.

       7.      Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars.

       8.       Quantification of Claims. Amounts that were not readily quantifiable by the
Debtors are reported as “undetermined,” “unknown,” or “N/A” and any such designation is not
intended to reflect the magnitude or materiality of any claim.

        9.      Claims Paid Pursuant to Court Orders. Pursuant to several motions filed on the
Petition Date (the “First Day Motions”), the Debtors sought authority to pay certain outstanding
prepetition payables pursuant to court order. The Bankruptcy Court entered certain orders
authorizing the Debtors to pay certain of the outstanding prepetition payables it sought to pay
under the First Day Motions (the “First Day Orders”). Consequently, certain prepetition fixed,
liquidated, and undisputed unsecured claims, including, but not limited to, certain claims for
employee wages that had accrued in the 180 days prior to the Petition Date, have been paid
following the Petition Date. Where and to the extent these claims have been satisfied or are
anticipated to be satisfied, they may not be listed in the Schedules and Statements. To the extent
the Debtors later pay any amount of the claims listed in the Schedules and Statements pursuant to
any orders entered by the Bankruptcy Court, the Debtors reserve all rights to amend or supplement
the Schedules and Statements as is necessary or appropriate.




                                                 4
            Case 20-12841-MFW           Doc 467      Filed 12/07/20     Page 5 of 196




         10.     Prepetition and Postpetition Liabilities. The Debtors have sought to allocate
liabilities between the prepetition and postpetition periods based on the information and research
conducted in connection with the preparation of the Schedules and Statements. As additional
information becomes available and further research is conducted, the allocation of liabilities
between the prepetition and postpetition periods may change. Accordingly, the Debtors reserve
all of their rights to amend, supplement, or otherwise modify the Schedules and Statements as is
necessary or appropriate.

        11.     Agreements with Members. The Debtor counterparty on all agreements with the
Debtors’ members and other customers, including membership agreements and other agreements
for recurring services, such as personal training services, is YouFit Health Clubs, LLC. All such
agreements are property of YouFit Health Clubs, LLC and the payment obligations arising
thereunder, which are primarily, but not exclusively, for monthly membership fees, are owed to
YouFit Health Clubs, LLC. The payments received from members and other customers under
such agreements, the cash proceeds of other transactions with members or other customers,
including, without limitation, point-of-service cash sales at the Debtors’ clubs of saleable
inventory owned by YouFit Health Clubs, LLC, and all other such revenues and proceeds are
property of YouFit Health Clubs, LLC.

        12.     Club-Level Entities. The Debtors operate their clubs at leased locations and do
not own any real property except for leasehold interests held by those of the Debtors that are the
lessees under such leases. Generally, each of the Debtors’ clubs has a corresponding legal entity
that serves as the lessee under the lease pertaining to the location of the club. While such club-
level Debtor entities are liable for rents and other obligations under the leases, the funds actually
used by the Debtors to satisfy such obligations, along with any other monetary obligations incurred
at the club level, are supplied by YouFit Health Clubs, LLC. The club-level Debtor entities store
and use certain business equipment, all of which is owned by YouFit Health Clubs, LLC, at the
Debtors’ clubs pursuant to intercompany equipment licensing agreements, and use the YouFit
mark and other intellectual property, held by YouFit, LLC, pursuant to intercompany licensing
agreements.

        13.     Intercompany Transactions. As is more fully set forth in the Motion of the
Debtors for Entry of Interim and Final Orders (A) Authorizing the Maintenance of Bank Accounts
and Continued Use of Existing Business Forms and Checks, (B) Authorizing the Continued Use of
Cash Management System, (C) Waiving Certain Investment and Deposit Guidelines, and
(D) Granting Administrative Expense Status to Postpetition Intercompany Claims [Docket No. 15]
(the “Cash Management Motion”), in the ordinary course of business, the Debtors maintain
business relationships among each other that give rise to certain intercompany transactions,
including, for example, cash sweeps and intercompany loans that occur as part of the daily
operation of the Debtors’ cash management system, as well as payments on account of the
obligations of YouFit Health Clubs, LLC to the club-level Debtor entities for rents and other such
club-level obligations. Due to historical accounting practices whereby the Debtors, for accounting,
reporting, and monitoring purposes only, accounted for revenues at the club level, the Debtors
have been unable to ascertain the precise amount of intercompany receivables and payables as of
the Petition Date. The listing of any intercompany payables and receivables, even with
undetermined amounts, on Schedules A/B or Schedules E/F, as the case may be, is not and should
not be construed as an admission of the characterization of any balances between or among the


                                                 5
             Case 20-12841-MFW           Doc 467       Filed 12/07/20     Page 6 of 196




Debtors as debt, equity, or otherwise. For the avoidance of doubt, the Debtors reserve all rights,
claims, and defenses in connection with any and all intercompany receivables and payables,
including with respect to the amounts and characterization of any intercompany claims.

        14.     Setoffs. The claims of individual creditors for, among other things, goods, products,
services or taxes are listed as the amounts entered on the Debtors’ books and records and may not
reflect credits, allowances or other adjustments due from such creditors to the Debtors. The
Debtors reserve all of their rights regarding such credits, allowances, or other adjustments.

        15.     Property and Equipment. Nothing in the Schedules or Statements, including,
without limitation, the failure to list leased property or equipment as owned property or equipment
or vice-versa, constitutes, or shall be construed as, an admission as to the determination of legal
status of any lease, including whether any lease is a true lease or financing arrangement, and the
Debtors reserve all their rights with respect to such issues.

        16.     Exclusions. The Debtors believe that they have identified, but did not necessarily
value, all material categories of assets and liabilities in the Schedules and Statements. The Debtors
have excluded certain categories of assets, tax accruals, and liabilities from the Schedules and
Statements, including employee benefit accruals, accrued accounts payable, and deferred gains.
The Debtors also have excluded potential rejection damage claims of counterparties to executory
contracts and unexpired leases that may be rejected, to the extent such damage claims may exist.
In addition, certain immaterial assets and liabilities may have been excluded.

         17.     Causes of Action. The Debtors, despite their reasonable efforts, may not have
listed all of their causes of action or potential causes of action against third parties as assets in the
Schedules and Statements, including, without limitation, causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code and any other relevant nonbankruptcy laws to
recover assets or avoid transfers. The Debtors reserve all of their rights with respect to any causes
of action they may have, whether arising before, on, or after the Petition Date, in contract or in tort,
at law or in equity, or pursuant to any other theory of law, and neither these Global Notes nor the
Schedules and Statements shall be deemed a waiver of any such causes of action.

        18.     Insiders. For purposes of the Schedules and Statements, the Debtors defined
“insiders” in accordance with the provisions of section 101(31) of the Bankruptcy Code. Persons
listed as “insiders” have been included for informational purposes only, however, and the
designation of such persons as “insiders” on the Schedules and Statements does not constitute, and
should not be construed as, an admission that such persons constitute insiders within the meaning
of section 101(31) of the Bankruptcy Code. Moreover, these Global Notes and the Schedules and
Statements do not take any position with respect to: (a) any person’s influence over the control of
the Debtors; (b) the management responsibilities or functions of any such person; (c) the decision
making or corporate authority of any such person; or (d) whether the Debtors or any person who
may have had control over the Debtors could successfully argue that such person is not an “insider”
under applicable law or with respect to any theories of liability or for any other purpose.

         19.    Litigation. Certain litigation reflected as claims against one of the Debtors may
relate to any of the other Debtors. The Debtors have made reasonable efforts to accurately record
such claims in the Schedules and Statements of the Debtors against whom such claims lie.


                                                   6
            Case 20-12841-MFW           Doc 467       Filed 12/07/20    Page 7 of 196




         20.   Guarantees and Other Secondary Liability Claims. The Debtors have exercised
reasonable efforts to locate and identify guarantors, co-obligors, or other secondarily-liable parties
under executory contracts, unexpired leases, secured financing agreements, and other such
arrangements or agreements. Where such guarantors or co-obligors have been identified, the
Debtors have included them in the relevant Schedules D, E/F, G and/or H for the applicable
Debtor. The Debtors may have inadvertently omitted certain guarantees or other secondary
liability embedded in their contractual agreements.

        21.    Totals. All totals that are included in the Schedules and Statements represent totals
of known amounts only and do not include any undetermined amounts. To the extent there are
unknown or otherwise undetermined amounts, the actual total may be materially different than the
listed total. Due to unliquidated, contingent and/or disputed claims, summary statistics in the
Schedules and Statements may significantly understate the Debtors’ liabilities.

        22.     Intellectual Property Rights. The exclusion of any intellectual property shall not
be construed as an admission that such intellectual property rights have been abandoned,
terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
acquisition, or other transaction.

        23.    Confidentiality. There may be instances in the Schedules and Statements where
the Debtors deemed it necessary and appropriate to omit from the public record information such
as individuals’ names and addresses. Typically, the Debtors have used this approach because of
an agreement between the Debtors and a third party, concerns of confidentiality and protection of
sensitive commercial information, and concerns for the privacy of individuals. In particular,
addresses of members and other customers of the Debtors are generally not included in the
Schedules and Statements.

        24.     Accuracy. The financial information disclosed herein was not prepared in
accordance with GAAP, federal or state securities laws, or other applicable nonbankruptcy law or
in lieu of complying with any periodic reporting requirements thereunder. Persons and entities
trading in or otherwise purchasing, selling, or transferring the claims against the Debtors should
evaluate this financial information in light of the purposes for which it was prepared. The Debtors
are not liable for and undertake no responsibility to indicate variations from securities laws.

                    Specific Notes to the Schedules of Assets and Liabilities

Classifications of Claims

        Listing a claim on Schedule D as “secured,” or on Schedule E/F as “priority” or
“nonpriority,” or a contract or lease on Schedule G as “executory” or “unexpired,” does not, in
each case, constitute an admission by the Debtors of the legal rights of the claimant or the legal
status of such claim or contract, or a waiver of the Debtors’ right to recharacterize or reclassify
such claim or contract.

Summary of Assets and Liabilities

       For financial reporting purposes, the Debtors ordinarily prepare consolidated financial
statements in accordance with GAAP. The Schedules reflect the assets and liabilities of each


                                                  7
             Case 20-12841-MFW           Doc 467       Filed 12/07/20     Page 8 of 196




Debtor on a nonconsolidated basis, except where otherwise indicated. Accordingly, the totals
listed in the Schedules will likely differ, at times materially, from the consolidated financial reports
prepared by the Debtors for financial reporting purposes or otherwise, which may reflect
consolidation, elimination and step-up in basis adjustments to the financial statements.

Schedule A/B

        As noted above, despite commercially reasonable efforts to identify all known assets, the
Debtors may not have listed all of its causes of action or potential causes of action against third
parties as assets in the Schedules and Statements, including, but not limited to, causes of action
arising under the Bankruptcy Code or any other applicable laws to recover assets or avoid transfers.

        Part 1, Item 3

        As is more fully set forth in the Cash Management Motion, the Debtors maintain
approximately thirteen (13) bank accounts and utilize a cash management system in the ordinary
course of business to efficiently collect, concentrate, and disburse funds generated by their
operations. The account holder for six (6) of the Debtors’ bank accounts is YouFit Health Clubs,
LLC, while other Debtor entities are the account holders for the remaining seven (7) bank accounts.
The Debtors have listed each bank account on the Schedules of the Debtor who is the named
account holder on such bank account. However, for the reasons set forth in Global Notes 11 and
12 above and the Specific Note on Schedule A/B, Part 5, Item 21 below, all cash deposited and/or
held in the bank accounts, regardless of the name on the account, is property of YouFit Health
Clubs, LLC.

        Part 2, Items 7 & 8

       The Debtors’ characterization of an asset listed in Part 2, Items 7 and 8 is not a legal
characterization of either a deposit or a prepayment. The Debtors reserve their rights to re-
categorize or recharacterize such assets at a later time as appropriate. All prepayments are as of
October 31, 2020, except for professional retainer payments which are as of the Petition Date.

        Part 5, Item 21

        YouFit Health Clubs, LLC owns certain finished goods inventory, including, without
limitation, certain branded and other promotional items, such as t-shirts, towels, water bottles, and
other similar products, which inventory is stored and sold at the Debtors’ clubs in the ordinary
course of business. All such inventory has been scheduled on Schedule A/B for YouFit Health
Clubs, LLC, regardless of the location where such inventory was located as of the Petition Date.

        Part 5, Items 39 to 40, 50

        YouFit Health Clubs, LLC owns certain business equipment, including gym equipment
and office equipment, as well as all fixtures, including certain gym equipment, which is stored and
used at the Debtors’ clubs in the ordinary course of business pursuant to intercompany licensing
agreements. All such equipment and fixtures have been scheduled on Schedule A/B for YouFit
Health Clubs, LLC, regardless of the locations where such equipment and fixtures were being
stored and used as of the Petition Date.


                                                   8
            Case 20-12841-MFW           Doc 467      Filed 12/07/20     Page 9 of 196




       Part 9, Item 55

        The Debtors account for leasehold improvements at the club-level as the club-level Debtor
entities are the lessees under the leases for the locations where the Debtors operate their clubs.
Leasehold improvements have therefore been scheduled on Schedules A/B for the various club-
level entities.

Schedule E/F

       Priority/Nonpriority Status

        The listing of any claim on Schedule E/F does not constitute an admission by the Debtors
that such claim is entitled to priority treatment under section 507 of the Bankruptcy Code or that
the amount of the claim is accurate. The Debtors reserve their right to dispute the priority status
of any claim on any basis.

       Potential Customer Claims

        As of the Petition Date, the Debtors had more than 340,000 current members and over
100,000 former members (i.e., those who cancelled their memberships within one year of the
Petition Date) (collectively, the “Customers”). To schedule such potential liabilities on an
individual basis, to the extent possible, would not only be speculative, cost prohibitive, and unduly
burdensome, but would also likely cause the Schedules to be dauntingly voluminous. Therefore,
while the Debtors cannot reasonably estimate the value of Customer claims, the Debtors have
made a good-faith effort to list an aggregate Customer liability based solely on the Debtors’ books
and records. Due to the COVID-19 pandemic and related gym closures, the Debtors have and may
continue to receive membership cancellation and refund requests. As the Debtors cannot know or
estimate how many additional membership cancellation and refund requests may be made, the
estimate of Customer claims as of the Petition Date may not reflect actual Customer liabilities.
Consequently, the estimated aggregate Customer liability included in the Schedules is highly
speculative and the facts surrounding any Customer claims will expectantly be Customer-specific.
Furthermore, amounts included in the estimated claim amount include amounts that may be
satisfied in the ordinary course of business. Accordingly, the Debtors believe the estimate
Customer claims amount likely overstates any actual claims, which amounts cannot be determined
with reasonable certainty at this time.

       Claims of Counterparties to Executory Contracts and Unexpired Leases

        Schedule E/F reflects the prepetition amounts owing as of the Petition Date to
counterparties to executory contracts and unexpired leases. Such prepetition amounts, however,
may be paid in connection with the assumption, or assumption and assignment, of executory
contracts or unexpired leases. Additionally, Schedule E/F does not include potential rejection
damage claims, if any, of the counterparties to executory contracts and unexpired leases that may
be rejected.




                                                 9
            Case 20-12841-MFW           Doc 467       Filed 12/07/20    Page 10 of 196




       Part 1, Item 2

        In the ordinary course of business, the Debtors incur certain personal property and sales
tax obligations in the various jurisdictions in which the Debtors operate. Such personal property
tax obligations are assessed based on the equipment and other personal property stored at the
locations of the Debtors’ clubs. Sales tax obligations are based on taxable revenue earned by
YouFit Health Clubs, LLC. As set forth above in Global Notes 11 and 12 and the Specific Note
on Schedule A/B, Part 5, Item 21, YouFit Health Clubs, LLC owns all the equipment and other
personal property and all revenues generated by sales or otherwise; accordingly, all personal
property and sales tax obligations have been scheduled on Schedule E/F for YouFit Health Clubs,
LLC, regardless of which of the Debtors’ names may appear on the tax bills or statements.

Schedule G

         Although commercially reasonable efforts have been made to ensure the accuracy of
Schedule G regarding executory contracts and unexpired leases, inadvertent errors, omissions or
overinclusion may have occurred in preparing Schedule G. Omission of a contract, lease or other
agreement from Schedule G does not constitute an admission that such omitted contract, lease or
agreement is not an executory contract or unexpired lease. The Debtors hereby reserve all of their
rights to (i) dispute the validity, status, or enforceability of any contract, agreement or lease set
forth in Schedule G and (ii) amend or supplement such Schedule as necessary. Furthermore, the
Debtors reserve all of their rights, claims, and causes of action with respect to the contracts and
agreements listed on the Schedules, including the right to dispute or challenge the characterization
or the structure of any transaction, document, or instrument. The presence of a contract or
agreement on Schedule G does not constitute an admission that such contract or agreement is an
executory contract or unexpired lease. The contracts, agreements and leases listed on Schedule G
may have expired or may have been modified, amended, or supplemented from time to time by
various amendments, restatements, waivers, estoppel certificates, letters, or other documents,
instruments, or agreements that may not be listed therein. Certain of the real property leases listed
on Schedule G may contain renewal options, guarantees of payments, options to purchase, rights
of first refusal, rights to lease additional space, early termination rights, and other miscellaneous
rights. Such rights, powers, duties, and obligations are not set forth on Schedule G.

         For unexpired leases, the amounts listed do not reflect the total liability amount that would
be required to be recorded under ASC 842, which would require the total of all past and future
lease payments to be reflected on the books and records. Only past due lease payments have been
listed in the Schedules.

      Any and all rights, claims, and causes of action of the Debtors with respect to the
agreements listed on Schedule G are hereby reserved and preserved.


                     Specific Notes to the Statements of Financial Affairs

       Part 1, Item 1

        As set forth above in Global Notes 11 and 12 and the Specific Note on Schedule A/B,
Part 5, Item 21, YouFit Health Clubs, LLC owns all of the assets that produce revenue from the


                                                 10
            Case 20-12841-MFW           Doc 467        Filed 12/07/20    Page 11 of 196




business of the Debtors; therefore, the Debtors have listed all gross revenue from the business of
the Debtors on the Statement for YouFit Health Clubs, LLC.

       Part 2, Items 3 and 4

        As is more fully set forth in the Cash Management Motion, the Debtors satisfy payables
through five (5) bank accounts maintained for the purpose of making disbursements. While YouFit
Health Clubs, LLC owns the funds that are the ultimate source of payments made through such
disbursement accounts, YouFit Health Clubs, LLC is the named account holder on only one (1)
such account. Therefore, while any transfers of funds are technically transfers of property of
YouFit Health Clubs, LLC, such transfers are listed only on the Statement of the Debtor entity
who is the named account holder of the disbursement account from which the transfer was made.
Further, all payments to insiders, including payments to insiders made within ninety (90) days of
the Petition Date, have been listed under Item 4.

       Part 13, Item 26.b

        Historically, the Debtors have conducted an annual certified financial audit of their
consolidated financials. In the course of such audits of the Debtors’ consolidated financials,
certain testing may have been performed with respect to certain individual Debtor entities;
however, no individual certified financial audits were ever produced as to any individual Debtor
entities.

       Part 13, Item 26.d

        As noted herein, the Debtors ordinarily prepare consolidated financial statements in
accordance with GAAP for financial reporting purposes. The Debtors issue their consolidated
financial statements in the ordinary course of business. It would be a timely and burdensome task
for the Debtors to go through their records to identify all financial institutions, creditors, and other
parties to whom the Debtors have issued a financial statement within the two (2) years prior to the
Petition Date; accordingly, the Debtors have not identified such recipients.




                                                  11
                              Case 20-12841-MFW                               Doc 467               Filed 12/07/20                   Page 12 of 196


Fill in this information to identify the case:

Debtor name: YouFit Health Clubs, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12841

                                                                                                                                                                   ¨ Check if this is an
                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                               12/15

 Part 1:     Summary of Assets


1.   Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)




     1a. Real property:
         Copy line 88 from Schedule A/B ......................................................................................................                     UNDETERMINED



     1b. Total personal property:
         Copy line 91A from Schedule A/B ....................................................................................................                      $17,617,470.53



     1c. Total of all property:
         Copy line 92 from Schedule A/B ......................................................................................................                     $17,617,470.53

 Part 2:     Summary of Liabilities



2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D .................                                                 $88,259,121.01



3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)




     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F .........................................................                                    $335,955.67



     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ............................                                               + $903,938.77




4.   Total liabilities
     Lines 2 + 3a + 3b .........................................................................................................................................   $89,499,015.45




Official Form 206Sum                                  Summary of Assets and Liabilities for Non-Individuals                                                                 Page 1 of 1
                           Case 20-12841-MFW                   Doc 467         Filed 12/07/20       Page 13 of 196


Fill in this information to identify the case:

Debtor name: YouFit Health Clubs, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12841

                                                                                                                             ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                              12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and
properties which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any
executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added,
write the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If
an additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.
For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

 Part 1:      Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
       ¨ No. Go to Part 2.
       þ Yes. Fill in the information below
       All cash or cash equivalents owned or controlled by the debtor                                                      Current value of
                                                                                                                           debtor’s interest

2.     Cash on hand
2.1.   CASH IN REGISTERS                                                                                                   $8,800.00

2.2.   PETTY CASH                                                                                                          $600.00

3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)      Type of account             Last 4 digits of account number Current value of
                                                                                                                         debtor’s interest
3.1.       BANK OF AMERICA                                   REVENUE ACCOUNT             6225                              $18,415.00
3.2.       BANK OF AMERICA                                   REVENUE ACCOUNT             4652                              $3,000,000.00
3.3.       BANK OF AMERICA                                   CONCENTRATION               7085                              $699,594.49
                                                             ACCOUNT
3.4.       BANK OF AMERICA                                   DISBURSEMENT ACCOUNT        7098                              $0.00
3.5.       JP MORGAN CHASE                                   REVENUE ACCOUNT             6528                              $7,267.95
3.6.       JP MORGAN CHASE                                   DISBURSEMENT ACCOUNT        7975                              $4,770.75
3.7.       WELLS FARGO                                       REVENUE ACCOUNT             7573                              $10,373.41

4.         Other cash equivalents (Identify all)
           Description                 Name of institution             Type of account          Last 4 digits of account   Current value of
                                                                                                number                     debtor’s interest
4.1.       CERTFICATE OF               BANK OF AMERICA NA              CASH COLLATERAL          1298                       $50,000.00
           DEPOSIT                     PO BOX 15284                    INTEREST CHECKING
                                       WILMINGTON DE 19850             ACCOUNT



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                        Page 1 of 21
                           Case 20-12841-MFW                  Doc 467         Filed 12/07/20            Page 14 of 196

Debtor     YouFit Health Clubs, LLC                                                                            Case number (if known) 20-12841

5.     Total of part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                       $3,799,821.60

 Part 2:      Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?
       ¨ No. Go to Part 3.
       þ Yes. Fill in the information below
7.         Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit                                                              Current value of
                                                                                                                         debtor’s interest

7.1.       UTILITIES                                                                                                     $4,759.00
           FPL
           GENERAL MAIL FACILITY
           MIAMI FL 33188-0001

7.2.       UTILITIES                                                                                                     $2,336.00
           FPL
           GENERAL MAIL FACILITY
           MIAMI FL 33188-0001

7.3.       RENT                                                                                                          $17,099.95
           POLYGLASS USA, INC.
           DEPT 2663
           PO BOX 122663
           DALLAS TX 75312

7.4.       RENT                                                                                                          $10,056.19
           POLYGLASS USA, INC.
           DEPT 2663
           PO BOX 122663
           DALLAS TX 75312

7.5.       RENT                                                                                                          $2,500.00
           POLYGLASS USA, INC.
           DEPT 2663
           PO BOX 122663
           DALLAS TX 75312

8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment                                                           Current value of
                                                                                                                         debtor’s interest
8.1.       ALARM                                                                                                         $739.88
           ALL PHASE SECURITY, INC
8.2.       ALARM                                                                                                         $1,909.95
           AMERICAN SECURITY & FIRE ALARM SYSTEMS, INC
8.3.       FACILITY REPAIR                                                                                               $1,306.45
           AMERICAN SECURITY & FIRE ALARM SYSTEMS, INC
8.4.       FIXED ASSETS                                                                                                  $1,025.00
           AMERICAN SECURITY & FIRE ALARM SYSTEMS, INC
8.5.       TELEPHONE                                                                                                     $1,499.12
           AT&T - 105262
8.6.       TELEPHONE                                                                                                     $136.26
           AT&T - 105503
Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                      Page 2 of 21
                        Case 20-12841-MFW                 Doc 467   Filed 12/07/20     Page 15 of 196

Debtor   YouFit Health Clubs, LLC                                                             Case number (if known) 20-12841

8.       Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment                                             Current value of
                                                                                                         debtor’s interest
8.7.     TELEPHONE                                                                                       $300.95
         AT&T - 5014
8.8.     CAR                                                                                             $1,033.99
         AUDI FINANCIAL SERVICES
8.9.     TELEPHONE                                                                                       $793.12
         BLUE STREAM
8.10.    PROFESSIONAL SERVICES                                                                           $4,705.05
         CBIZ MHM, LLC
8.11.    PROFESSIONAL SERVICES                                                                           $10,711.33
         CBRE, INC.
8.12.    SOFTWARE DEVELOPMENT                                                                            $22,123.71
         CLOUD-ONSITE TECHNOLOGIES INC
8.13.    UTILITIES                                                                                       $1,659.25
         CORPORATE SERVICES CONSULTANTS
8.14.    PROFESSIONAL SERVICES                                                                           $78,889.74
         DOMO, INC
8.15.    RETAINER BALANCE                                                                                $34,314.00
         DONLIN RECANO & COMPANY
8.16.    KEY TAGS                                                                                        $6,098.80
         EI GLOBAL GROUP LLC
8.17.    ALARM                                                                                           $1,423.50
         FORTRESS SECURITY LLC
8.18.    RETAINER BALANCE                                                                                $389,326.65
         GREENBERG TRAURIG LLP
8.19.    COPIERS                                                                                         $1,628.70
         HGI TECHNOLOGIES
8.20.    RETAINER BALANCE                                                                                $70,642.25
         HILCO REAL ESTATE, LLC
8.21.    D&O INS                                                                                         $21,898.75
         MARSH USA INC
8.22.    FACILITY REPAIR                                                                                 $1,163.67
         MILLER MECHANICAL, INC
8.23.    MARKETING                                                                                       $100,000.00
         MOTUS CREATIVE LLC
8.24.    EMPLOYEE TRAINING                                                                               $3,478.84
         OPENSESAME, INC
8.25.    RETAINER BALANCE                                                                                $280,801.50
         PHOENIX MANAGEMENT SERVICES


Official Form 206A/B                      Schedule A/B: Assets — Real and Personal Property                          Page 3 of 21
                           Case 20-12841-MFW                Doc 467     Filed 12/07/20     Page 16 of 196

Debtor     YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment                                              Current value of
                                                                                                            debtor’s interest
8.26.      FIXED ASSETS                                                                                     $3,700.35
           POWELL AV LLC
8.27.      FIXED ASSETS                                                                                     $1,500.00
           PRO REVOLUTION
8.28.      RETAINER BALANCE                                                                                 $70,000.00
           RED BANYAN GROUP, LLC
8.29.      MARKETING                                                                                        $48,054.06
           SALESFORCE.COM, INC
8.30.      FIXED ASSETS                                                                                     $1,995.39
           SPECIALIZED SUPPLIES & SERVICES INC
8.31.      A/C REPAIR                                                                                       $855.83
           SUNSTATE AIR CONDITIONING AND HEATING, LLC
8.32.      SECONDARY REVENUE                                                                                $36,602.50
           TIVITY HEALTH
8.33.      WORKER'S COMP                                                                                    $38,675.59
           TRAVELERS
8.34.      FIXED ASSETS                                                                                     $10,294.00
           TURNSTILES
8.35.      LEASE                                                                                            $1,884.84
           UNITED LEASING, INC-CACTUS
8.36.      TRASH                                                                                            $4,269.58
           WASTE MANAGEMENT 13648
8.37.      TRASH                                                                                            $399.07
           WASTE MANAGEMENT 660345
8.38.      TRASH                                                                                            $681.26
           WASTE MANAGEMENT 78251
8.39.      TRASH                                                                                            $1,356.79
           WASTE MANAGEMENT 9001054
8.40.      TRASH                                                                                            $13,095.15
           WASTE MANAGEMENT INC OF FLORIDA

9.      Total of part 2
        Add lines 7 through 8. Copy the total to line 81.                                                      $1,307,726.01

 Part 3:      Accounts receivable

10.     Does the debtor have any accounts receivable?
        ¨ No. Go to Part 4.
        þ Yes. Fill in the information below.


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                         Page 4 of 21
                               Case 20-12841-MFW                Doc 467           Filed 12/07/20        Page 17 of 196

Debtor        YouFit Health Clubs, LLC                                                                            Case number (if known) 20-12841

                                                                                                                            Current value of
                                                                                                                            debtor’s interest

11.           Accounts receivable
                                  Face amount         Doubtful or uncollectible
                                                      accounts

11a.1         90 days old or      $1,571,623.00    - $439,511.89                     = ........ →                           $1,132,111.11
              less:

                                  Face amount         Doubtful or uncollectible
                                                      accounts

11b.1         Over 90 days old:   $276,443.00      - $276,443.00                     = ........ →                           $0.00

12.      Total of part 3
         Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                $1,132,111.11


1
    OCT 31, 2020 BALANCE



    Part 4:      Investments

13.      Does the debtor own any investments?
         ¨ No. Go to Part 5.
         þ Yes. Fill in the information below.
                                                                                                    Valuation method used   Current value of
                                                                                                    for current value       debtor’s interest

14.      Mutual funds or publicly traded stocks not included in Part 1
         Name of fund or stock

14.1. ___________________________________________________________________                           _____________________ $________________

15.           Non-publicly traded stock and interests in incorporated and unincorporated businesses,
              including any interest in an LLC, partnership, or joint venture
              Name of entity                                                      % of ownership
15.1.         SEVEN B-FIT, LLC                                                    100.00%           _____________________ UNDETERMINED
15.2.         SOUTH FLORIDA HEALTH AND FITNESS, INC.                              100.00%           _____________________ UNDETERMINED
15.3.         YF ADMIN, LLC                                                       100.00%           _____________________ UNDETERMINED
15.4.         YF ARIZONA LLC                                                      100.00%           _____________________ UNDETERMINED
15.5.         YF CORAL WAY II, LLC                                                100.00%           _____________________ UNDETERMINED
15.6.         YF EAST FOWLER, LLC                                                 100.00%           _____________________ UNDETERMINED
15.7.         YF GROUP A, LLC                                                     100.00%           _____________________ UNDETERMINED
15.8.         YF HAMMOCK LLC                                                      100.00%           _____________________ UNDETERMINED
15.9.         YF HIALEAH, LLC                                                     100.00%           _____________________ UNDETERMINED
15.10.        YF HORIZON, LLC                                                     100.00%           _____________________ UNDETERMINED
15.11.        YF LAFAYETTE PLACE, LLC                                             100.00%           _____________________ UNDETERMINED
15.12.        YF OLNEY, LLC                                                       100.00%           _____________________ UNDETERMINED
15.13.        YF POMPANO, LLC                                                     100.00%           _____________________ UNDETERMINED
15.14.        YF RANDALLSTOWN, LLC                                                100.00%           _____________________ UNDETERMINED
15.15.        YF RIVERDALE, LLC                                                   100.00%           _____________________ UNDETERMINED


Official Form 206A/B                            Schedule A/B: Assets — Real and Personal Property                                     Page 5 of 21
                            Case 20-12841-MFW                  Doc 467      Filed 12/07/20   Page 18 of 196

Debtor      YouFit Health Clubs, LLC                                                                   Case number (if known) 20-12841

15.16.     YF SE FLA, LLC                                                    100.00%      _____________________ UNDETERMINED
15.17.     YOU FIT ENTERPRISES, LLC                                          100.00%      _____________________ UNDETERMINED
15.18.     YOU FIT NINE, LLC                                                 100.00%      _____________________ UNDETERMINED
15.19.     YOU FIT PINELLAS PARK, LLC                                        100.00%      _____________________ UNDETERMINED
15.20.     YOUFIT, LLC                                                       100.00%      _____________________ UNDETERMINED

16.        Government bonds, corporate bonds, and other negotiable and non-negotiable
           instruments not included in Part 1
           Describe
16.1.      __________________________________________________________________             _____________________ $_______________

17.      Total of part 4
         Add lines 14 through 16. Copy the total to line 83.                                                       UNDETERMINED

 Part 5:       Inventory, excluding agriculture assets

18.      Does the debtor own any inventory (excluding agriculture assets)?
         ¨ No. Go to Part 6.
         þ Yes. Fill in the information below.
           General description              Date of the last         Net book value of    Valuation method used   Current value of
                                            physical inventory       debtor's interest    for current value       debtor’s interest
                                                                     (Where available)
19.        Raw materials
19.1.      ________________________ _____________________ $___________________            _____________________ $_______________

20.        Work in progress
20.1.      ________________________ _____________________ $___________________            _____________________ $_______________

21.        Finished goods, including goods held for resale
           General description              Date of the last physical Net book value of   Valuation method used   Current value of
                                            inventory                 debtor's interest   for current value       debtor’s interest
21.1.      DRINKS, TSHIRTS,                 05/2020                  $245,856.97          PURCHASE PRICE          $245,856.97
           TOWELS

22.        Other inventory or supplies
22.1.      ________________________ _____________________ $___________________            _____________________ $_______________

23.      Total of part 5
         Add lines 19 through 22. Copy the total to line 84.                                                          $245,856.97

24.      Is any of the property listed in Part 5 perishable?
         þ No
         ¨ Yes
25.      Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ¨ No
         þ Yes Book value: $118,190.13 Valuation method: PURCHASE PRICE Current value: $118,190.13
26.      Has any of the property listed in Part 5 been appraised by a professional within the last year?
         þ No
         ¨ Yes



Official Form 206A/B                           Schedule A/B: Assets — Real and Personal Property                            Page 6 of 21
                           Case 20-12841-MFW                  Doc 467       Filed 12/07/20      Page 19 of 196

Debtor     YouFit Health Clubs, LLC                                                                       Case number (if known) 20-12841

 Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)

27.     Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
        þ No. Go to Part 7.
        ¨ Yes. Fill in the information below.
           General description                                              Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                            (Where available)   value

28.        Crops—either planted or harvested
28.1.      ___________________________________________________              $_______________    _________________ $_______________

29.        Farm animals. Examples: Livestock, poultry, farm-raised fish
29.1.      ___________________________________________________              $_______________    _________________ $_______________

30.        Farm machinery and equipment (Other than titled motor vehicles)
30.1.      ___________________________________________________              $_______________    _________________ $_______________

31.        Farm and fishing supplies, chemicals, and feed
31.1.      ___________________________________________________              $_______________    _________________ $_______________

32.        Other farming and fishing-related property not already listed in Part 6
32.1.      ___________________________________________________              $_______________    _________________ $_______________

33.     Total of part 6
        Add lines 28 through 32. Copy the total to line 85.                                                                $0.00

34.     Is the debtor a member of an agricultural cooperative?
        ¨ No
        ¨ Yes. Is any of the debtor’s property stored at the cooperative?
         ¨ No
         ¨ Yes
35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
36.     Is a depreciation schedule available for any of the property listed in Part 6?
        ¨ No
        ¨ Yes
37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes
 Part 7:      Office furniture, fixtures, and equipment; and collectibles

38.     Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
        ¨ No. Go to Part 8.
        þ Yes. Fill in the information below.
           General description                                              Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                            (Where available)   value

39.        Office furniture
39.1.      SEE, RESPONSE AT PART 7, NO. 40                                  $_______________    _________________ $_______________

Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                               Page 7 of 21
                           Case 20-12841-MFW                  Doc 467          Filed 12/07/20      Page 20 of 196

Debtor     YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841

40.        Office fixtures
40.1.      OWNED FURNITURE & EQUIPMENT                                         $386,611.76         Net Book Value      $386,611.76

41.        Office equipment, including all computer equipment and
           communication systems equipment and software

                                                                               Net book value of   Valuation method    Current value of
                                                                               debtor's interest   used for current    debtor’s interest
                                                                                                   value

41.1.      COMPUTER SOFTWARE                                                   $1,476,949.47       Net Book Value      $1,476,949.47

42.        Collectibles. Examples: Antiques and figurines; paintings, prints, or other
           artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
           or baseball card collections; other collections, memorabilia, or collectibles
42.1.      ___________________________________________________                 $_______________    _________________ $_______________

43.     Total of part 7
        Add lines 39 through 42. Copy the total to line 86.                                                               $1,863,561.23

44.     Is a depreciation schedule available for any of the property listed in Part 7?
        ¨ No
        þ Yes
45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
        þ No
        ¨ Yes
 Part 8:      Machinery, equipment, and vehicles

46.     Does the debtor own or lease any machinery, equipment, or vehicles?
        ¨ No. Go to Part 9.
        þ Yes. Fill in the information below.
           General description                                                 Net book value of   Valuation method    Current value of
           Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest   used for current    debtor’s interest
           HIN, or N-number)                                                   (Where available)   value
                                                                               (Where available)
47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1.      ___________________________________________________                 $_______________    _________________ $_______________

48.        Watercraft, trailers, motors, and related accessories. Examples: Boats,
           trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1.      ___________________________________________________                 $_______________    _________________ $_______________

49.        Aircraft and accessories
49.1.      ___________________________________________________                 $_______________    _________________ $_______________

50.        Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
50.1.      OWNED AND LEASED EQUIPMENT                                          $8,706,521.08       Net Book Value      $8,706,521.08
50.2.      SIGNAGE                                                             $541,327.52         Net Book Value      $541,327.52
50.3.      TANNING BEDS                                                        $15,003.01          Net Book Value      $15,003.01

51.     Total of part 8
        Add lines 47 through 50. Copy the total to line 87.                                                               $9,262,851.61

52.     Is a depreciation schedule available for any of the property listed in Part 8?
        ¨ No
        þ Yes
Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                  Page 8 of 21
                           Case 20-12841-MFW                    Doc 467       Filed 12/07/20          Page 21 of 196

Debtor     YouFit Health Clubs, LLC                                                                              Case number (if known) 20-12841

53.     Has any of the property listed in Part 8 been appraised by a professional within the last year?
        þ No
        ¨ Yes
 Part 9:      Real property

54.     Does the debtor own or lease any real property?
        ¨ No. Go to Part 10.
        þ Yes. Fill in the information below.
           Description and location of property                     Nature and          Net book value      Valuation           Current value of
           Include street address or other description such as      extent of           of debtor's         method used for     debtor’s interest
           Assessor Parcel Number (APN), and type of property       debtor’s interest   interest            current value
           (for example, acreage, factory, warehouse,               in property         (Where available)
           apartment or office building), if available.
55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.1.      __________________________________________               LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
           LEGAL OFFICE
           NO. 1000 LEGAL OFFICE
           111 2ND AVENUE NE, SUITE 1402
           ST PETERSBURG FL 33701

56.     Total of part 9
        Add the current value on lines 55. Copy the total to line 88.                                                          UNDETERMINED

57.     Is a depreciation schedule available for any of the property listed in Part 9?
        þ No
        ¨ Yes
58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        þ No
        ¨ Yes
 Part 10: Intangibles and intellectual property

59.     Does the debtor have any interests in intangibles or intellectual property?
        ¨ No. Go to Part 11.
        þ Yes. Fill in the information below.
           General description                                                  Net book value of     Valuation method        Current value of
                                                                                debtor's interest     used for current        debtor’s interest
                                                                                (Where available)     value

60.        Patents, copyrights, trademarks, and trade secrets
60.1.      ___________________________________________________                  $_______________      _________________ $_______________

61.        Internet domain names and websites
                                                                                Net book value of     Valuation method        Current value of
                                                                                debtor's interest                             debtor’s interest
61.1.      INTERNET DOMAIN NAMES & WEBSITES - ALL                               $12,249.76            Net Book Value          UNDETERMINED
61.2.      ALTAMONTESPRINGS-CRANESROOS-YOUFIT.COM                               $_______________      _________________ $_______________
61.3.      ALTAMONTESPRINGS-CRANESROOST-YOUFIT.COM                              $_______________      _________________ $_______________
61.4.      ATLANTA-ROSWELL-RD-7440-YOUFIT.COM                                   $_______________      _________________ $_______________
61.5.      BALTIMORE-NORTHERNPKWY-YOUFIT.COM                                    $_______________      _________________ $_______________
61.6.      BOCA-RATON-PALMETTO-PARK-RD-6438-YOUFIT.COM                          $_______________      _________________ $_______________

Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                          Page 9 of 21
                       Case 20-12841-MFW          Doc 467      Filed 12/07/20       Page 22 of 196

Debtor   YouFit Health Clubs, LLC                                                             Case number (if known) 20-12841

61.      Internet domain names and websites
                                                                Net book value of   Valuation method    Current value of
                                                                debtor's interest                       debtor’s interest
61.7.    BOCA-RATON-SANDALFOOT-PLAZA-DR-7444-YOUFIT.COM         $_______________    _________________ $_______________
61.8.    BOCA-TOWN-CENTER-YOUFIT.COM                            $_______________    _________________ $_______________
61.9.    BOYNTONBEACH-CONGRESS-YOUFIT.COM                       $_______________    _________________ $_______________
61.10.   BRADENTON-CORTEZ-YOUFIT.COM                            $_______________    _________________ $_______________
61.11.   COCONUT-GROVE-GRAND-AVE-7743-YOUFIT.COM                $_______________    _________________ $_______________
61.12.   CORAL-SPRINGS-ATLANTIC-YOUFIT.COM                      $_______________    _________________ $_______________
61.13.   CORALSPRINGS-WESTVIEW-YOUFIT.COM                       $_______________    _________________ $_______________
61.14.   COUNTDOWNTOCHANGE.COM                                  $_______________    _________________ $_______________
61.15.   DALLAS-BELT-LINE-YOUFIT.COM                            $_______________    _________________ $_______________
61.16.   DANIA-BEACH-COMPASS-WAY-7797-YOUFIT.COM                $_______________    _________________ $_______________
61.17.   DAVIE-SR84-YOUFIT.COM                                  $_______________    _________________ $_______________
61.18.   DEERFIELDBEACH-HILLSBORO-YOUFIT.COM                    $_______________    _________________ $_______________
61.19.   DOUGLASVILLE-GA-YOUFIT.COM                             $_______________    _________________ $_______________
61.20.   FITBEGINSWITHYOU.COM                                   $_______________    _________________ $_______________
61.21.   FITBEGINSWITHYOU.INFO                                  $_______________    _________________ $_______________
61.22.   FITBEGINSWITHYOU.NET                                   $_______________    _________________ $_______________
61.23.   FITBEGINSWITHYOU.ORG                                   $_______________    _________________ $_______________
61.24.   GAINESVILLE-34THST-YOUFIT.COM                          $_______________    _________________ $_______________
61.25.   GAINSVILLE-34THST-YOUFIT.COM                           $_______________    _________________ $_______________
61.26.   GARLAND-BROADWAY-YOUFIT.COM                            $_______________    _________________ $_______________
61.27.   GETFITGYMS.COM                                         $_______________    _________________ $_______________
61.28.   GETFITGYMS.INFO                                        $_______________    _________________ $_______________
61.29.   GETFITGYMS.NET                                         $_______________    _________________ $_______________
61.30.   GETFITGYMS.ORG                                         $_______________    _________________ $_______________
61.31.   GETFITHEALTHCLUBS.COM                                  $_______________    _________________ $_______________
61.32.   GETFITHEALTHCLUBS.INFO                                 $_______________    _________________ $_______________
61.33.   GETFITHEALTHCLUBS.NET                                  $_______________    _________________ $_______________
61.34.   GETFITHEALTHCLUBS.ORG                                  $_______________    _________________ $_______________
61.35.   GETFITLARGO.COM                                        $_______________    _________________ $_______________
61.36.   GETFITNESSLARGO.COM                                    $_______________    _________________ $_______________
61.37.   GETLIMETIME.COM                                        $_______________    _________________ $_______________
61.38.   GILBERT-HIGLEY-YOUFIT.COM                              $_______________    _________________ $_______________
61.39.   GREENACRES-JOG-RD-7434-YOUFIT.COM                      $_______________    _________________ $_______________
61.40.   GREENESTGYMONTHEPLANET.COM                             $_______________    _________________ $_______________
61.41.   GREENESTGYMONTHEPLANET.INFO                            $_______________    _________________ $_______________
61.42.   GREENESTGYMONTHEPLANET.NET                             $_______________    _________________ $_______________
61.43.   GREENESTGYMONTHEPLANET.ORG                             $_______________    _________________ $_______________
61.44.   GREENISOURCOLOR.COM                                    $_______________    _________________ $_______________


Official Form 206A/B                 Schedule A/B: Assets — Real and Personal Property                            Page 10 of 21
                       Case 20-12841-MFW         Doc 467      Filed 12/07/20       Page 23 of 196

Debtor   YouFit Health Clubs, LLC                                                            Case number (if known) 20-12841

61.      Internet domain names and websites
                                                               Net book value of   Valuation method    Current value of
                                                               debtor's interest                       debtor’s interest
61.45.   GREENISOURCOLOR.INFO                                  $_______________    _________________ $_______________
61.46.   GREENISOURCOLOR.NET                                   $_______________    _________________ $_______________
61.47.   GREENISOURCOLOR.ORG                                   $_______________    _________________ $_______________
61.48.   GREENISOURTHING.COM                                   $_______________    _________________ $_______________
61.49.   GREENISOURTHING.NET                                   $_______________    _________________ $_______________
61.50.   GREENISOURTHING.ORG                                   $_______________    _________________ $_______________
61.51.   HARVEY-MANHATTAN-YOUFIT.COM                           $_______________    _________________ $_______________
61.52.   HIALEAH-16THAVE-YOUFIT.COM                            $_______________    _________________ $_______________
61.53.   HOLLYWOOD-OAKWOOD-YOUFIT.COM                          $_______________    _________________ $_______________
61.54.   HOUSTON-ANTOINE-DR-7740-YOUFIT.COM                    $_______________    _________________ $_______________
61.55.   HUNTSVILLE-YOUFIT.COM                                 $_______________    _________________ $_______________
61.56.   JACKSONVILLE-BLANDING-YOUFIT.COM                      $_______________    _________________ $_______________
61.57.   JACKSONVILLE-NORWOOD-AVE-7442-YOUFIT.COM              $_______________    _________________ $_______________
61.58.   JUSTFITNESSMESQUITE.COM                               $_______________    _________________ $_______________
61.59.   KENDALL-112TH-YOUFIT.COM                              $_______________    _________________ $_______________
61.60.   KENDALL-72ND-ST-7368-YOUFIT.COM                       $_______________    _________________ $_______________
61.61.   KENNESAW-CHEROKEE-ST-7364-YOUFIT.COM                  $_______________    _________________ $_______________
61.62.   LANDOLAKES-VILLAGELAKES-7333-YOUFIT.COM               $_______________    _________________ $_______________
61.63.   LANTANA-CONGRESS-YOUFIT.COM                           $_______________    _________________ $_______________
61.64.   LARGO-MISSOURI-AVE-7794-YOUFIT.COM                    $_______________    _________________ $_______________
61.65.   LAUDERDALELAKES-OAKLANDPARK-YOUFIT.COM                $_______________    _________________ $_______________
61.66.   LAUDERHILL-40THAVE-YOUFIT.COM                         $_______________    _________________ $_______________
61.67.   LIMETIME.COM                                          $_______________    _________________ $_______________
61.68.   LIMETIMEFITNESS.COM                                   $_______________    _________________ $_______________
61.69.   LIMETIMEFITNESS.INFO                                  $_______________    _________________ $_______________
61.70.   LIMETIMEFITNESS.NET                                   $_______________    _________________ $_______________
61.71.   LIMETIMEFITNESS.ORG                                   $_______________    _________________ $_______________
61.72.   LIMETIMETRAINING.COM                                  $_______________    _________________ $_______________
61.73.   LIMETIMETRAINING.INFO                                 $_______________    _________________ $_______________
61.74.   LIMETIMETRAINING.NET                                  $_______________    _________________ $_______________
61.75.   LIMETIMETRAINING.ORG                                  $_______________    _________________ $_______________
61.76.   LITTLETON-SOUTH-BROADWAY-7731-YOUFIT.COM              $_______________    _________________ $_______________
61.77.   MARGATE-441-YOUFIT.COM                                $_______________    _________________ $_______________
61.78.   MESA-RECKER-YOUFIT.COM                                $_______________    _________________ $_______________
61.79.   MESQUITE-GALLOWAY-YOUFIT.COM                          $_______________    _________________ $_______________
61.80.   MIAMI-107TH-YOUFIT.COM                                $_______________    _________________ $_______________
61.81.   MIAMI-112TH-AVE-7363-YOUFIT.COM                       $_______________    _________________ $_______________
61.82.   MIAMI-127TH-AVE-7438-YOUFIT.COM                       $_______________    _________________ $_______________


Official Form 206A/B                Schedule A/B: Assets — Real and Personal Property                            Page 11 of 21
                       Case 20-12841-MFW           Doc 467      Filed 12/07/20       Page 24 of 196

Debtor   YouFit Health Clubs, LLC                                                              Case number (if known) 20-12841

61.      Internet domain names and websites
                                                                 Net book value of   Valuation method    Current value of
                                                                 debtor's interest                       debtor’s interest
61.83.   MIAMI-152ND-YOUFIT.COM                                  $_______________    _________________ $_______________
61.84.   MIAMI-24THST-YOUFIT.COM                                 $_______________    _________________ $_______________
61.85.   MIAMI-26TH-YOUFIT.COM                                   $_______________    _________________ $_______________
61.86.   MIAMI-79TH-ST-7763-YOUFIT.COM                           $_______________    _________________ $_______________
61.87.   MIAMI-87TH-7750-YOUFIT.COM                              $_______________    _________________ $_______________
61.88.   MIAMI-FLAGLER-YOUFIT.COM                                $_______________    _________________ $_______________
61.89.   MIAMI-HAMMOCKS-YOUFIT.COM                               $_______________    _________________ $_______________
61.90.   MIAMIGARDENS-27THAVE-YOUFIT.COM                         $_______________    _________________ $_______________
61.91.   MIDLOTHIAN-YOUFIT.COM                                   $_______________    _________________ $_______________
61.92.   MYYOUFIT.COM                                            $_______________    _________________ $_______________
61.93.   NEW-ORLEANS-HOLIDAY-DR-7728-YOUFIT.COM                  $_______________    _________________ $_______________
61.94.   NORCROSS-SINGLETON-RD-7349-YOUFIT.COM                   $_______________    _________________ $_______________
61.95.   NORTH-POMPANO-SAMPLE-RD-7388-YOUFIT.COM                 $_______________    _________________ $_______________
61.96.   NORTH-PORT-YOUFIT.COM                                   $_______________    _________________ $_______________
61.97.   NORTH-PROVIDENCE-SMITH-ST-7741-YOUFIT.COM               $_______________    _________________ $_______________
61.98.   NORTHLAUDERDALE-MCNAB-YOUFIT.COM                        $_______________    _________________ $_______________
61.99.   OAKLANDPARK-COMMERCIAL-YOUFIT.COM                       $_______________    _________________ $_______________
61.100. ORLANDO-COLONIAL-YOUFIT.COM                              $_______________    _________________ $_______________
61.101. ORLANDO-ORANGE-AVE-7457-YOUFIT.COM                       $_______________    _________________ $_______________
61.102. PEMBROKE-PINES-PINES-BLVD-7432-YOUFIT.COM                $_______________    _________________ $_______________
61.103. PEMBROKE-PINES-TAFT-ST-6441-YOUFIT.COM                   $_______________    _________________ $_______________
61.104. PHILADELPHIA-EASTOLNEY-YOUFIT.COM                        $_______________    _________________ $_______________
61.105. PHOENIX-35TH-AVE-7338-YOUFIT.COM                         $_______________    _________________ $_______________
61.106. PHOENIX-BETHANY-HOME-RD-7397-YOUFIT.COM                  $_______________    _________________ $_______________
61.107. PHOENIX-THUNDERBIRD-YOUFIT.COM                           $_______________    _________________ $_______________
61.108. PINELLAS-PARK-66TH-ST-7759-YOUFIT.COM                    $_______________    _________________ $_______________
61.109. POMPANO-BEACH-FEDERAL-HW-6443-YOUFIT.COM                 $_______________    _________________ $_______________
61.110. PORT-CHARLOTTE-YOUFIT.COM                                $_______________    _________________ $_______________
61.111. RANDALLSTOWN-LIBERTY-RD-7781-YOUFIT.COM                  $_______________    _________________ $_______________
61.112. RICHARDSON-BELT-LINE-RD-7752-YOUFIT.COM                  $_______________    _________________ $_______________
61.113. RICHMOND-HULLST-YOUFIT.COM                               $_______________    _________________ $_______________
61.114. RICHMOND-YOUFIT.COM                                      $_______________    _________________ $_______________
61.115. RIVERDALE-GA-YOUFIT.COM                                  $_______________    _________________ $_______________
61.116. SARASOTA-TUTTLE-AVE-7384-YOUFIT.COM                      $_______________    _________________ $_______________
61.117. SCOTTSDALE-YOUFIT.COM                                    $_______________    _________________ $_______________
61.118. SOUTH-GILBERT-AZ-YOUFIT.COM                              $_______________    _________________ $_______________
61.119. STPETERSBURG-9THAVE-YOUFIT.COM                           $_______________    _________________ $_______________
61.120. SUNRISE-13THLN-YOUFIT.COM                                $_______________    _________________ $_______________


Official Form 206A/B                  Schedule A/B: Assets — Real and Personal Property                            Page 12 of 21
                       Case 20-12841-MFW         Doc 467      Filed 12/07/20       Page 25 of 196

Debtor   YouFit Health Clubs, LLC                                                            Case number (if known) 20-12841

61.      Internet domain names and websites
                                                               Net book value of   Valuation method    Current value of
                                                               debtor's interest                       debtor’s interest
61.121. SUNRISE-UNIVERSITY-YOUFIT.COM                          $_______________    _________________ $_______________
61.122. SUWANEE-YOUFIT.COM                                     $_______________    _________________ $_______________
61.123. TALLAHASSEE-MAHAN-DR-7394-YOUFIT.COM                   $_______________    _________________ $_______________
61.124. TALLAHASSEE-MONROE-ST-7336-YOUFIT.COM                  $_______________    _________________ $_______________
61.125. TALLAHASSEE-PENSACOLA-YOUFIT.COM                       $_______________    _________________ $_______________
61.126. TAMPA-DALE-MABRY-HWY-7435-YOUFIT.COM                   $_______________    _________________ $_______________
61.127. TAMPA-GANDY-BLVD-7381-YOUFIT.COM                       $_______________    _________________ $_______________
61.128. TAMPA-HILLSBOROUGH-AVE-7389-YOUFIT.COM                 $_______________    _________________ $_______________
61.129. TAMPA-RACE-TRACK-RD-7358-YOUFIT.COM                    $_______________    _________________ $_______________
61.130. THEGREENERTHECOOLER.COM                                $_______________    _________________ $_______________
61.131. THEGREENERTHECOOLER.INFO                               $_______________    _________________ $_______________
61.132. THEGREENERTHECOOLER.NET                                $_______________    _________________ $_______________
61.133. THEGREENERTHECOOLER.ORG                                $_______________    _________________ $_______________
61.134. THEGREENESTGYMONTHEPLANET.COM                          $_______________    _________________ $_______________
61.135. THEGREENESTGYMONTHEPLANET.INFO                         $_______________    _________________ $_______________
61.136. THEGREENESTGYMONTHEPLANET.NET                          $_______________    _________________ $_______________
61.137. THEGREENESTGYMONTHEPLANET.ORG                          $_______________    _________________ $_______________
61.138. UFIT.XXX                                               $_______________    _________________ $_______________
61.139. UFITGYMS.CO                                            $_______________    _________________ $_______________
61.140. UFITHEALTHCLUB.COM                                     $_______________    _________________ $_______________
61.141. UFITHEALTHCLUBS.CO                                     $_______________    _________________ $_______________
61.142. UFITHEALTHCLUBS.COM                                    $_______________    _________________ $_______________
61.143. UFITHEALTHCLUBS.XXX                                    $_______________    _________________ $_______________
61.144. UFITNEWS.CO                                            $_______________    _________________ $_______________
61.145. UFITNEWS.COM                                           $_______________    _________________ $_______________
61.146. UFITNEWS.INFO                                          $_______________    _________________ $_______________
61.147. UFITNEWS.NET                                           $_______________    _________________ $_______________
61.148. UFITNEWS.ORG                                           $_______________    _________________ $_______________
61.149. VENICE-JACARANDA-YOUFIT.COM                            $_______________    _________________ $_______________
61.150. WEGETFITNESS.COM                                       $_______________    _________________ $_______________
61.151. WEGETFITNESS.INFO                                      $_______________    _________________ $_______________
61.152. WEGETFITNESS.NET                                       $_______________    _________________ $_______________
61.153. WEGETFITNESS.ORG                                       $_______________    _________________ $_______________
61.154. WELLINGTON-TRACE-YOUFIT.COM                            $_______________    _________________ $_______________
61.155. WEST-PALM-BEACH-MILITARY-TRL-7387-YOUFIT.COM           $_______________    _________________ $_______________
61.156. WESTPALMBEACH-OKEECHOBEE-YOUFIT.COM                    $_______________    _________________ $_______________
61.157. WINTER-PARK-UNIVERSITY-BLVD-7360-YOUFIT.COM            $_______________    _________________ $_______________
61.158. YFLEWISVILLE.COM                                       $_______________    _________________ $_______________


Official Form 206A/B                Schedule A/B: Assets — Real and Personal Property                            Page 13 of 21
                       Case 20-12841-MFW         Doc 467      Filed 12/07/20       Page 26 of 196

Debtor   YouFit Health Clubs, LLC                                                            Case number (if known) 20-12841

61.      Internet domain names and websites
                                                               Net book value of   Valuation method    Current value of
                                                               debtor's interest                       debtor’s interest
61.159. YFLOUISVILLE.COM                                       $_______________    _________________ $_______________
61.160. YFLYNWOOD.COM                                          $_______________    _________________ $_______________
61.161. YFYOUCOACH.COM                                         $_______________    _________________ $_______________
61.162. YFYOUCOACH.INFO                                        $_______________    _________________ $_______________
61.163. YFYOUCOACH.NET                                         $_______________    _________________ $_______________
61.164. YFYOUCOACH.ORG                                         $_______________    _________________ $_______________
61.165. YOUFIT.COM                                             $_______________    _________________ $_______________
61.166. YOUFIT.NET                                             $_______________    _________________ $_______________
61.167. YOUFIT.ORG                                             $_______________    _________________ $_______________
61.168. YOUFIT.XXX                                             $_______________    _________________ $_______________
61.169. YOUFITARIZONA.COM                                      $_______________    _________________ $_______________
61.170. YOUFITCALI.COM                                         $_______________    _________________ $_______________
61.171. YOUFITCALIFORNIA.COM                                   $_______________    _________________ $_______________
61.172. YOUFITCALIFORNIA.NET                                   $_______________    _________________ $_______________
61.173. YOUFITCOLORADO.COM                                     $_______________    _________________ $_______________
61.174. YOUFITEXPRESS.COM                                      $_______________    _________________ $_______________
61.175. YOUFITEXPRESS.NET                                      $_______________    _________________ $_______________
61.176. YOUFITEXPRESS.ORG                                      $_______________    _________________ $_______________
61.177. YOUFITFLORIDA.COM                                      $_______________    _________________ $_______________
61.178. YOUFITFRANCHISE.COM                                    $_______________    _________________ $_______________
61.179. YOUFITFRANCHISE.NET                                    $_______________    _________________ $_______________
61.180. YOUFITFRANCHISE.ORG                                    $_______________    _________________ $_______________
61.181. YOUFITGEORGIA.COM                                      $_______________    _________________ $_______________
61.182. YOUFITGETFIT.COM                                       $_______________    _________________ $_______________
61.183. YOUFITGETFITNESS.COM                                   $_______________    _________________ $_______________
61.184. YOUFITGYM.CO                                           $_______________    _________________ $_______________
61.185. YOUFITGYM.COM                                          $_______________    _________________ $_______________
61.186. YOUFITGYMS.CO                                          $_______________    _________________ $_______________
61.187. YOUFITGYMS.COM                                         $_______________    _________________ $_______________
61.188. YOUFITHEALTHCLUB.CO                                    $_______________    _________________ $_______________
61.189. YOUFITHEALTHCLUBS.CO                                   $_______________    _________________ $_______________
61.190. YOUFITHEALTHCLUBS.XXX                                  $_______________    _________________ $_______________
61.191. YOUFITKENTUCKY.COM                                     $_______________    _________________ $_______________
61.192. YOUFITLOUISIANA.COM                                    $_______________    _________________ $_______________
61.193. YOUFITMAX.COM                                          $_______________    _________________ $_______________
61.194. YOUFITMAX.INFO                                         $_______________    _________________ $_______________
61.195. YOUFITMAX.NET                                          $_______________    _________________ $_______________
61.196. YOUFITMAX.ORG                                          $_______________    _________________ $_______________


Official Form 206A/B                Schedule A/B: Assets — Real and Personal Property                            Page 14 of 21
                           Case 20-12841-MFW                  Doc 467   Filed 12/07/20       Page 27 of 196

Debtor     YouFit Health Clubs, LLC                                                                    Case number (if known) 20-12841

61.        Internet domain names and websites
                                                                         Net book value of   Valuation method     Current value of
                                                                         debtor's interest                        debtor’s interest
61.197. YOUFITMISS.COM                                                   $_______________    _________________ $_______________
61.198. YOUFITMISSISSIPPI.COM                                            $_______________    _________________ $_______________
61.199. YOUFITNEWS.COM                                                   $_______________    _________________ $_______________
61.200. YOUFITNEWS.INFO                                                  $_______________    _________________ $_______________
61.201. YOUFITNEWS.NET                                                   $_______________    _________________ $_______________
61.202. YOUFITNEWS.ORG                                                   $_______________    _________________ $_______________
61.203. YOUFITNOLA.COM                                                   $_______________    _________________ $_______________
61.204. YOUFITNOLA.NET                                                   $_______________    _________________ $_______________
61.205. YOUFITOKLAHOMA.COM                                               $_______________    _________________ $_______________
61.206. YOUFITONLINE.COM                                                 $_______________    _________________ $_______________
61.207. YOUFITRHODEISLAND.COM                                            $_______________    _________________ $_______________
61.208. YOUFITTENNESSEE.COM                                              $_______________    _________________ $_______________
61.209. YOUFITTEXAS.COM                                                  $_______________    _________________ $_______________
61.210. YOUFITVIRGINIA.COM                                               $_______________    _________________ $_______________
61.211. YOUFITWEAR.COM                                                   $_______________    _________________ $_______________
61.212. YOUFITWEAR.INFO                                                  $_______________    _________________ $_______________
61.213. YOUFITWEAR.NET                                                   $_______________    _________________ $_______________
61.214. YOUFITWEAR.ORG                                                   $_______________    _________________ $_______________
61.215. YOUFITYOUCOACH.COM                                               $_______________    _________________ $_______________
61.216. YOURYOUCOACH.COM                                                 $_______________    _________________ $_______________

62.       Licenses, franchises, and royalties
62.1.     ___________________________________________________            $_______________    _________________ $_______________

63.       Customer lists, mailing lists, or other compilations
63.1.     MEMBERSHIP LISTS, FILES, AND ACCOUNTS, MEMBERSHIP              UNDETERMINED        _________________ UNDETERMINED
          AGREEMENTS, RECURRING SERVICES AGREEMENTS, AND
          PERSONALLY IDENTIFIABLE INFORMATION OF MEMBERS.

64.       Other intangibles, or intellectual property
64.1.     ___________________________________________________            $_______________    _________________ $_______________

65.       Goodwill
65.1.     GOODWILL                                                       $202,262.40         _________________ UNDETERMINED

66.     Total of part 10
        Add lines 60 through 65. Copy the total to line 89.                                                        UNDETERMINED

67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A)
        and 107)?
        ¨ No
        þ Yes
68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
        ¨ No
        þ Yes
Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                             Page 15 of 21
                           Case 20-12841-MFW                   Doc 467         Filed 12/07/20           Page 28 of 196

Debtor     YouFit Health Clubs, LLC                                                                                  Case number (if known) 20-12841

69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
        þ No
        ¨ Yes
 Part 11: All other assets

70.     Does the debtor own any other assets that have not yet been reported on this form?
        Include all interests in executory contracts and unexpired leases not previously reported on this form.

        ¨ No. Go to Part 12.
        þ Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor’s interest

71.       Notes receivable
          Description (include name of obligor)                Total face amount          Doubtful or                             Current value of
                                                                                          uncollectible amount                    debtor’s interest

71.1.     ______________________________________               $_______________        - $_______________          = ........ →   $_______________
          ______________________________________

72.       Tax refunds and unused net operating losses (NOLs)
          Description (for example, federal, state,     Tax refund amount       NOL amount              Tax year                  Current value of
          local)                                                                                                                  debtor’s interest
72.1.     CITY OF PHILADELPHIA                          $308.00                 $_______________        2019                      $308.00
72.2.     STATE OF KENTUCKY                             $341.00                 $_______________        2019                      $341.00
72.3.     STATE OF RHODE ISLAND                         $4,893.00               $_______________        2019                      $4,893.00

73.       Interests in insurance policies or annuities
          Insurance company             Insurance policy     Annuity issuer name      Annuity account      Annuity account        Current value of
                                        No.                                           type                 No.                    debtor’s interest
73.1.     GREAT AMERICAN                PROPERTY       _________________ _______________ _______________ UNDETERMINED
          INSURANCE GROUP               INSURANCE -
                                        POLICY NO. MAC
                                        309-60-88-01
73.2.     GREAT AMERICAN                GENERAL              _________________ _______________ _______________ UNDETERMINED
          INSURANCE GROUP               LIABILITY AND
                                        PROPERTY
                                        INSURANCE -
                                        POLICY NO. PAC
                                        073-81-86-06
73.3.     GREAT AMERICAN                UMBRELLA       _________________ _______________ _______________ UNDETERMINED
          INSURANCE GROUP               INSURANCE -
                                        POLICY NO. UMB
                                        0738187 06
73.4.     U.S. SPECIALTY                D&O INSURANCE _________________ _______________ _______________ UNDETERMINED
          INSURANCE COMPANY             - POLICY NO. 14-
                                        MGU-20-A49049
73.5.     SCOTTSDALE                    PROPERTY             _________________ _______________ _______________ UNDETERMINED
          INSURANCE COMPANY             (VACANT)
                                        INSURANCE -
                                        POLICY NO.
                                        CPS7092438
73.6.     MOUNT VERNON FIRE             PROPERTY             _________________ _______________ _______________ UNDETERMINED
          INS. CO.                      (VACANT)
                                        INSURANCE -
                                        POLICY NO. CP
                                        2636179

Official Form 206A/B                         Schedule A/B: Assets — Real and Personal Property                                              Page 16 of 21
                       Case 20-12841-MFW                Doc 467      Filed 12/07/20     Page 29 of 196

Debtor   YouFit Health Clubs, LLC                                                                 Case number (if known) 20-12841

73.7.    TRAVELERS (CHARTER        WORKERS             _________________ _______________ _______________ UNDETERMINED
         OAK INS. CO.)             COMPENSATION
                                   INSURANCE -
                                   POLICY NO. UB-
                                   3L141685
73.8.    UNITED STATES             PROPERTY            _________________ _______________ _______________ UNDETERMINED
         LIABILITY INSURANCE       (VACANT)
         COMPANY                   INSURANCE -
                                   POLICY NO. CP
                                   1726145
73.9.    UNITED STATES             PROPERTY            _________________ _______________ _______________ UNDETERMINED
         LIABILITY INSURANCE       (VACANT)
         COMPANY                   INSURANCE -
                                   POLICY NO. CP
                                   2636193

74.      Causes of action against third parties (whether or not a lawsuit
         has been filed)
                                                   Nature of claim                      Amount requested    Current value of
                                                                                                            debtor’s interest
74.1.    MANATEE INVESTMENTS III, LLC AND   COUNTER-CLAIM                               UNDETERMINED        UNDETERMINED
         AGUA CALIENTE INVESTMENTS III, LLC
         V YF PARADISE SQUARE, LLC (TENANT)

75.      Other contingent and unliquidated claims or causes of action of
         every nature, including counterclaims of the debtor and rights to
         set off claims
                                                   Nature of claim                      Amount requested    Current value of
                                                                                                            debtor’s interest
75.1.    __________________________________        __________________________________   $_______________    $_______________

76.      Trusts, equitable or future interests in property
76.1.    _______________________________________________________________________________________            $_______________

77.      Other property of any kind not already listed
         Examples: Season tickets, country club membership
77.1.    INTERCOMPANY RECEIVABLE DUE FROM B-FIT HEALTH CLUB, LLC                                            UNDETERMINED
77.2.    INTERCOMPANY RECEIVABLE DUE FROM FIVE B-FIT, LLC                                                   UNDETERMINED
77.3.    INTERCOMPANY RECEIVABLE DUE FROM FOUR B-FIT, LLC                                                   UNDETERMINED
77.4.    INTERCOMPANY RECEIVABLE DUE FROM LIME TIME, LLC                                                    UNDETERMINED
77.5.    INTERCOMPANY RECEIVABLE DUE FROM SEVEN B-FIT, LLC                                                  UNDETERMINED
77.6.    INTERCOMPANY RECEIVABLE DUE FROM SIX B-FIT, LLC                                                    UNDETERMINED
77.7.    INTERCOMPANY RECEIVABLE DUE FROM SOUTH FLORIDA HEALTH AND FITNESS, INC.                            UNDETERMINED
77.8.    INTERCOMPANY RECEIVABLE DUE FROM THREE B-FIT, LLC                                                  UNDETERMINED
77.9.    INTERCOMPANY RECEIVABLE DUE FROM YF ADMIN, LLC                                                     UNDETERMINED
77.10.   INTERCOMPANY RECEIVABLE DUE FROM YF ARIZONA LLC                                                    UNDETERMINED
77.11.   INTERCOMPANY RECEIVABLE DUE FROM YF AURORA, LLC                                                    UNDETERMINED
77.12.   INTERCOMPANY RECEIVABLE DUE FROM YF BETHANNY, LLC                                                  UNDETERMINED
77.13.   INTERCOMPANY RECEIVABLE DUE FROM YF BETHANY TOWNE CENTER, LLC                                      UNDETERMINED
77.14.   INTERCOMPANY RECEIVABLE DUE FROM YF BOYNTON MALL, LLC                                              UNDETERMINED
77.15.   INTERCOMPANY RECEIVABLE DUE FROM YF BUFORD, LLC                                                    UNDETERMINED
77.16.   INTERCOMPANY RECEIVABLE DUE FROM YF CACTUS VILLAGE, LLC                                            UNDETERMINED
77.17.   INTERCOMPANY RECEIVABLE DUE FROM YF CARROLLWOOD, LLC                                               UNDETERMINED

Official Form 206A/B                    Schedule A/B: Assets — Real and Personal Property                             Page 17 of 21
                       Case 20-12841-MFW         Doc 467      Filed 12/07/20     Page 30 of 196

Debtor   YouFit Health Clubs, LLC                                                       Case number (if known) 20-12841

77.18.   INTERCOMPANY RECEIVABLE DUE FROM YF CHANDLER SOUTH, LLC                                  UNDETERMINED
77.19.   INTERCOMPANY RECEIVABLE DUE FROM YF CONCORD, LLC                                         UNDETERMINED
77.20.   INTERCOMPANY RECEIVABLE DUE FROM YF CORAL WAY II, LLC                                    UNDETERMINED
77.21.   INTERCOMPANY RECEIVABLE DUE FROM YF CORAL WAY, LLC                                       UNDETERMINED
77.22.   INTERCOMPANY RECEIVABLE DUE FROM YF DANIA POINTE LLC                                     UNDETERMINED
77.23.   INTERCOMPANY RECEIVABLE DUE FROM YF DEERFIELD, LLC                                       UNDETERMINED
77.24.   INTERCOMPANY RECEIVABLE DUE FROM YF DOUGLASVILLE, LLC                                    UNDETERMINED
77.25.   INTERCOMPANY RECEIVABLE DUE FROM YF DULUTH, LLC                                          UNDETERMINED
77.26.   INTERCOMPANY RECEIVABLE DUE FROM YF DUNWOODY, LLC                                        UNDETERMINED
77.27.   INTERCOMPANY RECEIVABLE DUE FROM YF EAST FOWLER, LLC                                     UNDETERMINED
77.28.   INTERCOMPANY RECEIVABLE DUE FROM YF ETHAN, LLC                                           UNDETERMINED
77.29.   INTERCOMPANY RECEIVABLE DUE FROM YF FLAGLER LLC                                          UNDETERMINED
77.30.   INTERCOMPANY RECEIVABLE DUE FROM YF FULTON RANCH, LLC                                    UNDETERMINED
77.31.   INTERCOMPANY RECEIVABLE DUE FROM YF GATEWAY, LLC                                         UNDETERMINED
77.32.   INTERCOMPANY RECEIVABLE DUE FROM YF GERMANTOWN, LLC                                      UNDETERMINED
77.33.   INTERCOMPANY RECEIVABLE DUE FROM YF GILBERT NORTH, LLC                                   UNDETERMINED
77.34.   INTERCOMPANY RECEIVABLE DUE FROM YF GILBERT SOUTH, LLC                                   UNDETERMINED
77.35.   INTERCOMPANY RECEIVABLE DUE FROM YF GILBERT, LLC                                         UNDETERMINED
77.36.   INTERCOMPANY RECEIVABLE DUE FROM YF GLENDALE, LLC                                        UNDETERMINED
77.37.   INTERCOMPANY RECEIVABLE DUE FROM YF GREENACRES, LLC                                      UNDETERMINED
77.38.   INTERCOMPANY RECEIVABLE DUE FROM YF GROUP A, LLC                                         UNDETERMINED
77.39.   INTERCOMPANY RECEIVABLE DUE FROM YF HAMMOCK LLC                                          UNDETERMINED
77.40.   INTERCOMPANY RECEIVABLE DUE FROM YF HANCOCK, LLC                                         UNDETERMINED
77.41.   INTERCOMPANY RECEIVABLE DUE FROM YF HIALEAH, LLC                                         UNDETERMINED
77.42.   INTERCOMPANY RECEIVABLE DUE FROM YF HIALEAH-OKEECHOBEE RD., LLC                          UNDETERMINED
77.43.   INTERCOMPANY RECEIVABLE DUE FROM YF HOLLYWOOD, LLC                                       UNDETERMINED
77.44.   INTERCOMPANY RECEIVABLE DUE FROM YF HORIZON, LLC                                         UNDETERMINED
77.45.   INTERCOMPANY RECEIVABLE DUE FROM YF HUNTSVILLE, LLC                                      UNDETERMINED
77.46.   INTERCOMPANY RECEIVABLE DUE FROM YF KENDALL, LLC                                         UNDETERMINED
77.47.   INTERCOMPANY RECEIVABLE DUE FROM YF KILLIAN, LLC                                         UNDETERMINED
77.48.   INTERCOMPANY RECEIVABLE DUE FROM YF LAFAYETTE PLACE, LLC                                 UNDETERMINED
77.49.   INTERCOMPANY RECEIVABLE DUE FROM YF LAGO MAR, LLC                                        UNDETERMINED
77.50.   INTERCOMPANY RECEIVABLE DUE FROM YF LAND O LAKES, LLC                                    UNDETERMINED
77.51.   INTERCOMPANY RECEIVABLE DUE FROM YF LANTANA, LLC                                         UNDETERMINED
77.52.   INTERCOMPANY RECEIVABLE DUE FROM YF LARGO PLAZA LLC                                      UNDETERMINED
77.53.   INTERCOMPANY RECEIVABLE DUE FROM YF LAUDERDALE LAKES, LLC                                UNDETERMINED
77.54.   INTERCOMPANY RECEIVABLE DUE FROM YF LAUDERHILL, LLC                                      UNDETERMINED
77.55.   INTERCOMPANY RECEIVABLE DUE FROM YF LOCH RAVEN LLC                                       UNDETERMINED
77.56.   INTERCOMPANY RECEIVABLE DUE FROM YF LYNNWOOD, LLC                                        UNDETERMINED
77.57.   INTERCOMPANY RECEIVABLE DUE FROM YF MARGATE, LLC                                         UNDETERMINED
77.58.   INTERCOMPANY RECEIVABLE DUE FROM YF MESA, LLC                                            UNDETERMINED

Official Form 206A/B                Schedule A/B: Assets — Real and Personal Property                     Page 18 of 21
                       Case 20-12841-MFW         Doc 467      Filed 12/07/20     Page 31 of 196

Debtor   YouFit Health Clubs, LLC                                                       Case number (if known) 20-12841

77.59.   INTERCOMPANY RECEIVABLE DUE FROM YF MESQUITE, LLC                                        UNDETERMINED
77.60.   INTERCOMPANY RECEIVABLE DUE FROM YF MIAMI 110TH LLC                                      UNDETERMINED
77.61.   INTERCOMPANY RECEIVABLE DUE FROM YF MIAMI GARDENS, LLC                                   UNDETERMINED
77.62.   INTERCOMPANY RECEIVABLE DUE FROM YF MOUNT CLARE, LLC                                     UNDETERMINED
77.63.   INTERCOMPANY RECEIVABLE DUE FROM YF MURRIETA, LLC                                        UNDETERMINED
77.64.   INTERCOMPANY RECEIVABLE DUE FROM YF NEW PORT RICHEY, LLC                                 UNDETERMINED
77.65.   INTERCOMPANY RECEIVABLE DUE FROM YF NOLES, LLC                                           UNDETERMINED
77.66.   INTERCOMPANY RECEIVABLE DUE FROM YF NORTH LAUDERDALE, LLC                                UNDETERMINED
77.67.   INTERCOMPANY RECEIVABLE DUE FROM YF NORTH POINT, LLC                                     UNDETERMINED
77.68.   INTERCOMPANY RECEIVABLE DUE FROM YF NORTH PORT, LLC                                      UNDETERMINED
77.69.   INTERCOMPANY RECEIVABLE DUE FROM YF OAK HILL, LLC                                        UNDETERMINED
77.70.   INTERCOMPANY RECEIVABLE DUE FROM YF OKEECHOBEE, LLC                                      UNDETERMINED
77.71.   INTERCOMPANY RECEIVABLE DUE FROM YF OLNEY, LLC                                           UNDETERMINED
77.72.   INTERCOMPANY RECEIVABLE DUE FROM YF PALM BAY, LLC                                        UNDETERMINED
77.73.   INTERCOMPANY RECEIVABLE DUE FROM YF PARADISE SQUARE LLC                                  UNDETERMINED
77.74.   INTERCOMPANY RECEIVABLE DUE FROM YF PARKLAND, LLC                                        UNDETERMINED
77.75.   INTERCOMPANY RECEIVABLE DUE FROM YF PINE ISLAND, LLC                                     UNDETERMINED
77.76.   INTERCOMPANY RECEIVABLE DUE FROM YF PINES BOULEVARD, LLC                                 UNDETERMINED
77.77.   INTERCOMPANY RECEIVABLE DUE FROM YF POMPANO, LLC                                         UNDETERMINED
77.78.   INTERCOMPANY RECEIVABLE DUE FROM YF PORT CHARLOTTE, LLC                                  UNDETERMINED
77.79.   INTERCOMPANY RECEIVABLE DUE FROM YF QUAIL ROOST, LLC                                     UNDETERMINED
77.80.   INTERCOMPANY RECEIVABLE DUE FROM YF RACETRACK, LLC                                       UNDETERMINED
77.81.   INTERCOMPANY RECEIVABLE DUE FROM YF RANDALLSTOWN, LLC                                    UNDETERMINED
77.82.   INTERCOMPANY RECEIVABLE DUE FROM YF RHODE ISLAND, LLC                                    UNDETERMINED
77.83.   INTERCOMPANY RECEIVABLE DUE FROM YF RIVERDALE, LLC                                       UNDETERMINED
77.84.   INTERCOMPANY RECEIVABLE DUE FROM YF ROCKWELL, LLC                                        UNDETERMINED
77.85.   INTERCOMPANY RECEIVABLE DUE FROM YF SANDALFOOT, LLC                                      UNDETERMINED
77.86.   INTERCOMPANY RECEIVABLE DUE FROM YF SCOTTSDALE, LLC                                      UNDETERMINED
77.87.   INTERCOMPANY RECEIVABLE DUE FROM YF SE FLA, LLC                                          UNDETERMINED
77.88.   INTERCOMPANY RECEIVABLE DUE FROM YF SHEA, LLC                                            UNDETERMINED
77.89.   INTERCOMPANY RECEIVABLE DUE FROM YF SHELBY, LLC                                          UNDETERMINED
77.90.   INTERCOMPANY RECEIVABLE DUE FROM YF SHILOH, LLC                                          UNDETERMINED
77.91.   INTERCOMPANY RECEIVABLE DUE FROM YF SINGLETON, LLC                                       UNDETERMINED
77.92.   INTERCOMPANY RECEIVABLE DUE FROM YF SOUTHAVEN, LLC                                       UNDETERMINED
77.93.   INTERCOMPANY RECEIVABLE DUE FROM YF SPRING CREEK, LLC                                    UNDETERMINED
77.94.   INTERCOMPANY RECEIVABLE DUE FROM YF SUWANEE, LLC                                         UNDETERMINED
77.95.   INTERCOMPANY RECEIVABLE DUE FROM YF TAMARAC LLC                                          UNDETERMINED
77.96.   INTERCOMPANY RECEIVABLE DUE FROM YF THORNTON PLAZA, LLC                                  UNDETERMINED
77.97.   INTERCOMPANY RECEIVABLE DUE FROM YF TOWN CENTER, LLC                                     UNDETERMINED
77.98.   INTERCOMPANY RECEIVABLE DUE FROM YF UNIGOLD, LLC                                         UNDETERMINED
77.99.   INTERCOMPANY RECEIVABLE DUE FROM YF UNIVERSITY VILLAGE, LLC                              UNDETERMINED

Official Form 206A/B                Schedule A/B: Assets — Real and Personal Property                     Page 19 of 21
                         Case 20-12841-MFW                  Doc 467   Filed 12/07/20     Page 32 of 196

Debtor   YouFit Health Clubs, LLC                                                                 Case number (if known) 20-12841

77.100. INTERCOMPANY RECEIVABLE DUE FROM YF VENICE, LLC                                                     UNDETERMINED
77.101. INTERCOMPANY RECEIVABLE DUE FROM YF WELLINGTON, LLC                                                 UNDETERMINED
77.102. INTERCOMPANY RECEIVABLE DUE FROM YF WEST BRANDON, LLC                                               UNDETERMINED
77.103. INTERCOMPANY RECEIVABLE DUE FROM YF WEST COBB, LLC                                                  UNDETERMINED
77.104. INTERCOMPANY RECEIVABLE DUE FROM YF WEST VALLEY, LLC                                                UNDETERMINED
77.105. INTERCOMPANY RECEIVABLE DUE FROM YF WESTON, LLC                                                     UNDETERMINED
77.106. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT CRYOSKIN, LLC                                              UNDETERMINED
77.107. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT EIGHT, LLC                                                 UNDETERMINED
77.108. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT ENTERPRISES, LLC                                           UNDETERMINED
77.109. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT FIVE, LLC                                                  UNDETERMINED
77.110. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT FOUR, LLC                                                  UNDETERMINED
77.111. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT NINE, LLC                                                  UNDETERMINED
77.112. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT PINELLAS PARK, LLC                                         UNDETERMINED
77.113. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT SEVEN, LLC                                                 UNDETERMINED
77.114. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT SIX, LLC                                                   UNDETERMINED
77.115. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT SPA, LLC                                                   UNDETERMINED
77.116. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT, LLC                                                       UNDETERMINED
77.117. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT-ONE, LLC                                                   UNDETERMINED
77.118. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT-THREE, LLC                                                 UNDETERMINED
77.119. INTERCOMPANY RECEIVABLE DUE FROM YOU FIT-TWO, LLC                                                   UNDETERMINED

78.   Total of part 11
      Add lines 71 through 77. Copy the total to line 90.                                                       $5,542.00

79.   Has any of the property listed in Part 11 been appraised by a professional within the last year?
      þ No
      ¨ Yes




Official Form 206A/B                        Schedule A/B: Assets — Real and Personal Property                       Page 20 of 21
                            Case 20-12841-MFW                         Doc 467            Filed 12/07/20               Page 33 of 196

Debtor    YouFit Health Clubs, LLC                                                                                               Case number (if known) 20-12841

 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.
      Type of property                                                                  Current value of                   Current value of
                                                                                        personal                           real property
                                                                                        property

80.   Cash, cash equivalents, and financial assets. Copy line 5,                           $3,799,821.60
      Part 1.

81.   Deposits and prepayments. Copy line 9, Part 2.                                       $1,307,726.01


82.   Accounts receivable. Copy line 12, Part 3.                                           $1,132,111.11


83.   Investments. Copy line 17, Part 4.                                                 UNDETERMINED


84.   Inventory. Copy line 23, Part 5.                                                      $245,856.97


85.   Farming and fishing-related assets. Copy line 33, Part 6.                                 $0.00


86.   Office furniture, fixtures, and equipment; and                                       $1,863,561.23
      collectibles. Copy line 43, Part 7.

87.   Machinery, equipment, and vehicles. Copy line 51, Part 8.                            $9,262,851.61



88.   Real property. Copy line 56, Part 9. ...................................................................... →        UNDETERMINED

89.   Intangibles and intellectual property. Copy line 66, Part 10.                      UNDETERMINED


90.   All other assets. Copy line 78, Part 11.                                     +          $5,542.00



91.   Total. Add lines 80 through 90 for each column. ..........91a.                      $17,617,470.53          + 91b.   UNDETERMINED




92.   Total of all property on Schedule A/B. Lines 91a + 91b = 92. ......................................................................     $17,617,470.53




Official Form 206A/B                              Schedule A/B: Assets — Real and Personal Property                                                Page 21 of 21
                                Case 20-12841-MFW              Doc 467          Filed 12/07/20           Page 34 of 196


Fill in this information to identify the case:

Debtor name: YouFit Health Clubs, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12841

                                                                                                                               ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor’s property?
       ¨ No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this
       form.
       þ Yes. Fill in all of the information below.
 Part 1:       List Creditors Who Have Secured Claims

2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim, list the
       creditor separately for each claim.


                                                                                                              Column A         Column B
                                                                                                              Amount of        Value of
                                                                                                              Claim            collateral that
                                                                                                              Do not deduct    supports this
                                                                                                              the value of     claim
                                                                                                              collateral.


2.1.       Creditor's name and address                        Describe debtor’s property that is subject
                                                              to a lien

           BGC LENDER AND LENDERS REP                         ALL ASSETS                                      $88,259,121.01   UNDETERMINED
           CORTLAND CAPITAL MARKET SERVICES,
           LLC, AS COLLATERAL AGENT                           Describe the lien
           ALTER DOMUS (US) LLC
                                                              SENIOR SECURED LIEN
           225 W. WASHINGTON ST., 9TH FLOOR
           CHICAGO IL 60606                                   Is the creditor an insider or related party?
           Creditor’s email address, if known                 þ No
           _____________________________________              ¨ Yes
           Date debt was incurred: 4/16/2019                  Is anyone else liable on this claim?
           Last 4 digits of account number:                   ¨ No
           Do multiple creditors have an interest in the      þ Yes. Fill out Schedule H: Codebtors
           same property?                                (Official Form 206H).
           þ No                                               As of the petition filing date, the claim is:
                                                              Check all that apply.
           ¨ Yes. Have you already specified the
           relative priority?                                 ¨ Contingent
               ¨ No. Specify each creditor, including         ¨ Unliquidated
               this creditor, and its relative priority.
               _________________________________
                                                              ¨ Disputed
               _________________________________
               ¨ Yes. The relative priority of creditors is
               specified on lines: ______



Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                       Page 1 of 2
                        Case 20-12841-MFW              Doc 467       Filed 12/07/20       Page 35 of 196

Debtor     YouFit Health Clubs, LLC                                                                     Case number (if known) 20-12841




       Total of the dollar amounts from Part 1, Column A, including the amounts
3.                                                                                        $88,259,121.01
       from the Additional Page, if any.



 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.
If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.
           Name and address                                                                  On which line in       Last 4 digits of
                                                                                             Part 1 did you enter   account number
                                                                                             the related            for this entity
                                                                                             creditor?

3.1.       HOLLAND & KNIGHT                                                                  Line 2.1               _______________
           PHILLIP W NELSON; JOSHUA M SPENCER; ANASTASIA M SOTIROPOULOS
           150 N RIVERSIDE PLAZA STE 2700
           CHICAGO IL 60606

3.2.       WINSTON & STRAWN                                                                  Line 2.1               _______________
           GREGORY M GARTLAND
           200 PARK AVENUE
           NEW YORK NY 10166

3.3.       WINSTON & STRAWN LLP                                                              Line 2.1               _______________
           CAREY D SCHREIBER
           200 PARK AVENUE
           NEW YORK NY 10166

3.4.       WINSTON & STRAWN LLP                                                              Line 2.1               _______________
           MICHAEL T LEARY
           333 SOUTH GRAND AVE.,38TH FLOOR
           LOS ANGELES CA 90071

3.5.       YOUNG CONAWAY STARGATT & TAYLOR LLP                                               Line 2.1               _______________
           JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIHILL
           1000 NORTH KING ST
           WILMINGTON DE 19801




Official Form 206D                 Schedule D: Creditors Who Have Claims Secured by Property                                Page 2 of 2
                          Case 20-12841-MFW                 Doc 467           Filed 12/07/20         Page 36 of 196


Fill in this information to identify the case:

Debtor name: YouFit Health Clubs, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12841

                                                                                                                               ¨ Check if this is an
                                                                                                                                      amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                              12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G) .Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       ¨ No. Go to Part 2.
       þ Yes. Go to line 2.
2.         List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If
           the debtor has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.


2.1.       Priority creditor’s name and mailing        As of the petition filing date, the claim     Total claim             Priority amount
           address                                     is:
                                                       Check all that apply.                         UNKNOWN                 UNKNOWN
           ADAMS COUNTY TREASURER
           P.O. BOX 869                                ¨ Contingent
           BRIGHTON CO 80601-0869
                                                       ¨ Unliquidated                                                        Nonpriority amount

                                                       ¨ Disputed                                                            UNKNOWN

           Date or dates debt was incurred             Basis for the claim:
           VARIOUS                                     PROPERTY TAX

           Last 4 digits of account                    Is the claim subject to offset?
           number:
                                                       þ No
           Specify Code subsection of PRIORITY
           unsecured claim:11 U.S.C. § 507(a) (8)      ¨ Yes

2.2.       Priority creditor’s name and mailing        As of the petition filing date, the claim     Total claim             Priority amount
           address                                     is:
                                                       Check all that apply.                         $49.28                  $49.28
           ALABAMA DEPT OF REVENUE
           50 N RIPLEY                                 ¨ Contingent
           MONTGOMERY AL 36132
                                                       ¨ Unliquidated                                                        Nonpriority amount

                                                       ¨ Disputed                                                            $0.00

           Date or dates debt was incurred             Basis for the claim:
           OCT 1 - NOV 8, 2020                         SALES TAX

           Last 4 digits of account                    Is the claim subject to offset?
           number:
                                                       þ No
           Specify Code subsection of PRIORITY
           unsecured claim:11 U.S.C. § 507(a) (8)      ¨ Yes

Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 37 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.3.     Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         ANN HARRIS BENNETT TAX
         ASSESSOR-COLLECTOR                       ¨ Contingent
         TAX ASSESSOR-COLLECTOR
         P.O. BOX 4622                            ¨ Unliquidated                                                      Nonpriority amount
         HOUSTON TX 77210-4622                    ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.4.     Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         ARAPAHOE COUNTY TREASURER
         5334 S PRINCE ST.                        ¨ Contingent
         LITTLETON CO 80120-1136
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.5.     Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       $1,648.55               $1,648.55
         ARIZONA DEPT OF REVENUE
         EDUCATION AND COMPLIANCE                 ¨ Contingent
         ATTN: EDUCATION AND COMPLIANCE
         1600 W MONROE STREET                     ¨ Unliquidated                                                      Nonpriority amount
         PHOENIX AZ 85007                         ¨ Disputed                                                          $0.00

         Date or dates debt was incurred          Basis for the claim:
         OCT 1 - NOV 8, 2020                      SALES TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 2 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 38 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.6.     Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         BALTIMORE COUNTY, MD
         OFFICE: BUDGET & FINANCE                 ¨ Contingent
         400 WASHINGTON AVE, ROOM 152
         TOWSON MD 21204-4665                     ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.7.     Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         BROWARD CNTY TAX COLLECTOR
         115 S ANDREWS AVE #A100                  ¨ Contingent
         FORT LAUDERDALE FL 33301-1895
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.8.     Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         CHARLES W. THOMAS, PINELLAS CNTY
         TAX COLLECTOR                            ¨ Contingent
         PINELLAS COUNTY TAX COLLECTOR
         P. O. BOX 6340                           ¨ Unliquidated                                                      Nonpriority amount
         CLEARWATER, FL 33758                     ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 3 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 39 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.9.     Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         CHARLOTTE CNTY TAX COLLECTOR
         18500 MURDOCK CIRCLE                     ¨ Contingent
         SUTE 203
         PORT CHARLOTTE FL 33948                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.10.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         CHESTERFIELD COUNTY
         PO BOX 26725                             ¨ Contingent
         RICHMOND VA 23261-6725
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.11.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         CITY OF BALTIMORE MARYLAND
         CITY OF BALTIMORE                        ¨ Contingent
         200 HOLLIDAY STREET
         BALTIMORE MD 21202-3618                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 4 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 40 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.12.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         CITY OF GARLAND
         COREY WORSHAM RTA                        ¨ Contingent
         PO BOX 462010
         GARLAND TX 75046-2020                    ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.13.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         CITY OF MESQUITE TAX OFFICE
         757 N. GALLOWAY AVENUE                   ¨ Contingent
         MESQUITE TX 75149
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.14.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         CITY OF SUWANEE
         330 TOWN CENTER AVE                      ¨ Contingent
         SUWANEE GA 30024
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 5 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 41 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.15.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         CLAYTON COUNTY TAX
         COMMISSIONER                             ¨ Contingent
         121 S MCDONOUGH STREET
         JONESBORO, GA 30236                      ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.16.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         COBB COUNTY
         PO BOX 100127                            ¨ Contingent
         MARIETTA GA 30061-7027
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.17.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         DALLAS COUNTY TAX OFFICE
         COLLECTOR DALLAS COUNTY TAX              ¨ Contingent
         OFFICE
         P.O. BOX 139066                          ¨ Unliquidated                                                      Nonpriority amount
         DALLAS TX 75313-9066                     ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 6 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 42 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.18.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         DALLAS COUNTY TAX OFFICE - ADD'L
         (RE TAXES)                               ¨ Contingent
         COLLECTOR DALLAS COUNTY TAX
         OFFICE                                   ¨ Unliquidated                                                      Nonpriority amount
         P.O. BOX 139066
         DALLAS TX 75313-9066
                                                  ¨ Disputed                                                          UNKNOWN


         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.19.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         DESOTO COUNTY TAX COLLECTOR
         JOEY TREADWAY                            ¨ Contingent
         365 LOSHER ST #110
         HERNANDO MS 38632                        ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.20.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         DORIS MALOY, TAX COLLECTOR
         P.O. BOX 1835                            ¨ Contingent
         TALLAHASSEE FL 32302-1835
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 7 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 43 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.21.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         DOUG BELDEN, TAX COLLECTOR
         (HILLSBOROUGH CNTY TAX                   ¨ Contingent
         COLLECTOR)
         PO BOX 30012                             ¨ Unliquidated                                                      Nonpriority amount
         TAMPA FL 33630-3012                      ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.22.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         DUVAL COUNTY TAX COLLECTOR
         MICHAEL CORRIGAN                         ¨ Contingent
         PO BOX 44009
         JACKSONVILLE FL 32231-4009               ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.23.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       $294,014.40             $294,014.40
         FLORIDA DEPT OF REVENUE
         MARSANNE PETTY - LAKE CITY               ¨ Contingent
         SERVICE CENTER
         1415 W US HWY 90 STE 115                 ¨ Unliquidated                                                      Nonpriority amount
         LAKE CITY FL 32055                       ¨ Disputed                                                          $0.00

         Date or dates debt was incurred          Basis for the claim:
         OCT 1 - NOV 8, 2020                      SALES TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 8 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 44 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.24.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         FULTON COUNTY TAX COMMISSIONER
         ARTHUR E. FERDINAND                      ¨ Contingent
         P.O. BOX 105052
         ATLANTA GA 30348-5052                    ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.25.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         GARLAND INDEPENDENT SCHOOL
         DIST.                                    ¨ Contingent
         DENISE HOLMES, RTA
         P.O. BOX 461407                          ¨ Unliquidated                                                      Nonpriority amount
         GARLAND TX 75046-1407                    ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.26.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       $566.26                 $566.26
         GEORGIA DEPT OF REVENUE
         P. O. BOX 740391                         ¨ Contingent
         ATLANTA GA 30374-0391
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          $0.00

         Date or dates debt was incurred          Basis for the claim:
         OCT 1 - NOV 8, 2020                      SALES TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 9 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 45 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.27.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         GREGORY BAKER-DOUGLAS TAX
         COUNTY COMMISSIONER                      ¨ Contingent
         PO BOX 1177
         DOUGLASVILLE GA 30133                    ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.28.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         GWINNETT COUNTY TAX
         COMMISSIONER                             ¨ Contingent
         POST OFFICE BOX 372
         LAWRENCEVILLE GA 30046                   ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.29.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         JEFFERSON PARISH SHERIFF'S OFFICE
         SALES TAX DIVISION                       ¨ Contingent
         PO BOX 248
         GRETNA LA 70054                          ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 10 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 46 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.30.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         JOEL M. GREENBERG, SEMINOLE
         COUNTY TAX COLLECTOR                     ¨ Contingent
         PO BOX 630
         SANFORD FL 32772-0630                    ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.31.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         JOHN POWER, TAX COLLECTOR
         (ALACHUA CNTY)                           ¨ Contingent
         5830 NW 34TH BLVD
         GAINSVILLE FL 32653-2115                 ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.32.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         KEN BURTON, JR, MANATEE COUNTY
         TAX COLLECTOR                            ¨ Contingent
         PO BOX 25300
         BRADENTON FL 34206-5300                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 11 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 47 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.33.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         KENNETH L. MAUN-COLLIN COUNTY
         TAX COLLECTOR COLLIN COUNTY              ¨ Contingent
         P.O. BOX 8046
         MCKINNEY TX 75070-8046                   ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.34.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       $12,671.91              $12,671.91
         LOUISIANA DEPT OF REV.
         900 MURRAY ST.                           ¨ Contingent
         ALEXANDRIA LA 71301
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          $0.00

         Date or dates debt was incurred          Basis for the claim:
         OCT 1 - NOV 8, 2020                      SALES TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.35.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         MADISON COUNTY TAX COLLECTOR
         100 NORTH SIDE SQUARE                    ¨ Contingent
         HUNTSVILLE AL 35801-4820
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 12 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 48 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.36.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         MARICOPA COUNTY TREASURER
         P. O. BOX 52133                          ¨ Contingent
         PHONEIX AZ 85072-2133
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.37.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         MARICOPA COUNTY TREASURER (RE
         TAXES)                                   ¨ Contingent
         P. O. BOX 52133
         PHONEIX AZ 85072-2133                    ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.38.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       $244.16                 $244.16
         MARYLAND DEPT. OF REVENUE
         PO BOX 8888                              ¨ Contingent
         ANNAPOLIS MD 21401
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          $0.00

         Date or dates debt was incurred          Basis for the claim:
         OCT 1 - NOV 8, 2020                      SALES TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 13 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 49 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.39.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         MIAMI-DADE CNTY TAX COLLECTOR
         140 W FLAGER ST 14TH FLOOR               ¨ Contingent
         MIAMI FL 33130
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.40.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         MIAMI-DADE CNTY TAX COLLECTOR
         (2ND AVE)                                ¨ Contingent
         200 NW 2ND AVENUE
         MIAMI FL 33128                           ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.41.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         MIAMI-DADE TAX COLLECTOR?
         140 W FLAGER ST 14TH FLOOR               ¨ Contingent
         MIAMI FL 33130
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 14 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 50 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.42.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         MICHELLE FRENCH-DENTON COUNTY
         TAX ASSESSOR                             ¨ Contingent
         MICHELLE FRENCH
         P.O. BOX 90223                           ¨ Unliquidated                                                      Nonpriority amount
         DENTON TX 76202                          ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.43.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         NORTH PROVIDENCE TOWN HALL
         2000 SMITH ST                            ¨ Contingent
         NORTH PROVIDENCE RI 02911
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.44.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         PASCO COUNTY TAX COLLECTOR
         MIKE FASANO                              ¨ Contingent
         PO BOX 276
         DADE CITY FL 33526-0276                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 15 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 51 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.45.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       $67.98                  $67.98
         PENNSYLVANIA DEPARTMENT OF
         REVENUE                                  ¨ Contingent
         PO BOX 280504
         HARRISBURG PA 17128-0504                 ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          $0.00

         Date or dates debt was incurred          Basis for the claim:
         OCT 1 - NOV 8, 2020                      SALES TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.46.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         RICHARDSON ISD TAX OFFICE - RISD
         420 S GREENVILLE AVE                     ¨ Contingent
         RICHARDSON TX 75081
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.47.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         RICHARDSON ISD TAX OFFICE - RISD -
         ADD'L (RE TAXES)                         ¨ Contingent
         420 S GREENVILLE AVE
         RICHARDSON TX 75081                      ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 16 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 52 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.48.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         SCOTT RANDOLPH, TAX COLLECTOR
         (ORANGE CNTY)                            ¨ Contingent
         PO BOX 545100
         ORLANDO FL 32854                         ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.49.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         TARRANT CNTY TAX ASSESSOR-
         COLLECTOR                                ¨ Contingent
         WENDY BURGESS
         PO BOX 861018                            ¨ Unliquidated                                                      Nonpriority amount
         FORT WORTH TX 76161-0018                 ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.50.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         TAX COLLECTOR BARBARA FORD-
         COATES (SARASOTA CNTY)                   ¨ Contingent
         BARBARA FORD-COATES
         101 S WASHINGTON BLVD                    ¨ Unliquidated                                                      Nonpriority amount
         SARASOTA FL 34236-6993                   ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 17 of 108
                        Case 20-12841-MFW              Doc 467           Filed 12/07/20       Page 53 of 196

Debtor   YouFit Health Clubs, LLC                                                                           Case number (if known) 20-12841




2.51.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       UNKNOWN                 UNKNOWN
         TAX COLLECTOR, PALM BEACH
         COUNTY                                   ¨ Contingent
         CONSTITUTIONAL TAX COLLECTOR
         PO BOX 3353                              ¨ Unliquidated                                                      Nonpriority amount
         WEST PALM BEACH FL 33402-3353            ¨ Disputed                                                          UNKNOWN

         Date or dates debt was incurred          Basis for the claim:
         VARIOUS                                  PROPERTY TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.52.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       $26,506.96              $26,506.96
         TEXAS DEPARTMENT OF REVENUE
         PO BOX 13528                             ¨ Contingent
         AUSTIN TX 78711-3528
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          $0.00

         Date or dates debt was incurred          Basis for the claim:
         OCT 1 - NOV 8, 2020                      SALES TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes

2.53.    Priority creditor’s name and mailing     As of the petition filing date, the claim   Total claim             Priority amount
         address                                  is:
                                                  Check all that apply.                       $186.17                 $186.17
         VIRGINIA DEPARTMENT OF REVENUE
         1957 WESTMORELAND STREET                 ¨ Contingent
         RICHMOND VA 23230
                                                  ¨ Unliquidated                                                      Nonpriority amount

                                                  ¨ Disputed                                                          $0.00

         Date or dates debt was incurred          Basis for the claim:
         OCT 1 - NOV 8, 2020                      SALES TAX

         Last 4 digits of account                 Is the claim subject to offset?
         number:
                                                  þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)   ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 18 of 108
                         Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 54 of 196

Debtor     YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841

 Part 2:     List All Creditors with NONPRIORITY Unsecured Claims

3.         List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors
           with nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


3.1.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ABOVE AND BEYOND FITNESS REPAIR, LLC                                                              $80.00
           2473 S HIGLEY RD STE 104-107                      ¨ Contingent
           GILBERT AZ 85295
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           EQUIP REP
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.2.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AGUA CALIENTE INVESTMENTS III, LLC                                                                UNKNOWN
           SACKS TIERNEY PA                                  þ Contingent
           MICHAEL J HARRIS ESQ RANDY NUSSBAUM
           ESQ                                               þ Unliquidated
           4250 NORTH DRINKWATER BLVD
           4TH FL
                                                             þ Disputed
           SCOTTSDALE AZ 85251

           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         PENDING LITIGATION
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.3.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AGUILAR, JUANITA                                                                                  UNKNOWN
           MORGAN AND MORGAN                                 þ Contingent
           JOSEPH ANTHONY KOPACZ
           201 N FRANKLIN ST                                 þ Unliquidated
           7TH FLOOR
           TAMPA FL 33602
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         PENDING LITIGATION
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 19 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 55 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.4.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ALL STAR LOCK'N DOOR                                                                              $166.00
         3423 W WOOLBRIGHT ROAD                            ¨ Contingent
         BOYNTON BEACH FL 33436
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.5.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AMERICAN EXPRESS                                                                                  $703.68
         PO BOX 650448                                     ¨ Contingent
         DALLAS TX 75265-0448
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AMEX
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.6.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AMERICAN FITNESS WHOLESALERS                                                                      $5,044.72
         455 W 21ST STREET                                 ¨ Contingent
         SUITE 107
         TEMPE AZ 85282                                    ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           PURCHASES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 20 of 108
                       Case 20-12841-MFW              Doc 467          Filed 12/07/20          Page 56 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.7.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AT&T - 105503                                                                                     $145.61
         P O BOX 105503                                    ¨ Contingent
         ATLANTA GA 30348-5503
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.8.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AT&T - 5014                                                                                       $98.14
         P O BOX 5014                                      ¨ Contingent
         CAROL STREAM IL 60197-5014
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.9.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AT&T MOBILITY 6463                                                                                $7.87
         P O BOX 6463                                      ¨ Contingent
         CAROL STREAM IL 60197-6463
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 21 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 57 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.10.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ATO CORP                                                                                          $16,928.50
         13010 RIDGELINE BLVD APT 3109                     ¨ Contingent
         CEDAR PARK TX 78613
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.11.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AXIS SATELLITE & HOME THEATER                                                                     $9,521.76
         5790 ENTERPRISE PARKWAY                           ¨ Contingent
         FORT MYERS FL 33905
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX FURN
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.12.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BALL, FAY                                                                                         UNKNOWN
         KEITH HERBERT                                     þ Contingent
         PO BOX 6465
         MCKINNEY TX 75071                                 þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 22 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 58 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.13.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BALLESTER-BERMUDEZ, BEATRIZ                                                                       UNKNOWN
         Address Intentionally Omitted                     ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         RETENTION / SEVERANCE AGREEMENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.14.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BALTHAZAR, MARCIA                                                                                 UNKNOWN
         3109 PEMBROOK DRIVE                               þ Contingent
         ORLANDO FL 32810-2240
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.15.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BERKS-STROSS, CHRISTY                                                                             UNKNOWN
         5405 LEILANI DR                                   þ Contingent
         ST PETE BEACH FL 33706
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 23 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 59 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.16.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         B-FIT HEALTH CLUB, LLC                                                                            UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.17.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BINDOR KILLIAN LLC                                                                                UNKNOWN
         HORIZON PROPERTIES                                þ Contingent
         18610 NW 87TH ST
         STE 204                                           þ Unliquidated
         MIAMI FL 33015                                    þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.18.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BLANK, JASON                                                                                      UNKNOWN
         EDWARDS POTTINGER LLC                             þ Contingent
         SETH LEHRMAN
         425 NORTH ANDREWS AVE                             þ Unliquidated
         STE 2
         FORT LAUDERDALE FL 33301
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 24 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 60 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.19.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BLUMIN-HIGHPOINT LTD                                                                              UNKNOWN
         DAVID & GOODMAN                                   þ Contingent
         CLINTON J. DAVID
         TWO LINCOLN CENTRE                                þ Unliquidated
         5420 LBJ FREEWAY STE 1200
         DALLAS TX 75248
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.20.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BRENT ALLAR                                                                                       $298.34
         119 CONDOR VIEW                                   ¨ Contingent
         WEATHERFORD TX 76087
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           T&E
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.21.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CARCO GROUP, INC.                                                                                 $1,588.38
         5000 CORPORATE COURT                              ¨ Contingent
         SUITE 203
         HOLTSVILLE NY 11742                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX LHI
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 25 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 61 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.22.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CASTANO-PEREZ, LILIANA                                                                            UNKNOWN
         C/O JUAN ASCONAPE, ESQ.                           þ Contingent
         7111 FAIRWAY DR
         STE 105                                           þ Unliquidated
         PALM BEACH GARDENS FL 33418                       þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.23.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CBIZ MHM, LLC                                                                                     $5,950.00
         PO BOX 953152                                     ¨ Contingent
         ST LOUIS MO 63195-3152
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX FURN
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.24.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CBRE, INC.                                                                                        $16,067.00
         CBRE - 608844                                     ¨ Contingent
         PO BOX 848844
         LOS ANGELES CA 90084-8844                         ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           PROF FEES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 26 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 62 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.25.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CERTIFIED COFFEE SERVICE, INC                                                                     $1,084.35
         PO BOX 23805                                      ¨ Contingent
         FORT LAUDERDALE FL 33304
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.26.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CLELLAND, KATHERINE                                                                               UNKNOWN
         1401 SE 4TH AVENUE                                þ Contingent
         POMPANO BEACH FL 33060-9302
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.27.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CLOUD-ONSITE TECHNOLOGIES INC                                                                     $7,473.00
         18851 NE 29 AVE SUITE 700-143                     ¨ Contingent
         AVENTURA FL 33180
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MISC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 27 of 108
                       Case 20-12841-MFW              Doc 467          Filed 12/07/20          Page 63 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.28.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CMS/NEXTECH                                                                                       $11,213.99
         1045 S JOHN RODES BLVD                            ¨ Contingent
         MELBOURNE FL 32904
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.29.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COMCAST 530098                                                                                    $1,055.67
         PO BOX 530098                                     ¨ Contingent
         ATLANTA GA 30353-0098
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.30.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COMMONWEALTH FITNESS SOLUTIONS                                                                    $3,520.60
         6260 FIRE LANE                                    ¨ Contingent
         MECHANICSVILLE VA 23116
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           EQUIP REP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 28 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 64 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.31.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CONSUMER LAW ATTORNEYS CORP                                                                       UNKNOWN
         CHRISTOPHER HIXON, ESQ.                           þ Contingent
         2727 ULMERTON RD
         STE 270                                           þ Unliquidated
         CLEARWATER FL 33762                               þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.32.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COTTRELL, DIANE                                                                                   UNKNOWN
         6130 N MARSHALL ST                                þ Contingent
         PHILADELPHIA PA 19120
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.33.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DAASLY, INC                                                                                       $20,000.00
         8004 NW 154 STREET, #632                          ¨ Contingent
         MIAMI LAKES FL 33016
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MISC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 29 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 65 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.34.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DAVIS, KURT                                                                                       UNKNOWN
         RUSSEL A WADE III PA                              þ Contingent
         PO BOX 172
         LAKE BUTLER FL 32054-0172                         þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.35.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DEX IMAGING LLC                                                                                   $3,043.38
         PO BAX 17454                                      ¨ Contingent
         CLEAR WATER FL 33762
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OFC & COMP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.36.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DOCUGREEN CORPORATION                                                                             $60.00
         1809 E BROADWAY STREET # 333                      ¨ Contingent
         OVIEDO FL 32765
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 30 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 66 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.37.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         EAST COAST CONSTRUCTION AND                                                                       $1,942.00
         REMODELING SERVICES CORP                          ¨ Contingent
         6154 NW 19TH ST
         MARGATE FL 33063                                  ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.38.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         EUROPA SPORTS PRODUCTS                                                                            $99,642.96
         PO BOX 117200                                     ¨ Contingent
         ATLANTA GA 30368-7200
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           PURCHASES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.39.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         EVOLUTION RESTORATION SERVICES                                                                    $18,006.80
         17111 SW 115 AVE                                  ¨ Contingent
         MIAMI FL 33157
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 31 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 67 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.40.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FIRST FITNESS REPAIR & SALES                                                                      $5,263.50
         3828 ASHWICK CT APT 106                           ¨ Contingent
         PALM HARBOR FL 34685
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           EQUIP REP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.41.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FIT MASTERS                                                                                       $571.59
         800 OCALA RD 300-273                              ¨ Contingent
         TALLAHASSEE FL 32304
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           EQUIP REP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.42.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FITNESS LOGIC                                                                                     $864.92
         380 SCARLET BLVD                                  ¨ Contingent
         OLDSMAR FL 34677
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           EQUIP REP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 32 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 68 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.43.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FITNESS SERVICES OF FLORIDA INC                                                                   $1,302.31
         4220 NW 120TH AVE                                 ¨ Contingent
         CORAL SPRINGS FL 33065
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           EQUIP REP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.44.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FITNESS SOURCE                                                                                    $7,773.14
         2041 SW 70TH AVENUE D-10                          ¨ Contingent
         DAVIE FL 33317
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           EQUIP REP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.45.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FITNESSMITH INC                                                                                   $1,027.58
         3610 QUANTUM BLVD                                 ¨ Contingent
         BOYNTON BEACH FL 33426
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX FITEQ
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 33 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 69 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.46.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FITSERVE MORGAN INTERPRISES, INC                                                                  $2,862.77
         102 WILLIAMS ROAD                                 ¨ Contingent
         MADISONVILLE LA 70447
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           EQUIP REP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.47.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FIVE B-FIT, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.48.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FLORIDA DEPARTMENT OF STATE                                                                       $120.00
         500 S. BRONOUGH ST.                               ¨ Contingent
         TALLAHASSEE FL 32399
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LIC & FEES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 34 of 108
                       Case 20-12841-MFW              Doc 467          Filed 12/07/20          Page 70 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.49.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FOUR B-FIT, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.50.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FPL                                                                                               $1,818.14
         GENERAL MAIL FACILITY                             ¨ Contingent
         MIAMI FL 33188-0001
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.51.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FREDERICK FOX                                                                                     $2,400.00
         602 HOLLOWS CIRCLE                                ¨ Contingent
         DEERFIELD BEACH FL 33442
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           PROF FEES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 35 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 71 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.52.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FREEMOTION FITNESS                                                                                $65.74
         P.O. BOX 734122                                   ¨ Contingent
         CHICAGO IL 60673-4122
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX FITEQ
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.53.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FRONTLINE FITNESS EQUIPMENT                                                                       $1,212.75
         380 JEFFERSON BLVD., UNIT F                       ¨ Contingent
         WARWICK RI 02886
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX FITEQ
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.54.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GALER TECH, INC                                                                                   $7,055.68
         773 NANTUCKET CIRCLE                              ¨ Contingent
         LAKE WORTH FL 33467
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           EQUIP REP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 36 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 72 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.55.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GARCES, CARMEN                                                                                    UNKNOWN
         2955 SW 78TH AVE                                  þ Contingent
         MIAMI FL 33155
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.56.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GATOR ANTOINE PARTNERS LLLP                                                                       UNKNOWN
         BUCK KEENAN                                       þ Contingent
         J ROBIN LINDLEY ESQ
         2229 SAN FELIPE RD                                þ Unliquidated
         STE 1000
         HOUSTON TX 77019
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.57.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GATOR FLOWER MOUND LLC                                                                            UNKNOWN
         BUCK KEENAN LLP                                   þ Contingent
         J ROBIN LINDLEY ESQ
         2229 SAN FELIPE RD                                þ Unliquidated
         STE 1000
         HOUSTON TX 77019
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 37 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 73 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.58.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GIFT CARDS                                                                                        UNKNOWN
         VARIOUS                                           ¨ Contingent
                                                           ¨ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           GIFT CARDS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.59.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GONZALEZ, JULIA                                                                                   UNKNOWN
         LAW OFFICE OF ROBERT N PELIER PA                  þ Contingent
         ROBERT NELSON PELIER
         4649 PONCE DE LEON BLVD                           þ Unliquidated
         STE 301
         CORAL GABLES FL 33146-2118
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.60.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GOOGLE, INC                                                                                       $24,719.47
         DEPT 33654                                        ¨ Contingent
         PO BOX 39000
         SAN FRANCISCO CA 94139                            ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           ADV
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 38 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 74 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.61.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HALPERIN, CYDNEY                                                                                  UNKNOWN
         14 NE 1ST AVE                                     þ Contingent
         MIAMI FL 33132
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.62.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HALPERIN, CYDNEY                                                                                  UNKNOWN
         20900 NE 30TH AVE 417                             þ Contingent
         AVENTURA FL 33180
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.63.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HALPERIN, CYDNEY                                                                                  UNKNOWN
         31 SAMANA DR                                      þ Contingent
         MIAMI FL 33133
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 39 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 75 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.64.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HALPERIN, CYDNEY                                                                                  UNKNOWN
         700 71ST ST                                       þ Contingent
         MIAMI BEACH FL 33141
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.65.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HALPERIN, CYDNEY                                                                                  UNKNOWN
         KAUFMAN PA                                        þ Contingent
         AVI ROBERT KAUFMAN
         31 SAMANA DR                                      þ Unliquidated
         MIAMI FL 33133                                    þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.66.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HALPERIN, JILLIAN                                                                                 UNKNOWN
         10493 MARSH ST                                    þ Contingent
         WELLINGTON FL 33414
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 40 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 76 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.67.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HELINGER ADVERTISING                                                                              $1,427.19
         4201 CENTRAL AVE                                  ¨ Contingent
         ST PETERSBURG FL 33713
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           ADV
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.68.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HGI TECHNOLOGIES                                                                                  $1,628.70
         1000 PARK CENTRE BLVD SUITE 128                   ¨ Contingent
         MIAMI GARDENS FL 33169
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OFC & COMP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.69.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HIRETECH                                                                                          $2,027.65
         200 WESTLAKE PARK PLAZA                           ¨ Contingent
         SUITE 501
         HOUSTON TX 77079                                  ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           PROF FEES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 41 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 77 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.70.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HORIZON AIR CONDITIONING INC                                                                      $5,394.00
         2501 WESTGATE AVE                                 ¨ Contingent
         #6
         WEST PALM BEACH FL 33409                          ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX LHI
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.71.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HORNE, DARREN                                                                                     UNKNOWN
         435 E. CHEYENNE RD.                               þ Contingent
         SAN TAN VALLEY AZ 85143
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.72.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         IAN BURLEY                                                                                        $162.16
         1905 LENNOX DR                                    ¨ Contingent
         UNIT 74
         ELDERSBURG MD 21784                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           T&E
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 42 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 78 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.73.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         IGT MEDIA HOLDINGS INC                                                                            $24,311.10
         8395 NE 2ND AVE                                   ¨ Contingent
         MIAMI FL 33138
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           ADV
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.74.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         IGT MEDIA HOLDINGS, INC.                                                                          UNKNOWN
         ATTN RICHARD ROTH PRESIDENT                       ¨ Contingent
         8395 NE 2ND AVE
         MIAMI FL 33138                                    ¨ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         SETTLEMENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.75.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         IMAGENET CONSULTING OF TAMPA LLC                                                                  $328.93
         913 NORTH BROADWAY AVE                            ¨ Contingent
         OKLAHOMA CITY OK 73102
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX LHI
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 43 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 79 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.76.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         IPROMOTEU                                                                                         $34,060.01
         DEPT LA 23232                                     ¨ Contingent
         PASADENA CA 91185-3232
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           ADV
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.77.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         IRON GRIP BARBELL COMPANY, INC                                                                    $1,728.35
         4012 GARRY AVE                                    ¨ Contingent
         SANTA ANA CA 92704-6300
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX FITEQ
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.78.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JOHNSON HEALTH TECH NA INC                                                                        $2,126.76
         1600 LANDMARK DRIVE                               ¨ Contingent
         COTTAGE GROVE WI 53527
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           EQUIP REP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 44 of 108
                        Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 80 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.79.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JOHNSON, FAWN                                                                                     UNKNOWN
         PAPA AND GIPE PA                                  þ Contingent
         R STANLEY GIPE
         1724 GULF TO BAY BLVD                             þ Unliquidated
         CLEARWATER FL 33755                               þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.80.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JOHNSON, JESSICA                                                                                  UNKNOWN
         Address Intentionally Omitted                     ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         RETENTION / SEVERANCE AGREEMENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.81.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JULIANELLI, ROGER                                                                                 UNKNOWN
         Address Intentionally Omitted                     ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         RETENTION / SEVERANCE AGREEMENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 45 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 81 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.82.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         KALYVAS GROUP, LLC                                                                                $608.06
         111 SECOND AVE NE                                 ¨ Contingent
         SUITE 702
         ST PETERSBURG FL 33701                            ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.83.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         L2 FUTURE CAPITAL LLC                                                                             UNKNOWN
         VINCENT SERAFINO                                  þ Contingent
         RICHARD G DAFOE
         1601 ELM ST                                       þ Unliquidated
         STE 4100
         DALLAS TX 75201
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.84.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LAMBETA, AMANDA                                                                                   UNKNOWN
         1621 TOTEM POLE WAY                               þ Contingent
         LUTZ FL 33559-8681
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 46 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 82 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.85.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LETO LAW FIRM                                                                                     $9,850.00
         201 SOUTH BISCAYNE BLVD                           ¨ Contingent
         SUITE 2700
         MIAMI FL 33131                                    ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LEGAL
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.86.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LIFE FITNESS, A DIVISION OF BRUNSWICK                                                             $22,962.20
         CORPORATION                                       ¨ Contingent
         2716 NETWORK PLACE
         CHICAGO IL 60673-1271                             ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX FITEQ
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.87.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LIME TIME, LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 47 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 83 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.88.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LISTEN360, INC.                                                                                   $3,075.00
         11625 RAINWATER DRIVE, SUITE 645                  ¨ Contingent
         ALPHARETTA GA 30009
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MISC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.89.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LOCAL MANAGEMENT                                                                                  $32,400.00
         200 LINDELL BLVD                                  ¨ Contingent
         SUITE #914
         DELRAY BEACH FL 33483                             ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           ADV
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.90.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LYNNWOOD PLACE STATION LLC                                                                        $15,668.00
         PO BOX 645414                                     ¨ Contingent
         PITTSBURGH PA 15264-5414
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 48 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 84 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.91.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MANATEE INVESTMENTS III, LLC                                                                      UNKNOWN
         SACKS TIERNEY PA                                  þ Contingent
         MICHAEL J HARRIS ESQ RANDY NUSSBAUM
         ESQ                                               þ Unliquidated
         4250 NORTH DRINKWATER BLVD
         4TH FL
                                                           þ Disputed
         SCOTTSDALE AZ 85251

         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.92.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MARKHAM & STEIN UNLIMITED, LLC                                                                    $73,909.50
         2424 SOUTH DIXIE HWY                              ¨ Contingent
         MIAMI FL 33133
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           ADV
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.93.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MASTER CARD                                                                                       $12,025.38
         PO BOX 100647                                     ¨ Contingent
         ATLANTA GA 30384-0647
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AMEX
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 49 of 108
                        Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 85 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.94.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MASTER MECHANICAL SERVICES                                                                        $11,850.00
         15181 NW 33RD PLACE                               ¨ Contingent
         MIAMI FL 33054
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.95.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MAYER, DAVID A                                                                                    UNKNOWN
         Address Intentionally Omitted                     ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         RETENTION / SEVERANCE AGREEMENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.96.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MCMAHAN GROUP LLC                                                                                 $153,986.93
         PO BOX 20206                                      ¨ Contingent
         LOUISVILLE KY 40250-0206
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 50 of 108
                        Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 86 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.97.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MEMBERSHIP AGREEMENTS                                                                             UNKNOWN
         VARIOUS                                           ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MEMBERSHIP - UNEARNED REVENUE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.98.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MERRYMAN, RONALD P                                                                                UNKNOWN
         Address Intentionally Omitted                     ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         RETENTION / SEVERANCE AGREEMENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.99.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MESSAGE MEDIA USA, INC                                                                            $2,785.03
         PO BOX 399197                                     ¨ Contingent
         SAN FRANCISCO CA 94139-9197
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MISC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 51 of 108
                        Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 87 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.100.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NATIONAL GYM SUPPLY                                                                               $6,522.67
         PO BOX 748735                                     ¨ Contingent
         LOS ANGELES CA 90074-8735
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           EQUIP REP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.101.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NATURAL CLEAN SERVICE, INC                                                                        $4,868.50
         7672 COURTYARD RUN W                              ¨ Contingent
         BOCA RATON FL 33433
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.102.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NEKOLOFF, NICOLE M                                                                                UNKNOWN
         Address Intentionally Omitted                     ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         RETENTION / SEVERANCE AGREEMENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 52 of 108
                       Case 20-12841-MFW              Doc 467          Filed 12/07/20          Page 88 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.103.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NEWMAN, LATISHA                                                                                   UNKNOWN
         1319 HELLERMAN STREET                             þ Contingent
         PHILADELPHIA PA 19111-5506
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.104.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NITEL, INC.                                                                                       $18,754.65
         LOCKBOX DEPT 4929                                 ¨ Contingent
         CAROL STREAM IL 60122-4929
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.105.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         OAKES, ALLAN                                                                                      UNKNOWN
         628114 LAUREL OAK LN                              þ Contingent
         ALTAMONTE SPRINGS FL 32701
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 53 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 89 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.106.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         OCTANE FITNESS                                                                                    $387.24
         PO BOX 101830                                     ¨ Contingent
         PASADENA CA 91189-1830
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX FITEQ
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.107.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ONE BEAT CPR                                                                                      $1,189.50
         3151 EXECUTIVE WAY                                ¨ Contingent
         MIRAMAR, FL 33025
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX FURN
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.108.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PACHECO, JOSE                                                                                     UNKNOWN
         KENNEDY HODGES LLP                                þ Contingent
         DON J FOTY
         4409 MONTROSE BLVD                                þ Unliquidated
         STE 200
         HOUSTON TX 77006
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 54 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 90 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.109.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PACHECO, JOSE                                                                                     UNKNOWN
         KENNEDY HODGES LLP                                þ Contingent
         DON J FOTY
         4409 MONTROSE BLVD                                þ Unliquidated
         STE 200
         HOUSTON TX 77006
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.110.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PATRICE MILANI EXERCISE EQUIPMENT, INC.                                                           $3,079.63
         6400 FRANKFORD AVENUE UNIT 21                     ¨ Contingent
         BALTIMORE MD 21206
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           EQUIP REP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.111.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PEAK ACTIVITY LLC                                                                                 $8,884.42
         1880 N CONGRESS AVE                               ¨ Contingent
         SUITE 210
         BOYNTON BEACH FL 33426                            ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           ADV
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 55 of 108
                        Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 91 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.112.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PERSONAL TRAINING ON THE NET                                                                      $3,276.00
         32107 LINDERO CANYON ROAD                         ¨ Contingent
         SUITE 233
         WESTLAKE VILLAGE CA 91361                         ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LIC & FEES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.113.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         POLYGLASS USA, INC.                                                                               $7,275.80
         DEPT 2663                                         ¨ Contingent
         PO BOX 122663
         DALLAS TX 75312                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.114.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         POTTS, JASON                                                                                      UNKNOWN
         Address Intentionally Omitted                     ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         RETENTION / SEVERANCE AGREEMENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 56 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 92 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.115.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         POWELL AV LLC                                                                                     $3,167.84
         10501 SIX MILE CYPRESS PARKWAY                    ¨ Contingent
         SUITE 113
         FORT MYERS FL 33966                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.116.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PRECOR INC                                                                                        $331.42
         PO BOX 3136                                       ¨ Contingent
         CAROL STREAM IL 60132-3136
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           EQUIP REP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.117.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PRO REVOLUTION                                                                                    $6,250.00
         4471 N FEDERAL HWY, #212                          ¨ Contingent
         POMPANO BEACH FL 33064
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 57 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 93 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.118.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PURCHASE POWER                                                                                    $2,250.57
         PO BOX 371874                                     ¨ Contingent
         PITTSBURGH PA 15250-7874
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MISC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.119.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ROBERT R. MCGILL AIR CONDITIONING, INC                                                            $129.00
         333 SOUTH 3RD STREET                              ¨ Contingent
         LANTANA FL 33462
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.120.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         S&S PAINTING AND WATERPROOFING LLC                                                                $11,330.00
         2801 N POWERLINE ROAD                             ¨ Contingent
         POMPANO BEACH FL 33069
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 58 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 94 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.121.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SADA SYSTEMS, INC                                                                                 $5,844.00
         5250 LANKERSHIM BLVD #620                         ¨ Contingent
         NORTH HOLLYWOOD CA 91601
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LIC & FEES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.122.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SALTZMAN, GAYLE MARCY                                                                             UNKNOWN
         8637 NW 82ND STREET                               þ Contingent
         TAMARAC FL 33321-1615
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.123.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SCOTT LEVITT                                                                                      $71.89
         7539 GREENLAKE WAY                                ¨ Contingent
         APT B
         BOYNTON BEACH FL 33436                            ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           T&E
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 59 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 95 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.124.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SCROGGINS, LARRY                                                                                  UNKNOWN
         LONG AND JEAN PA                                  þ Contingent
         LYLE LONG
         1937 E ATLANTIC BLVD                              þ Unliquidated
         STE 205
         POMPANO BEACH FL 33060
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.125.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SECURITY SYSTEMS OF SOUTH FLORIDA                                                                 $112.35
         1440 CORAL RIDGE DRIVE                            ¨ Contingent
         SUITE 497
         CORAL SPRINGS FL 33071                            ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MISC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.126.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SEVEN B-FIT, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 60 of 108
                        Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 96 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.127.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SIX B-FIT, LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.128.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SMITH, STUART                                                                                     UNKNOWN
         Address Intentionally Omitted                     ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         RETENTION / SEVERANCE AGREEMENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.129.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SNELL AIR CONDITIONING, INC                                                                       $159.00
         1449 BANKS ROAD                                   ¨ Contingent
         MARGATE FL 33063
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 61 of 108
                       Case 20-12841-MFW              Doc 467          Filed 12/07/20          Page 97 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.130.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SOUTH FLORIDA HEALTH AND FITNESS, INC.                                                            UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.131.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         STAPLES CONTRACT & COMMERCIAL                                                                     $13,577.07
         PO BOX 105748                                     ¨ Contingent
         ATLANTA GA 30348-5748
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OFC & COMP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.132.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         STAR 2 STAR COMMUNICATIONS LLC                                                                    $13,892.58
         PO BOX 97231                                      ¨ Contingent
         LAS VEGAS NV 89193-731
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 62 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 98 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.133.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         STEVENSON*MURI                                                                                    UNKNOWN
         MARK A ENGER                                      þ Contingent
         1531 NW 13TH CT
         MIAMI FL 33125                                    þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.134.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         STUMP, JACKLYN                                                                                    UNKNOWN
         MALLARD LAW FIRM PA                               þ Contingent
         DAMIAN DAVID MALLARD
         889 N WASHINGTON BLVD                             þ Unliquidated
         SARASOTA FL 34236-4207                            þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.135.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         STUMPHAUZER FOSILD SLOMAN ROSS &                                                                  $9,900.00
         KOLAYA                                            ¨ Contingent
         ONE SE 3RD AVENUE SUITE 1820
         MIAMI FL 33131                                    ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LEGAL
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 63 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20           Page 99 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.136.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         STYKU, LLC                                                                                        $29,880.00
         5462 JILLSON ST                                   ¨ Contingent
         COMMERCE CA 90040
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX FITEQ
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.137.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SUNSTATE AIR CONDITIONING AND HEATING,                                                            $4,780.00
         LLC                                               ¨ Contingent
         6636 35TH CT E
         SARASOTA FL 34243                                 ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.138.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE HOME DEPOT PRO                                                                                $413.13
         P. O. BOX 404468                                  ¨ Contingent
         ATLANTA GA 30384-4468
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 64 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 100 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.139.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE ULTIMATE SOFTWARE GROUP, INC                                                                  $500.00
         P.O. BOX 930953                                   ¨ Contingent
         ATLANTA GA 31193-0953
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           PROF FEES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.140.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THOMPSON PEST CONTROL, INC                                                                        $64.20
         4911 NE 9 AVE SUITE # C                           ¨ Contingent
         FORT LAUDERDALE FL 33334
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.141.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THREE B-FIT, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 65 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 101 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.142.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         UNLIMITED PLUMBING INC                                                                            $100.00
         P.O. BOX 3953                                     ¨ Contingent
         BOCA RATON FL 33427
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.143.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         US BANK EQUIPMENT FINANCE                                                                         $1,915.43
         PO BOX 790448                                     ¨ Contingent
         ST LOUIS MO 63179-0448
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OFC & COMP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.144.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         VARITECH LLC                                                                                      $1,397.50
         1027 FLUSHING AVE                                 ¨ Contingent
         CLEARWATER FL 33764
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LEGAL
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 66 of 108
                       Case 20-12841-MFW              Doc 467        Filed 12/07/20           Page 102 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.145.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         VERIZON - 660108                                                                                  $1,084.26
         PO BOX 660108                                     ¨ Contingent
         DALLAS TX 75266-0108
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.146.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         W.W. GAY MECHANICAL CONTRACTOR, INC                                                               $7,888.00
         524 STOCKTON STREET                               ¨ Contingent
         JACKSONVILLE FL 32204
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.147.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WESSON, RICHARD S                                                                                 UNKNOWN
         Address Intentionally Omitted                     ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         RETENTION / SEVERANCE AGREEMENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 67 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 103 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.148.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         W-PT ARVADA VII LLC                                                                               UNKNOWN
         PINE TREE COMMERCIAL REALTY LLC                   þ Contingent
         PROPERTY MANAGEMENT AND GENERAL
         COUNSEL                                           þ Unliquidated
         40 SKOKIE BLVD STE 610
         NORTHBROOK IL 60062
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.149.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WW GAY MECHANICAL CONTRACTOR OF                                                                   $41,646.83
         ORLANDO INC.                                      ¨ Contingent
         3220 39TH SREET
         ORLANDO FL 32839                                  ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.150.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF ADMIN, LLC                                                                                     UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 68 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 104 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.151.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF ARIZONA LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.152.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF AURORA, LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.153.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF BETHANNY, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 69 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 105 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.154.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF BETHANY TOWNE CENTER, LLC                                                                      UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.155.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF BOYNTON MALL, LLC                                                                              UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.156.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF BUFORD, LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 70 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 106 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.157.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF CACTUS VILLAGE, LLC                                                                            UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.158.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF CARROLLWOOD, LLC                                                                               UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.159.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF CHANDLER SOUTH, LLC                                                                            UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 71 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 107 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.160.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF CONCORD, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.161.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF CORAL WAY II, LLC                                                                              UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.162.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF CORAL WAY, LLC                                                                                 UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 72 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 108 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.163.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF DANIA POINTE LLC                                                                               UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.164.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF DEERFIELD, LLC                                                                                 UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.165.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF DOUGLASVILLE, LLC                                                                              UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 73 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 109 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.166.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF DULUTH, LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.167.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF DUNWOODY, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.168.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF EAST FOWLER, LLC                                                                               UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 74 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 110 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.169.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF ETHAN, LLC                                                                                     UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.170.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF FLAGLER LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.171.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF FULTON RANCH, LLC                                                                              UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 75 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 111 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.172.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF GATEWAY, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.173.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF GERMANTOWN, LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.174.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF GILBERT NORTH, LLC                                                                             UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 76 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 112 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.175.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF GILBERT SOUTH, LLC                                                                             UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.176.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF GILBERT, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.177.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF GLENDALE, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 77 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 113 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.178.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF GREENACRES, LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.179.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF GROUP A, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.180.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF HAMMOCK LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 78 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 114 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.181.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF HANCOCK, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.182.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF HIALEAH, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.183.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF HIALEAH-OKEECHOBEE RD., LLC                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 79 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 115 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.184.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF HOLLYWOOD, LLC                                                                                 UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.185.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF HORIZON, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.186.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF HUNTSVILLE, LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 80 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 116 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.187.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF KENDALL, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.188.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF KILLIAN, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.189.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF LAFAYETTE PLACE, LLC                                                                           UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 81 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 117 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.190.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF LAGO MAR, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.191.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF LAND O LAKES, LLC                                                                              UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.192.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF LANTANA, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 82 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 118 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.193.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF LARGO PLAZA LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.194.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF LAUDERDALE LAKES, LLC                                                                          UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.195.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF LAUDERHILL, LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 83 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 119 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.196.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF LOCH RAVEN LLC                                                                                 UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.197.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF LYNNWOOD, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.198.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF MARGATE, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 84 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 120 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.199.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF MESA, LLC                                                                                      UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.200.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF MESQUITE, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.201.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF MIAMI 110TH LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 85 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 121 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.202.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF MIAMI GARDENS, LLC                                                                             UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.203.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF MOUNT CLARE, LLC                                                                               UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.204.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF MURRIETA, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 86 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 122 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.205.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF NEW PORT RICHEY, LLC                                                                           UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.206.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF NOLES, LLC                                                                                     UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.207.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF NORTH LAUDERDALE, LLC                                                                          UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 87 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 123 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.208.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF NORTH POINT, LLC                                                                               UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.209.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF NORTH PORT, LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.210.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF OAK HILL, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 88 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 124 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.211.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF OKEECHOBEE, LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.212.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF OLNEY, LLC                                                                                     UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.213.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF PALM BAY, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 89 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 125 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.214.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF PARADISE SQUARE LLC                                                                            UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.215.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF PARKLAND, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.216.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF PINE ISLAND, LLC                                                                               UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 90 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 126 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.217.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF PINES BOULEVARD, LLC                                                                           UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.218.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF POMPANO, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.219.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF PORT CHARLOTTE, LLC                                                                            UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 91 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 127 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.220.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF QUAIL ROOST, LLC                                                                               UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.221.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF RACETRACK, LLC                                                                                 UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.222.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF RANDALLSTOWN, LLC                                                                              UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 92 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 128 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.223.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF RHODE ISLAND, LLC                                                                              UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.224.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF RIVERDALE, LLC                                                                                 UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.225.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF ROCKWELL, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 93 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 129 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.226.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF SANDALFOOT, LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.227.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF SCOTTSDALE, LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.228.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF SE FLA, LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 94 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 130 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.229.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF SHEA, LLC                                                                                      UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.230.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF SHELBY, LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.231.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF SHILOH, LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 95 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 131 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.232.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF SINGLETON, LLC                                                                                 UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.233.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF SOUTHAVEN, LLC                                                                                 UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.234.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF SPRING CREEK, LLC                                                                              UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 96 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 132 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.235.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF SUWANEE, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.236.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF TAMARAC LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.237.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF THORNTON PLAZA, LLC                                                                            UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 97 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 133 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.238.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF TOWN CENTER, LLC                                                                               UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.239.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF UNIGOLD, LLC                                                                                   UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.240.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF UNIVERSITY VILLAGE, LLC                                                                        UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 98 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 134 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.241.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF VENICE, LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.242.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF WELLINGTON, LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.243.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF WEST BRANDON, LLC                                                                              UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 99 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 135 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.244.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF WEST COBB, LLC                                                                                 UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.245.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF WEST VALLEY, LLC                                                                               UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.246.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YF WESTON, LLC                                                                                    UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 100 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 136 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.247.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT CRYOSKIN, LLC                                                                             UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.248.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT EIGHT, LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.249.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT ENTERPRISES, LLC                                                                          UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 101 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 137 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.250.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT FIVE, LLC                                                                                 UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.251.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT FOUR, LLC                                                                                 UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.252.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT NINE, LLC                                                                                 UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 102 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 138 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.253.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT PINELLAS PARK, LLC                                                                        UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.254.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT SEVEN, LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.255.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT SIX, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 103 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 139 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.256.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT SPA, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.257.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT-ONE, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.258.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT-THREE, LLC                                                                                UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 104 of 108
                       Case 20-12841-MFW             Doc 467         Filed 12/07/20           Page 140 of 196

Debtor   YouFit Health Clubs, LLC                                                                          Case number (if known) 20-12841




3.259.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOU FIT-TWO, LLC                                                                                  UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.260.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOUFIT, LLC                                                                                       UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 105 of 108
                       Case 20-12841-MFW              Doc 467         Filed 12/07/20         Page 141 of 196

Debtor     YouFit Health Clubs, LLC                                                                         Case number (if known) 20-12841

 Part 3:     List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that
      may be listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional
      pages are needed, copy the next page.
      Name and mailing address                           On which line in Part 1 or Part 2 is the related        Last 4 digits of account
                                                         creditor (if any) listed?                               number, if any

      ARIZONA ATTORNEY GENERAL'S OFFICE                  Part 1 line 2.5                                         _____________________
      PO BOX 6123
      MD 7611
      PHOENIX AZ 85005-6123

      BROWARD COUNTY ATTORNEY                            Part 1 line 2.7                                         _____________________
      SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY
      GOVERNMENT CENTER STE 423
      115 SOUTH ANDREWS AVE
      FORT LAUDERDALE FL 33301

      IURILLO LAW GROUP PA                               Part 2 line 3.3                                         _____________________
      CAMILLE J IURILLO;KEVIN L HING
      5628 CENTRAL AVE
      ST PETERSBURG FL 33707

      MANATEE COUNTY TAX COLLECTOR , KEN                 Part 1 line 2.32                                        _____________________
      BURTON JR.
      ATTN: MICHELLE LEESON, PARALEGAL,
      COLLECTIONS SPECIALIST
      1001 3RD AVE WEST
      SUITE 240
      BRADENTON FL 34205-7863

      MARICOPA COUNTY ATTORNEY'S OFFICE                  Part 1 line 2.36                                        _____________________
      PETER MUTHIG
      225 W MADISON ST
      PHOENIX AZ 85003

      MARICOPA COUNTY ATTORNEY'S OFFICE                  Part 1 line 2.37                                        _____________________
      PETER MUTHIG
      225 W MADISON ST
      PHOENIX AZ 85003

      MCCREARY VESELKA BRAGG & ALLEN PC                  Part 1 line 2.42                                        _____________________
      TARA LEDAY,ESQ
      P O BOX 1269
      ROUND ROCK TX 78680

      PERDUE BRANDON FIELDER COLLINS & MOTT              Part 1 line 2.12                                        _____________________
      LLP
      EBONEY COBB
      500 E BORDER ST.,STE 640
      ARLINGTON TX 76010

      PERDUE BRANDON FIELDER COLLINS & MOTT              Part 1 line 2.25                                        _____________________
      LLP
      EBONEY COBB
      500 E BORDER ST.,STE 640
      ARLINGTON TX 76010

      PERDUE BRANDON FIELDER COLLINS & MOTT              Part 1 line 2.46                                        _____________________
      LLP
      EBONEY COBB
      500 E BORDER ST.,STE 640
      ARLINGTON TX 76010

      SACKS TIERNEY PA                                   Part 2 line 3.2                                         _____________________
      RANDY NUSSBAUM;PHILIP R RUDD
      4250 N DRINKWATER BLVD,,4TH FLOOR
      SCOTTSDALE AZ 85251

Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 106 of 108
                       Case 20-12841-MFW         Doc 467        Filed 12/07/20   Page 142 of 196

Debtor   YouFit Health Clubs, LLC                                                        Case number (if known) 20-12841

      SACKS TIERNEY PA                             Part 2 line 3.91                           _____________________
      RANDY NUSSBAUM;PHILIP R RUDD
      4250 N DRINKWATER BLVD,,4TH FLOOR
      SCOTTSDALE AZ 85251

      STARK & STARK PC                             Part 2 line 3.56                           _____________________
      JOSEPH H LEMKIN,ESQ
      P O BOX 5315
      PRINCETON NJ 08543

      STARK & STARK PC                             Part 2 line 3.57                           _____________________
      JOSEPH H LEMKIN,ESQ
      P O BOX 5315
      PRINCETON NJ 08543

      WESTERNBURG & THORNTON PC                    Part 2 line 3.19                           _____________________
      STEVEN THORNTON
      10440 N CENTRAL EXPRESSWAY STE 800
      DALLAS TX 75231

      WOMBLE BOND DICKINSON (US)LLP                Part 2 line 3.3                            _____________________
      KEVIN J MANGAN
      1313 NORTH MARKET ST.,STE 1200
      WILMINGTON DE 19801




Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                    Page 107 of 108
                       Case 20-12841-MFW           Doc 467      Filed 12/07/20    Page 143 of 196

Debtor     YouFit Health Clubs, LLC                                                             Case number (if known) 20-12841

 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5.    Add the amounts of priority and nonpriority unsecured claims.

                                                                                                     Total of claim amounts


5a.   Total claims from Part 1                                                            5a.        $335,955.67


5b.   Total claims from Part 2                                                            5b.   +    $903,938.77


      Total of Parts 1 and 2                                                                         $1,239,894.44
5c.                                                                                       5c.
      Lines 5a + 5b = 5c.




Official Form 206E/F                  Schedule E/F: Creditors Who Have Unsecured Claims                         Page 108 of 108
                         Case 20-12841-MFW                  Doc 467         Filed 12/07/20           Page 144 of 196


Fill in this information to identify the case:

Debtor name: YouFit Health Clubs, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12841

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                            12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).
2.        List all contracts and unexpired leases                                                           State the name and mailing address
                                                                                                            for all other parties with whom the
                                                                                                            debtor has an executory contract or
                                                                                                            unexpired lease

2.1.     Title of contract                BILLING SERVICES AGREEMENT                                       ABC FINANCIAL SERVICES LLC
                                                                                                           MICHAEL ESCOBEDO COO
         State what the contract or       MERCHANT AGREEMENT                                               PO BOX 6800
         lease is for                                                                                      N LITTLE ROCK AR 72124
         Nature of debtor's interest      CONTRACT PARTY

         State the term remaining         ON 30 - DAYS WRITTEN NOTICE

         List the contract number of      _________________________________________________
         any government contract


2.2.     Title of contract                ABC BILLING SERVICES AGREEMENT                                   State the name and mailing address
                                                                                                           for all other parties with whom the
         State what the contract or       ABC BILLING SERVICES AGREEMENT                                   debtor has an executory contract or
         lease is for                                                                                      unexpired lease
         Nature of debtor's interest      CONTRACT PARTY                                                   ABC FINANCIAL SERVICES, LLC
                                                                                                           ABC FINANCIAL SERVICES, LLC
         State the term remaining         _________________________________________________                PO BOX 6800
                                                                                                           N LITTLE ROCK AR 72124
         List the contract number of      _________________________________________________
         any government contract


2.3.     Title of contract                NON-LEASE CONTRACT/AGREEMENT                                     State the name and mailing address
                                                                                                           for all other parties with whom the
         State what the contract or       EMP BENEF                                                        debtor has an executory contract or
         lease is for                                                                                      unexpired lease
         Nature of debtor's interest      CONTRACT PARTY                                                   AETNA (HEALTH, DENTAL, VISION)
                                                                                                           AETNA
         State the term remaining         _________________________________________________                PO BOX 804735
                                                                                                           CHICAGO IL 60680-4108
         List the contract number of      _________________________________________________
         any government contract




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 145 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.4.     Title of contract             INSURANCE - EMPLOYEES                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE BENEFIT INSURANCE - GROUP MEDICAL -        debtor has an executory contract or
         lease is for                  POLICY NO. GP-151660                                unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AETNA LIFE INSURANCE COMPANY
                                                                                           151 FARMINGTON AVENUE
         State the term remaining      4/21/2021                                           HARTFORD CT 06156
         List the contract number of   _________________________________________________
         any government contract


2.5.     Title of contract             INSURANCE - EMPLOYEES                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE BENEFIT INSURANCE - VISION - POLICY NO.    debtor has an executory contract or
         lease is for                  GP-151660-B                                         unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AETNA LIFE INSURANCE COMPANY
                                                                                           151 FARMINGTON AVENUE
         State the term remaining      4/21/2021                                           HARTFORD CT 06156
         List the contract number of   _________________________________________________
         any government contract


2.6.     Title of contract             INSURANCE - EMPLOYEES                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE BENEFIT INSURANCE - DENTAL - POLICY NO.    debtor has an executory contract or
         lease is for                  GP-151660-A                                         unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AETNA LIFE INSURANCE COMPANY
                                                                                           151 FARMINGTON AVENUE
         State the term remaining      4/21/2021                                           HARTFORD CT 06156
         List the contract number of   _________________________________________________
         any government contract


2.7.     Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMP BENEF                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AETNA LIFE INSURANCE COMPANY
                                                                                           AETNA LIFE INSURANCE COMPANY
         State the term remaining      _________________________________________________   P. O. BOX 536919
                                                                                           ATLANTA, GA 30353-6919
         List the contract number of   _________________________________________________
         any government contract


2.8.     Title of contract             SECURITY PRODUCTS/ SERVICES AGREEMENT               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - NORTH PORT                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALL PHASE SECURITY
                                                                                           114 FORTY-NINTH STREET SOUTH
         State the term remaining      2/18/20201 WITH AUTOMATIC 1 - YEAR RENEWALS         ST PETERSBURG FL 33707
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 2 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 146 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.9.     Title of contract             SECURITY PRODUCTS/ SERVICES AGREEMENT               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - LAND O LAKES                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALL PHASE SECURITY
                                                                                           114 FORTY-NINTH STREET SOUTH
         State the term remaining      2/18/20201 WITH AUTOMATIC 1 - YEAR RENEWALS         ST PETERSBURG FL 33707
         List the contract number of   _________________________________________________
         any government contract


2.10.    Title of contract             SECURITY PRODUCTS/ SERVICES AGREEMENT               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - TAMPA                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALL PHASE SECURITY
                                                                                           114 FORTY-NINTH STREET SOUTH
         State the term remaining      2/18/20201 WITH AUTOMATIC 1 - YEAR RENEWALS         ST PETERSBURG FL 33707
         List the contract number of   _________________________________________________
         any government contract


2.11.    Title of contract             SECURITY PRODUCTS/ SERVICES AGREEMENT               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - SARASOTA                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALL PHASE SECURITY
                                                                                           114 FORTY-NINTH STREET SOUTH
         State the term remaining      2/18/20201 WITH AUTOMATIC 1 - YEAR RENEWALS         ST PETERSBURG FL 33707
         List the contract number of   _________________________________________________
         any government contract


2.12.    Title of contract             SECURITY PRODUCTS/ SERVICES AGREEMENT               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - ST PETERSBURG                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALL PHASE SECURITY
                                                                                           114 FORTY-NINTH STREET SOUTH
         State the term remaining      2/18/20201 WITH AUTOMATIC 1 - YEAR RENEWALS         ST PETERSBURG FL 33707
         List the contract number of   _________________________________________________
         any government contract


2.13.    Title of contract             SECURITY PRODUCTS/ SERVICES AGREEMENT               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - 13891 W HILLSBOROUGH AVE       debtor has an executory contract or
         lease is for                  TAMPA, FL 33635                                     unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALL PHASE SECURITY
                                                                                           114 FORTY-NINTH STREET SOUTH
         State the term remaining      2/18/20201 WITH AUTOMATIC 1 - YEAR RENEWALS         ST PETERSBURG FL 33707
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 3 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 147 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.14.    Title of contract             SECURITY PRODUCTS/ SERVICES AGREEMENT               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - WINTER PARK                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALL PHASE SECURITY
                                                                                           114 FORTY-NINTH STREET SOUTH
         State the term remaining      2/18/20201 WITH AUTOMATIC 1 - YEAR RENEWALS         ST PETERSBURG FL 33707
         List the contract number of   _________________________________________________
         any government contract


2.15.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    OUTSIDESVC                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALL PHASE SECURITY, INC.
                                                                                           114 49TH STREET SOUTH
         State the term remaining      _________________________________________________   ST. PETERSBURG FL 33707
         List the contract number of   _________________________________________________
         any government contract


2.16.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LIC & FEES                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ASCAP
                                                                                           21678 NETWORK PLACE
         State the term remaining      _________________________________________________   CHICAGO IL 60673-1216
         List the contract number of   _________________________________________________
         any government contract


2.17.    Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEGAL SERVICES                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BAJO CUVA COHEN & TURKEL, P.A.
                                                                                           100 NORTH TAMPA STREET
         State the term remaining      _________________________________________________   SUITE 1900
                                                                                           TAMPA FL 33602
         List the contract number of   _________________________________________________
         any government contract


2.18.    Title of contract             RETENTION / SEVERANCE AGREEMENT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BALLESTER-BERMUDEZ, BEATRIZ
                                                                                           Address Intentionally Omitted
         State the term remaining      2 MONTHS

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 4 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 148 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.19.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    OUTSIDESVC                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BAY ALARM
                                                                                           5130 COMMERCIAL CIRCLE
         State the term remaining      _________________________________________________   CONCORD CA 94520
         List the contract number of   _________________________________________________
         any government contract


2.20.    Title of contract             CHANGE ORDER REQUEST                                State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - ALARMS - GLENDAL E&            debtor has an executory contract or
         lease is for                  PHOENIX, AZ                                         unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BAY ALARM
                                                                                           5130 COMMERCIAL CIR
         State the term remaining      _________________________________________________   CONCORD CA 94520
         List the contract number of   _________________________________________________
         any government contract


2.21.    Title of contract             PURESAILY VENDING MACHINE LOCATION AGREEMENT        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - VENDING MACHINES               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BEACHSIDE DISTRIBUTION INC
                                                                                           DBA PUREDAILY
         State the term remaining      MONTH TO MONTH WITH 30 - DAYS NOTICE TO             9030 W. SAHARA AVE.
                                       TERMINATE                                           STE 148
                                                                                           LAS VEGAS NV 89117
         List the contract number of   _________________________________________________
         any government contract


2.22.    Title of contract             PREFERRED UNIT PURCHASE AGREEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   BERKS, RICK
                                                                                           1350 E. NEWPORT CENTER DRIVE
         State the term remaining      _________________________________________________   SUITE 110
                                                                                           DEERFIELD BEACH FL 33442
         List the contract number of   _________________________________________________
         any government contract


2.23.    Title of contract             PREFERRED UNIT PURCHASE AGREEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   BLOOD, PETER
                                                                                           1350 E. NEWPORT CENTER DRIVE
         State the term remaining      _________________________________________________   SUITE 110
                                                                                           DEERFIELD BEACH FL 33442
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 5 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 149 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.24.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CAPX FURN                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      CBIZ
                                                                                           CBIZ MHM, LLC
         State the term remaining      _________________________________________________   PO BOX 953152
                                                                                           ST LOUIS MO 63195-3152
         List the contract number of   _________________________________________________
         any government contract


2.25.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMP BENEF                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      CIGNA (LIFE INSURANCE)
                                                                                           CIGNA
         State the term remaining      _________________________________________________   PO BOX 644546
                                                                                           PITTSBURGH PA 15264-4546
         List the contract number of   _________________________________________________
         any government contract


2.26.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMP BENEF                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      COLONIAL LIFE & ACCIDENT
                                                                                           INSURANCE
         State the term remaining      _________________________________________________   COLONIAL LIFE INSURANCE
                                                                                           PROCESSING CENTER
         List the contract number of   _________________________________________________   P. O. BOX 1365
         any government contract                                                           COLUMBIA, SC 29202-1365


2.27.    Title of contract             CORPORATE PAYMENT SOLUTION AGREEMENT                State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   COMDATA
                                                                                           PO BOX 100647
         State the term remaining      _________________________________________________   ATLANTA GA 30384-0647
         List the contract number of   _________________________________________________
         any government contract


2.28.    Title of contract             COMDATA VIRTUAL PAYMENT/CORPORATE PAYMENT           State the name and mailing address
                                       SOLUTION AGREEMENT                                  for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    SERVICES AGREEMENT - MASTERCARD ACCOUNT -           unexpired lease
         lease is for                  AGREEMENT 11:00055810.0
                                                                                           COMDATA INC
         Nature of debtor's interest   CONTRACT PARTY                                      ATTN LEGAL DEPT
                                                                                           5301 MARYLAND WAY
         State the term remaining      _________________________________________________   STE 100
                                                                                           BRENTWOOD TN 370227-5055
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 6 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 150 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.29.    Title of contract             INDEPENDENT CONTRACTOR AGREEMENT                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - IT                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      COOPERMAN, SEAN
                                                                                           9720 WYETH COURT
         State the term remaining      ON CONCLUSION OF SCOPE OF WORK                      WELLINGTON FL 33414
         List the contract number of   _________________________________________________
         any government contract


2.30.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LIC & FEES                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      CORNERSTONE ONDEMAND, INC.
                                                                                           1601 CLOVERFIELD BLVD
         State the term remaining      _________________________________________________   SUITE 620 SOUTH
                                                                                           SANTA MONICA CA 90404
         List the contract number of   _________________________________________________
         any government contract


2.31.    Title of contract             CORNERSTONE ONDEMAND – MASTER AGREEMENT             State the name and mailing address
                                       AND RENEWAL                                         for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    SOFTWARE AGREEMENT                                  unexpired lease
         lease is for
                                                                                           CORNERSTONE ONDEMAND, INC.
         Nature of debtor's interest   CONTRACT PARTY                                      LEGAL DEPT
                                                                                           1601 CLOVERFIELD BLVD
         State the term remaining      12/29/2024                                          SUITE 620 SOUTH
                                                                                           SANTA MONICA CA 90404
         List the contract number of   _________________________________________________
         any government contract


2.32.    Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEGAL SERVICES                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      CORPORATE SERVICE COMPANY
                                                                                           P. O. BOX 13397
         State the term remaining      _________________________________________________   PHILADELPHIA PA 19101-3397
         List the contract number of   _________________________________________________
         any government contract


2.33.    Title of contract             PREFERRED UNIT PURCHASE AGREEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   CREEGAN, III, JOSEPH J.
                                                                                           1350 E. NEWPORT CENTER DRIVE
         State the term remaining      _________________________________________________   SUITE 110
                                                                                           DEERFIELD BEACH FL 33442
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 7 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 151 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.34.    Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    AUDIT SERVICES                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      CROWE LLP
                                                                                           PO BOX 71570
         State the term remaining      _________________________________________________   CHICAGO IL 60694-1570
         List the contract number of   _________________________________________________
         any government contract


2.35.    Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    OPERATIONAL CONSULTANT                              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      CURTIS CLUB ADVISORS LLC
                                                                                           13519 MATANZAS PLACE
         State the term remaining      _________________________________________________   LAKEWOOD RANCH FL 34202
         List the contract number of   _________________________________________________
         any government contract


2.36.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      DAASLY, INC
                                                                                           8004 NW 154 STREET, #632
         State the term remaining      _________________________________________________   MIAMI LAKES FL 33016
         List the contract number of   _________________________________________________
         any government contract


2.37.    Title of contract             LETTER AGREEMENT DATED 2/20/2020                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ANALYST SUPPORT AGREEMENT                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      DAASLY, INC.
                                                                                           8004 NW 154TH ST, #632
         State the term remaining      30 - DAYS NOTICE OF INTENT TO TERMINATE TO BE E-    MIAMI LAKES FL 33016
                                       MAILED

         List the contract number of   _________________________________________________
         any government contract


2.38.    Title of contract             STATEMENT OF WORK                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    VDR AGREEMENT NO. 2010124967                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      DATASITE
                                                                                           733 S. MARQUETTE AVE
         State the term remaining      4/6/2021                                            MINNEAPOLIS MN 55402
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 8 of 38
                        Case 20-12841-MFW             Doc 467     Filed 12/07/20     Page 152 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.39.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    OFC & COMP                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      DEX IMAGING LLC (STAPLES)
                                                                                           DEX IMAGING LLC
         State the term remaining      _________________________________________________   PO BAX 17454
                                                                                           CLEAR WATER FL 33762
         List the contract number of   _________________________________________________
         any government contract


2.40.    Title of contract             SECURE SHREDDING AGREEMENT (YOU FIT                 State the name and mailing address
                                       CORPORATE OFFICE)                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    SERVICES AGREEMENT                                  unexpired lease
         lease is for
                                                                                           DOCUGREEN CORPORATION
         Nature of debtor's interest   CONTRACT PARTY                                      401 E LAS OLAS BLVD
                                                                                           STE 1400
         State the term remaining      AUTOMATIC 90 - DAY RENEWAL WITH 30 - DAYS NOTICE    FORT LAUDERDALE, FL 33301 FL
                                       TO TERMINATE                                        33301
         List the contract number of   _________________________________________________
         any government contract


2.41.    Title of contract             DOCUSIGN MASTER SERVICES AGREEMENT                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - SOFTWARE                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      DOCUSIGN, INC.
                                                                                           221 MAIN STREET
         State the term remaining      _________________________________________________   SUITE 1000
                                                                                           SAN FRANCISCO CA 94105
         List the contract number of   _________________________________________________
         any government contract


2.42.    Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEGAL SERVICES                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ENGLANDER & FISCHER
                                                                                           721 FIRST AVENUE NORTH
         State the term remaining      _________________________________________________   ST. PETERSBURG FL 33701
         List the contract number of   _________________________________________________
         any government contract


2.43.    Title of contract             FIRMEX ORDER                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - DATA ROOM & ADDITIONAL         debtor has an executory contract or
         lease is for                  SERVICES                                            unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIRMEX
                                                                                           110 SPADINA AVE
         State the term remaining      1/6/2019                                            STE 700
                                                                                           TORONTO ON M5V 2K4
         List the contract number of   _________________________________________________   CANADA
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 9 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 153 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.44.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           2955 CAMPUS DR., SUITE 110
         State the term remaining      _________________________________________________   SAN MATEO CA 94403
         List the contract number of   _________________________________________________
         any government contract


2.45.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           2955 CAMPUS DR., SUITE 110
         State the term remaining      _________________________________________________   SAN MATEO CA 94403
         List the contract number of   _________________________________________________
         any government contract


2.46.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           2955 CAMPUS DR., SUITE 110
         State the term remaining      _________________________________________________   SAN MATEO CA 94403
         List the contract number of   _________________________________________________
         any government contract


2.47.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           2955 CAMPUS DR., SUITE 110
         State the term remaining      _________________________________________________   SAN MATEO CA 94403
         List the contract number of   _________________________________________________
         any government contract


2.48.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           2955 CAMPUS DR., SUITE 110
         State the term remaining      _________________________________________________   SAN MATEO CA 94403
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 10 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 154 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.49.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           2955 CAMPUS DR., SUITE 110
         State the term remaining      _________________________________________________   SAN MATEO CA 94403
         List the contract number of   _________________________________________________
         any government contract


2.50.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           2955 CAMPUS DR., SUITE 110
         State the term remaining      _________________________________________________   SAN MATEO CA 94403
         List the contract number of   _________________________________________________
         any government contract


2.51.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           2955 CAMPUS DR., SUITE 110
         State the term remaining      _________________________________________________   SAN MATEO CA 94403
         List the contract number of   _________________________________________________
         any government contract


2.52.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           2955 CAMPUS DR., SUITE 110
         State the term remaining      _________________________________________________   SAN MATEO CA 94403
         List the contract number of   _________________________________________________
         any government contract


2.53.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           2955 CAMPUS DR., SUITE 110
         State the term remaining      _________________________________________________   SAN MATEO CA 94403
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 11 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 155 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.54.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           2955 CAMPUS DR., SUITE 110
         State the term remaining      _________________________________________________   SAN MATEO CA 94403
         List the contract number of   _________________________________________________
         any government contract


2.55.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           2955 CAMPUS DR., SUITE 110
         State the term remaining      _________________________________________________   SAN MATEO CA 94403
         List the contract number of   _________________________________________________
         any government contract


2.56.    Title of contract             PROSCANNER AS A SERVICE SALES ORDER                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - DALLAS PARKWAY      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      11/21/2019                                          REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract


2.57.    Title of contract             PROSCANNER AS A SERVICE SALES ORDER                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - DEERFIELD           debtor has an executory contract or
         lease is for                  BEACH                                               unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      11/21/2019                                          REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract


2.58.    Title of contract             PROSCANNER AS A SERVICE SALES ORDER                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - FT LAUDERDALE #     debtor has an executory contract or
         lease is for                  7788                                                unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      11/21/2019                                          REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 12 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 156 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.59.    Title of contract             PROSCANNER AS A SERVICE SALES ORDER                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - LOCH REVEN          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      11/24/2019                                          REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract


2.60.    Title of contract             PROSCANNER AS A SERVICE SALES ORDER                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - MIAMI 87            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      5/13/2020                                           REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract


2.61.    Title of contract             FIT3D SERVICE AGREEMENT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT AGREEMENT                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      5/13/2020 WITH AUTOMATIC 1- MONTH RENEWALS          REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract


2.62.    Title of contract             FIT3D SERVICE AGREEMENT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - DANIA POINT         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      3/7/2020 WITH AUTOMATICI 1 - MONTH RENEWAL          REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract


2.63.    Title of contract             PROSCANNER AS A SERVICE SALES ORDER                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - LAUDERHILL          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      8/20/2020                                           REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 13 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20      Page 157 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.64.    Title of contract             PROSCANNER AS A SERVICE SALES ORDER                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - SARASONA -          debtor has an executory contract or
         lease is for                  TUTTLE                                              unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      4/25/2020                                           REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract


2.65.    Title of contract             PROSCANNER AS A SERVICE SALES ORDER                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - ALTAMONTE           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      4/25/2020                                           REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract


2.66.    Title of contract             PROSCANNER AS A SERVICE SALES ORDER                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - BETHANY             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      4/25/2020                                           REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract


2.67.    Title of contract             PROSCANNER AS A SERVICE SALES ORDER                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - LAND O LAKES        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      4/25/2020                                           REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract


2.68.    Title of contract             PROSCANNER AS A SERVICE SALES ORDER                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - WEST PALM -         debtor has an executory contract or
         lease is for                  OKEECHOBEE                                          unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      4/25/2020                                           REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 14 of 38
                        Case 20-12841-MFW              Doc 467    Filed 12/07/20     Page 158 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.69.    Title of contract             PROSCANNER AS A SERVICE SALES ORDER                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICE AGREEMENT - ALTAMONTE           debtor has an executory contract or
         lease is for                  SPRINGS 7460                                        unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIT3D
                                                                                           585 BROADWAY ST
         State the term remaining      10/15/202                                           REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract


2.70.    Title of contract             FIVE9 MASTER SERVICES CONTRACT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SOFTWARE SUBSCRIPTION & TELECOMMUNICATIONS          debtor has an executory contract or
         lease is for                  SERVICES - FT LAUDERDALE                            unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIVE9 INC
                                                                                           4000 EXECUTIVE PARKWAY
         State the term remaining      UNTIL ALL SUBSCRIPTIONS & SERVICES HAVE EXPIRED     STE 400
                                                                                           SAN RAMON CA 94583
         List the contract number of   _________________________________________________
         any government contract


2.71.    Title of contract             FIVE9 SERVICE ORDER & ADDTL SEATS CHANGE ORDER      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CHILDS DOMAIN                                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FIVE9 INC
                                                                                           4000 EXECUTIVE PARKWAY
         State the term remaining      MONTH TO MONTH                                      STE 400
                                                                                           SAN RAMON CA 94583
         List the contract number of   _________________________________________________
         any government contract


2.72.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    OUTSIDESVC                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FORTRESS SECURITY, LLC
                                                                                           FORTRESS SECURITY LLC
         State the term remaining      _________________________________________________   PO BOX 200337
                                                                                           ARLINGTON TX 76006
         List the contract number of   _________________________________________________
         any government contract


2.73.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    OUTSIDESVC                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FORTRESS SECURITY, LLC
                                                                                           FORTRESS SECURITY LLC
         State the term remaining      _________________________________________________   PO BOX 200337
                                                                                           ARLINGTON TX 76006
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 15 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 159 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.74.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    OUTSIDESVC                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FORTRESS SECURITY, LLC
                                                                                           FORTRESS SECURITY LLC
         State the term remaining      _________________________________________________   PO BOX 200337
                                                                                           ARLINGTON TX 76006
         List the contract number of   _________________________________________________
         any government contract


2.75.    Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROFESSIONAL SERVICES – IT                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FREDERICK FOX
                                                                                           602 HOLLOWS CIRCLE
         State the term remaining      _________________________________________________   DEERFIELD BEACH FL 33442
         List the contract number of   _________________________________________________
         any government contract


2.76.    Title of contract             BUSINESS SERVICES                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      FRESHADDRESS LLC
                                                                                           36 CRAFTS ST
         State the term remaining      11/16/2019                                          NEWTON MA 02458
         List the contract number of   _________________________________________________
         any government contract


2.77.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LIC & FEES                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      GLOBAL MUSIC RIGHTS, LLC
                                                                                           1801 W. OLYMPIC BLVD.
         State the term remaining      _________________________________________________   PASADENA, CA 91199-2281
         List the contract number of   _________________________________________________
         any government contract


2.78.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    INSURANCE                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      GREAT AMERICAN INSURANCE
                                                                                           (MULTIPLE)
         State the term remaining      _________________________________________________   GREAT AMERICAN INSURANCE
                                                                                           COMPANY
         List the contract number of   _________________________________________________   SPECIALTY ACCOUNTING
         any government contract                                                           PO BOX 89400
                                                                                           CLEVELAND OH 44101-6400




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 16 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 160 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.79.    Title of contract             SURETY BOND                                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    BOND- S - NO. MS3470874                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GREAT AMERICAN INSURANCE
                                                                                           GROUP
         State the term remaining      7/30/2021                                           ADMINISTRATIVE OFFICES
                                                                                           301 EAST 4TH STREET
         List the contract number of   _________________________________________________   CINCINNATI OH 45202
         any government contract


2.80.    Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROPERTY INSURANCE - POLICY NO. MAC 309-60-88-01    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             GREAT AMERICAN INSURANCE
                                                                                           GROUP
         State the term remaining      5/4/2021                                            ADMINISTRATIVE OFFICES
                                                                                           301 EAST 4TH STREET
         List the contract number of   _________________________________________________   CINCINNATI OH 45202
         any government contract


2.81.    Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GENERAL LIABILITY AND PROPERTY INSURANCE -          debtor has an executory contract or
         lease is for                  POLICY NO. PAC 073-81-86-06                         unexpired lease
         Nature of debtor's interest   INSURED                                             GREAT AMERICAN INSURANCE
                                                                                           GROUP
         State the term remaining      5/4/2021                                            ADMINISTRATIVE OFFICES
                                                                                           301 EAST 4TH STREET
         List the contract number of   _________________________________________________   CINCINNATI OH 45202
         any government contract


2.82.    Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA INSURANCE - POLICY NO. UMB 0738187 06      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             GREAT AMERICAN INSURANCE
                                                                                           GROUP
         State the term remaining      5/4/2021                                            ADMINISTRATIVE OFFICES
                                                                                           301 EAST 4TH STREET
         List the contract number of   _________________________________________________   CINCINNATI OH 45202
         any government contract


2.83.    Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEGAL SERVICES                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      HALL, LAMB, HALL & LETO, P.A.
                                                                                           2665 SOTH BAYSHORE DRIVE
         State the term remaining      _________________________________________________   PENTHOUSE ONE
                                                                                           MIAMI FL 33133
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 17 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 161 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.84.    Title of contract             MATERIAL CONTRACTS                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    TELEPHONE/COMMUNICATIONS/INTERNET                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      IGT MEDIA HOLDINGS INC
                                                                                           8395 NE 2ND AVE
         State the term remaining      _________________________________________________   MIAMI FL 33138
         List the contract number of   _________________________________________________
         any government contract


2.85.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ADV                                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      IGT MEDIA HOLDINGS, INC
                                                                                           8395 NE 2ND AVE
         State the term remaining      _________________________________________________   MIAMI FL 33138
         List the contract number of   _________________________________________________
         any government contract


2.86.    Title of contract             WORK ORDER                                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CUSTOMER SUPPORT & PROJECT MANAGEMENT               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      INTRLINKDS INC
                                                                                           385 THIRD AVENUE
         State the term remaining      _________________________________________________   NINTH FLOOR
                                                                                           NEW YORK NY 10017
         List the contract number of   _________________________________________________
         any government contract


2.87.    Title of contract             D&O POLICY                                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   IRONSHORE INSURANCE
                                                                                           SERVICES, LLC
         State the term remaining      _________________________________________________   28 LIBERTY STREET
                                                                                           5TH FLOOR
         List the contract number of   _________________________________________________   NEW YORK NY 10005
         any government contract


2.88.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    OUTSIDESVC                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      JOHNSON CONTROLS
                                                                                           4700 EXCHANGE COURT, SUITE 300
         State the term remaining      _________________________________________________   BOCA RATON FL 33431
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 18 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 162 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.89.    Title of contract             SERVICE AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - FIRE & LIFE SYSTEMS -          debtor has an executory contract or
         lease is for                  BOYNTON BEACH                                       unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      JOHNSON CONTROLS
                                                                                           14200 E EXPOSITION AVENUE
         State the term remaining      1/1/2021                                            AURORA CO 80012
         List the contract number of   _________________________________________________
         any government contract


2.90.    Title of contract             RETENTION / SEVERANCE AGREEMENT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      JOHNSON, JESSICA
                                                                                           Address Intentionally Omitted
         State the term remaining      24 MONTHS

         List the contract number of   _________________________________________________
         any government contract


2.91.    Title of contract             MASTER COMMERCIAL CARD AGREEMENT                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CREDIT CARD AGREEMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      JPMORGAN CHASE BANK NA
                                                                                           ATTN: COMMERCIAL CARD LEGAL
         State the term remaining      6/24/2022                                           10 S. DEARBORN STREET
                                                                                           MAIL CODE IL 1-0286
         List the contract number of   _________________________________________________   CHICAGO IL 60603-2300
         any government contract


2.92.    Title of contract             RETENTION / SEVERANCE AGREEMENT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      JULIANELLI, ROGER
                                                                                           Address Intentionally Omitted
         State the term remaining      12 MONTHS

         List the contract number of   _________________________________________________
         any government contract


2.93.    Title of contract             PREFERRED UNIT PURCHASE AGREEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   JULIANELLI, ROGER
                                                                                           1350 E. NEWPORT CENTER DRIVE
         State the term remaining      _________________________________________________   SUITE 110
                                                                                           DEERFIELD BEACH FL 33442
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                           Page 19 of 38
                        Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 163 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.94.    Title of contract             REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LOCATION 1000 - LEGAL OFFICE - 111 2ND AVENUE NE,   debtor has an executory contract or
         lease is for                  SUITE 1402, ST PETERSBURG, FL 33701                 unexpired lease
         Nature of debtor's interest   LESSEE                                              KALYVAS GROUP LLC
                                                                                           111 SECOND AVENUE NE STE 702
         State the term remaining      OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28       ST. PETERSBURG FL 33701
         List the contract number of   _________________________________________________
         any government contract


2.95.    Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    TAX SERVICES                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      KPMG LLP
                                                                                           DEPT 0608
         State the term remaining      _________________________________________________   PO BOX 120608
                                                                                           DALLAS TX 75312-0608
         List the contract number of   _________________________________________________
         any government contract


2.96.    Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEGAL SERVICES                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      LAW OFFICES OF DENNIS L. COOK,
                                                                                           PLLC
         State the term remaining      _________________________________________________   132 ST PETERSBURG DR. W
                                                                                           OLDSMAR FL 34677
         List the contract number of   _________________________________________________
         any government contract


2.97.    Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEGAL SERVICES                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      LAW OFFICES OF SHAWN L.
                                                                                           BIRKEN
         State the term remaining      _________________________________________________   100 S E 3RD AVE STE 1300
                                                                                           FT. LAUDERDALE FL 33394
         List the contract number of   _________________________________________________
         any government contract


2.98.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      LES MILL UNITED STATES
                                                                                           TRADING, INC.
         State the term remaining      _________________________________________________   LES MILLS UNITED STATES
                                                                                           TRADING INC
         List the contract number of   _________________________________________________   PO BOX 74008587
         any government contract                                                           CHICAGO IL 60674-8587




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 20 of 38
                        Case 20-12841-MFW            Doc 467      Filed 12/07/20     Page 164 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.99.    Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMP BENEF                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      LINA
                                                                                           LINA
         State the term remaining      _________________________________________________   P. O. BOX 782447
                                                                                           PHILADELPHIA, PA 19178-2447
         List the contract number of   _________________________________________________
         any government contract


2.100.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      LISTEN360
                                                                                           11625 RAINWATER DRIVE, SUITE
         State the term remaining      _________________________________________________   645
                                                                                           ALPHARETTA GA 30009
         List the contract number of   _________________________________________________
         any government contract


2.101.   Title of contract             ORDER FORM                                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      LISTEN360, INC
                                                                                           11625 RAINWATER DR STE 645
         State the term remaining      8/1/2021                                            ALPHARETTA GA 30009
         List the contract number of   _________________________________________________
         any government contract


2.102.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ADV                                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      LOCAL MANAGEMENT
                                                                                           200 LINDELL BLVD
         State the term remaining      _________________________________________________   SUITE #914
                                                                                           DELRAY BEACH FL 33483
         List the contract number of   _________________________________________________
         any government contract


2.103.   Title of contract             RETENTION / SEVERANCE AGREEMENT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      MAYER, DAVID A
                                                                                           Address Intentionally Omitted
         State the term remaining      12 MONTHS

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 21 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 165 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.104.   Title of contract             RETENTION / SEVERANCE AGREEMENT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      MERRYMAN, RONALD P
                                                                                           Address Intentionally Omitted
         State the term remaining      2 MONTHS

         List the contract number of   _________________________________________________
         any government contract


2.105.   Title of contract             MASTER SERVICES AGREEMENT AND MOSAIC                State the name and mailing address
                                       ACTIVATION                                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    SERVICES AGREEMENT - PROJECT MANAGEMENTS            unexpired lease
         lease is for
                                                                                           MOSAIC CONSULTING GROUP
         Nature of debtor's interest   CONTRACT PARTY                                      ATTN VICKI HILL
                                                                                           2503 EUGENIA AVE
         State the term remaining      _________________________________________________   NASHVILLE TN 37211
         List the contract number of   _________________________________________________
         any government contract


2.106.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      MOTUS CREATIVE
                                                                                           7304 10TH ST SE
         State the term remaining      _________________________________________________   STE A203
                                                                                           LAKE STEVENS WA 98258
         List the contract number of   _________________________________________________
         any government contract


2.107.   Title of contract             OVERVIEW                                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - TARGETED DIRECT MAIL AND       debtor has an executory contract or
         lease is for                  SOCIAL MEDIA ADS                                    unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      MOTUS CREATIVE LLC
                                                                                           7304 10TH ST SE
         State the term remaining      _________________________________________________   LAKE STEVENS WA 98258
         List the contract number of   _________________________________________________
         any government contract


2.108.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROPERTY (VACANT) INSURANCE - POLICY NO. CP         debtor has an executory contract or
         lease is for                  2636179                                             unexpired lease
         Nature of debtor's interest   INSURED                                             MOUNT VERNON FIRE INS. CO.
                                                                                           1190 DEVON PARK DRIVE
         State the term remaining      5/13/2021                                           WAYNE PA 19087
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 22 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 166 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.109.   Title of contract             RETENTION / SEVERANCE AGREEMENT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      NEKOLOFF, NICOLE M
                                                                                           Address Intentionally Omitted
         State the term remaining      2 MONTHS

         List the contract number of   _________________________________________________
         any government contract


2.110.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UTILITIES                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      NEW HORIZON COMMUNICATIONS
                                                                                           NEW HORIZON COMMUNICATIONS
         State the term remaining      _________________________________________________   P.O. BOX 981073
                                                                                           BOSTON MA 02298-1073
         List the contract number of   _________________________________________________
         any government contract


2.111.   Title of contract             NEXTIVA SERVICE AGREEMENT & ADDENDUMS               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - NETWORK                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      NEXTIVA
                                                                                           8800 E CHAPARRAL RD
         State the term remaining      6/28/2018                                           STE 300
                                                                                           SCOTTSDALE AZ 85250
         List the contract number of   _________________________________________________
         any government contract


2.112.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      OPENSESAME
                                                                                           OPENSESAME, INC
         State the term remaining      _________________________________________________   DEPT LA 24661
                                                                                           PASADENA CA 91185-4661
         List the contract number of   _________________________________________________
         any government contract


2.113.   Title of contract             SOFTWARE LICENSE FOR ONLINE COURSES                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - EMPLOYEE TRAINING              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      OPENSESAME INC
                                                                                           1629 WEST SALMON ST
         State the term remaining      6/8/2018 WITH AUTOMATIC 1 YEAR RENEWALS             PORTLAND OR 97205
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 23 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 167 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.114.   Title of contract             REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    NO. 9371 - HEADQUARTERS REAL PROPERTY LEASE -       debtor has an executory contract or
         lease is for                  1350 E NEWPORT CENTER DR, SUITE 110, DEERFIELD      unexpired lease
                                       BEACH, FL 33442
                                                                                           POLYGLASS
         Nature of debtor's interest   LESSEE                                              DEPT 2663
                                                                                           PO BOX 122663
         State the term remaining      _________________________________________________   DALLAS TX 75312
         List the contract number of   _________________________________________________
         any government contract


2.115.   Title of contract             RETENTION / SEVERANCE AGREEMENT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      POTTS, JASON
                                                                                           Address Intentionally Omitted
         State the term remaining      2 MONTHS

         List the contract number of   _________________________________________________
         any government contract


2.116.   Title of contract             EXCLUSIVE LOCATION AND PLACEMENT AGREEMENT          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - VENDING & SMOOTHIE             debtor has an executory contract or
         lease is for                  MACHINES                                            unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      PS SUPPLIERS LLC
                                                                                           90 SW 3 STREET
         State the term remaining      6/29/2017 AND MONTH TO MONTH THEREAFTER             MIAMI FL 33131
         List the contract number of   _________________________________________________
         any government contract


2.117.   Title of contract             HOT SCHEDULES - MOBILE, CLOUD-BASED                 State the name and mailing address
                                       TECHNOLOGY                                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    SERVICES AGREEMENT 7805 & 7798                      unexpired lease
         lease is for
                                                                                           RED BOOK CONNECT, LLC
         Nature of debtor's interest   CONTRACT PARTY                                      3440 PRESTON RIDGE RD #650
                                                                                           ALPHARETTA GA 30005
         State the term remaining      MONTH TO MONTH

         List the contract number of   _________________________________________________
         any government contract


2.118.   Title of contract             HOT SCHEDULES - MOBILE, CLOUD-BASED                 State the name and mailing address
                                       TECHNOLOGY                                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    SERVICES AGREEMENT 2602 - WEST COBB                 unexpired lease
         lease is for
                                                                                           RED BOOK CONNECT, LLC
         Nature of debtor's interest   CONTRACT PARTY                                      3440 PRESTON RIDGE RD #650
                                                                                           ALPHARETTA GA 30005
         State the term remaining      MONTH TO MONTH

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 24 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 168 of 196

Debtor   YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

2.119.   Title of contract             HOT SCHEDULES - MOBILE, CLOUD-BASED                 State the name and mailing address
                                       TECHNOLOGY                                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    SERVICES AGREEMENT 7750                             unexpired lease
         lease is for
                                                                                           RED BOOK CONNECT, LLC
         Nature of debtor's interest   CONTRACT PARTY                                      3440 PRESTON RIDGE RD #650
                                                                                           ALPHARETTA GA 30005
         State the term remaining      MONTH TO MONTH

         List the contract number of   _________________________________________________
         any government contract


2.120.   Title of contract             HOT SCHEDULES - MOBILE, CLOUD-BASED                 State the name and mailing address
                                       TECHNOLOGY                                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    SERVICES AGREEMENT LAUDERHILL                       unexpired lease
         lease is for
                                                                                           RED BOOK CONNECT, LLC
         Nature of debtor's interest   CONTRACT PARTY                                      3440 PRESTON RIDGE RD #650
                                                                                           ALPHARETTA GA 30005
         State the term remaining      MONTH TO MONTH

         List the contract number of   _________________________________________________
         any government contract


2.121.   Title of contract             HOT SCHEDULES - SERVICE ORDER FORM                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      RED BOOK CONNECT, LLC
                                                                                           3440 PRESTON RIDGE RD #650
         State the term remaining      MONTH TO MONTH                                      ALPHARETTA GA 30005
         List the contract number of   _________________________________________________
         any government contract


2.122.   Title of contract             HOT SCHEDULES - STATEMENT OF WORK                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      RED BOOK CONNECT, LLC
                                                                                           3440 PRESTON RIDGE RD #650
         State the term remaining      MONTH TO MONTH                                      ALPHARETTA GA 30005
         List the contract number of   _________________________________________________
         any government contract


2.123.   Title of contract             STATEMENT OF WORK                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROPOSAL                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      RED BOOK CONNECT, LLC
                                                                                           3440 PRESTON RIDGE RD #650
         State the term remaining      _________________________________________________   ALPHARETTA GA 30005
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 25 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 169 of 196

Debtor   YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

2.124.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    OUTSIDESVC                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      RED HAWK FIRE & SECURITY
                                                                                           RED HAWK FIRE & SECURITY, LLC
         State the term remaining      _________________________________________________   PO BOX 530212
                                                                                           ATLANTA GA 30353-0212
         List the contract number of   _________________________________________________
         any government contract


2.125.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    OUTSIDESVC                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      REDWIRE
                                                                                           1136 THOMASVILLE RD
         State the term remaining      _________________________________________________   TALLAHASSEE FL 32303
         List the contract number of   _________________________________________________
         any government contract


2.126.   Title of contract             CLIENT AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENTS - FIRE, BURGLARY AND LINE       debtor has an executory contract or
         lease is for                  AGREEMENT - TALLAHASSEE                             unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      REDWIRE
                                                                                           1136 THOMASVILLE RD.
         State the term remaining      2/19/2022                                           TALLAHASSEE FL 32303
         List the contract number of   _________________________________________________
         any government contract


2.127.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LIC & FEES                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SADA SYSTEMS, INC
                                                                                           5250 LANKERSHIM BLVD #620
         State the term remaining      _________________________________________________   NORTH HOLLYWOOD CA 91601
         List the contract number of   _________________________________________________
         any government contract


2.128.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    OUTSIDESVC                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SAFEGUARD
                                                                                           SAFEGUARD SECURITY
         State the term remaining      _________________________________________________   P. O. BOX 840180
                                                                                           DALLAS TX 75284-0180
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 26 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 170 of 196

Debtor   YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

2.129.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ADV                                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SALESFORCE
                                                                                           SALESFORCE.COM, INC
         State the term remaining      _________________________________________________   P.O. BOX 203141
                                                                                           DALLAS TX 75320-3141
         List the contract number of   _________________________________________________
         any government contract


2.130.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ADV                                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SALESFORCE
                                                                                           SALESFORCE.COM, INC
         State the term remaining      _________________________________________________   P.O. BOX 203141
                                                                                           DALLAS TX 75320-3141
         List the contract number of   _________________________________________________
         any government contract


2.131.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ADV                                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SALESFORCE.COM, INC
                                                                                           SALESFORCE.COM, INC
         State the term remaining      _________________________________________________   P.O. BOX 203141
                                                                                           DALLAS TX 75320-3141
         List the contract number of   _________________________________________________
         any government contract


2.132.   Title of contract             MASTER SUBSCRIPTION AGREEMENT & STATEMENT OF        State the name and mailing address
                                       WORK                                                for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    LIGHTNING SERVICE & DIGITAL ENGAGEMENT SERVICE      unexpired lease
         lease is for                  - ST. PETERSBURG
                                                                                           SALESFORCE.COM, INC.
         Nature of debtor's interest   CONTRACT PARTY                                      415 MISSION ST 3RD FL
                                                                                           SAN FRANCISCO CA 94105
         State the term remaining      10/28/2021

         List the contract number of   _________________________________________________
         any government contract


2.133.   Title of contract             ORDER FORM                                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SOFTWARE LICENSE AGREEMENT                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SALESFORCE.COM, INC.
                                                                                           415 MISSION ST 3RD FL
         State the term remaining      8/14/2021                                           SAN FRANCISCO CA 94105
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 27 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 171 of 196

Debtor   YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

2.134.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROPERTY (VACANT) INSURANCE - POLICY NO.            debtor has an executory contract or
         lease is for                  CPS7092438                                          unexpired lease
         Nature of debtor's interest   INSURED                                             SCOTTSDALE INSURANCE
                                                                                           COMPANY
         State the term remaining      3/31/2021                                           8877 NORTH GAINEY CENTER
                                                                                           DRIVE
         List the contract number of   _________________________________________________   SCOTTSDALE AZ 85258
         any government contract


2.135.   Title of contract             ALARM AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - ALARMS - BOCA RATON            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SECURITY SYSTEMS OF SOUTH
                                                                                           FLORIDA LLC
         State the term remaining      1/11/2022                                           1440 CORAL RIDGE DR
                                                                                           STE 497
         List the contract number of   _________________________________________________   CORAL SPRINGS FL 33071
         any government contract


2.136.   Title of contract             ALARM AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - ALARMS - CORAL SPRINGS         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SECURITY SYSTEMS OF SOUTH
                                                                                           FLORIDA LLC
         State the term remaining      1/11/2022                                           1440 CORAL RIDGE DR
                                                                                           STE 497
         List the contract number of   _________________________________________________   CORAL SPRINGS FL 33071
         any government contract


2.137.   Title of contract             ALARM AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - ALARMS - DEERFIELD BEACH       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SECURITY SYSTEMS OF SOUTH
                                                                                           FLORIDA LLC
         State the term remaining      1/11/2022                                           1440 CORAL RIDGE DR
                                                                                           STE 497
         List the contract number of   _________________________________________________   CORAL SPRINGS FL 33071
         any government contract


2.138.   Title of contract             ALARM AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - ALARMS - HOLLYWOOD             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SECURITY SYSTEMS OF SOUTH
                                                                                           FLORIDA LLC
         State the term remaining      1/11/2022                                           1440 CORAL RIDGE DR
                                                                                           STE 497
         List the contract number of   _________________________________________________   CORAL SPRINGS FL 33071
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 28 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 172 of 196

Debtor   YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

2.139.   Title of contract             ALARM AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - ALARMS - WEST PALM BEACH       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SECURITY SYSTEMS OF SOUTH
                                                                                           FLORIDA LLC
         State the term remaining      1/11/2022                                           1440 CORAL RIDGE DR
                                                                                           STE 497
         List the contract number of   _________________________________________________   CORAL SPRINGS FL 33071
         any government contract


2.140.   Title of contract             ALARM AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - ALARMS - PEMBROKE PINES        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SECURITY SYSTEMS OF SOUTH
                                                                                           FLORIDA LLC
         State the term remaining      1/11/2022                                           1440 CORAL RIDGE DR
                                                                                           STE 497
         List the contract number of   _________________________________________________   CORAL SPRINGS FL 33071
         any government contract


2.141.   Title of contract             ALARM AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - ALARMS - POMPANO BEACH         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SECURITY SYSTEMS OF SOUTH
                                                                                           FLORIDA LLC
         State the term remaining      1/11/2022                                           1440 CORAL RIDGE DR
                                                                                           STE 497
         List the contract number of   _________________________________________________   CORAL SPRINGS FL 33071
         any government contract


2.142.   Title of contract             ALARM AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - ALARMS - SUNRISE               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SECURITY SYSTEMS OF SOUTH
                                                                                           FLORIDA LLC
         State the term remaining      1/11/2022                                           1440 CORAL RIDGE DR
                                                                                           STE 497
         List the contract number of   _________________________________________________   CORAL SPRINGS FL 33071
         any government contract


2.143.   Title of contract             ALARM AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - ALARMS - MARGATE               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SECURITY SYSTEMS OF SOUTH
                                                                                           FLORIDA LLC
         State the term remaining      1/11/2022                                           1440 CORAL RIDGE DR
                                                                                           STE 497
         List the contract number of   _________________________________________________   CORAL SPRINGS FL 33071
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 29 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 173 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

2.144.   Title of contract             ALARM AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - ALARMS - MIAMI                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SECURITY SYSTEMS OF SOUTH
                                                                                           FLORIDA LLC
         State the term remaining      1/11/2022                                           1440 CORAL RIDGE DR
                                                                                           STE 497
         List the contract number of   _________________________________________________   CORAL SPRINGS FL 33071
         any government contract


2.145.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MISC                                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SECURITY SYSTEMS OF SOUTH
                                                                                           FLORIDA, LLC
         State the term remaining      _________________________________________________   1440 CORAL RIDGE DRIVE
                                                                                           SUITE 497
         List the contract number of   _________________________________________________   CORAL SPRINGS FL 33071
         any government contract


2.146.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LIC & FEES                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SESAC
                                                                                           SESAC
         State the term remaining      _________________________________________________   P. O. BOX 5246
                                                                                           NEW YORK, NY 10008-5246
         List the contract number of   _________________________________________________
         any government contract


2.147.   Title of contract             RETENTION / SEVERANCE AGREEMENT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SMITH, STUART
                                                                                           Address Intentionally Omitted
         State the term remaining      2 MONTHS

         List the contract number of   _________________________________________________
         any government contract


2.148.   Title of contract             QUOTE                                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - SALESFORCE BACKUP              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SPANNING
                                                                                           SPANNING CLOUD APPS LLC
         State the term remaining      4/18/2021                                           PO BOX 392288
                                                                                           PITTSBURGH PA 15251-9288
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 30 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 174 of 196

Debtor   YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

2.149.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ADV                                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SPANNING CONTRACT
                                                                                           SPANNING CLOUD APPS LLC
         State the term remaining      _________________________________________________   PO BOX 392288
                                                                                           PITTSBURGH PA 15251-9288
         List the contract number of   _________________________________________________
         any government contract


2.150.   Title of contract             FULL SPECTRUM COMMUNICATIONS                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - COMMUNICATIONS                 debtor has an executory contract or
         lease is for                  SUBSCRIPTION - 7750                                 unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STAR2STAR COMMUNICATIONS
                                                                                           ATTN LEGAL DEPT
         State the term remaining      6/5/2025                                            1605 MAIN ST
                                                                                           SARASOTA FL 34236
         List the contract number of   _________________________________________________
         any government contract


2.151.   Title of contract             FULL SPECTRUM COMMUNICATIONS                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - COMMUNICATIONS                 debtor has an executory contract or
         lease is for                  SUBSCRIPTION - FLAGLER                              unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STAR2STAR COMMUNICATIONS
                                                                                           ATTN LEGAL DEPT
         State the term remaining      5/17/2023                                           1605 MAIN ST
                                                                                           SARASOTA FL 34236
         List the contract number of   _________________________________________________
         any government contract


2.152.   Title of contract             FULL SPECTRUM COMMUNICATIONS                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - COMMUNICATIONS                 debtor has an executory contract or
         lease is for                  SUBSCRIPTION - PARADISE SQUARE                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STAR2STAR COMMUNICATIONS
                                                                                           ATTN LEGAL DEPT
         State the term remaining      5/16/202                                            1605 MAIN ST
                                                                                           SARASOTA FL 34236
         List the contract number of   _________________________________________________
         any government contract


2.153.   Title of contract             FULL SPECTRUM COMMUNICATIONS                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - COMMUNICATIONS                 debtor has an executory contract or
         lease is for                  SUBSCRIPTION - TALLAHASSEE 7749                     unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STAR2STAR COMMUNICATIONS
                                                                                           ATTN LEGAL DEPT
         State the term remaining      7/7/2025                                            1605 MAIN ST
                                                                                           SARASOTA FL 34236
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 31 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 175 of 196

Debtor   YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

2.154.   Title of contract             FULL SPECTRUM COMMUNICATIONS                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - COMMUNICATIONS                 debtor has an executory contract or
         lease is for                  SUBSCRIPTION                                        unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STAR2STAR COMMUNICATIONS
                                                                                           ATTN LEGAL DEPT
         State the term remaining      1/30/2023                                           1605 MAIN ST
                                                                                           SARASOTA FL 34236
         List the contract number of   _________________________________________________
         any government contract


2.155.   Title of contract             FULL SPECTRUM COMMUNICATIONS                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - COMMUNICATIONS                 debtor has an executory contract or
         lease is for                  SUBSCRIPTION - 2602 - AUSTELL                       unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STAR2STAR COMMUNICATIONS
                                                                                           ATTN LEGAL DEPT
         State the term remaining      10/1/2023                                           1605 MAIN ST
                                                                                           SARASOTA FL 34236
         List the contract number of   _________________________________________________
         any government contract


2.156.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UTILITIES                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STAR2STAR COMMUNICATIONS
                                                                                           STAR 2 STAR COMMUNICATIONS
         State the term remaining      _________________________________________________   LLC
                                                                                           600 TAILEVEST ROAD
         List the contract number of   _________________________________________________   SUITE 202
         any government contract                                                           SARASOTA FL 34243


2.157.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UTILITIES                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STAR2STAR COMMUNICATIONS
                                                                                           STAR 2 STAR COMMUNICATIONS
         State the term remaining      _________________________________________________   LLC
                                                                                           600 TAILEVEST ROAD
         List the contract number of   _________________________________________________   SUITE 202
         any government contract                                                           SARASOTA FL 34243


2.158.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UTILITIES                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STAR2STAR COMMUNICATIONS
                                                                                           STAR 2 STAR COMMUNICATIONS
         State the term remaining      _________________________________________________   LLC
                                                                                           600 TAILEVEST ROAD
         List the contract number of   _________________________________________________   SUITE 202
         any government contract                                                           SARASOTA FL 34243




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 32 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 176 of 196

Debtor   YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

2.159.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UTILITIES                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STAR2STAR COMMUNICATIONS
                                                                                           STAR 2 STAR COMMUNICATIONS
         State the term remaining      _________________________________________________   LLC
                                                                                           600 TAILEVEST ROAD
         List the contract number of   _________________________________________________   SUITE 202
         any government contract                                                           SARASOTA FL 34243


2.160.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UTILITIES                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STAR2STAR COMMUNICATIONS
                                                                                           STAR 2 STAR COMMUNICATIONS
         State the term remaining      _________________________________________________   LLC
                                                                                           600 TAILEVEST ROAD
         List the contract number of   _________________________________________________   SUITE 202
         any government contract                                                           SARASOTA FL 34243


2.161.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UTILITIES                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STAR2STAR COMMUNICATIONS
                                                                                           STAR 2 STAR COMMUNICATIONS
         State the term remaining      _________________________________________________   LLC
                                                                                           600 TAILEVEST ROAD
         List the contract number of   _________________________________________________   SUITE 202
         any government contract                                                           SARASOTA FL 34243


2.162.   Title of contract             PREFERRED UNIT PURCHASE AGREEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   STROSS, CHRISTY B.
                                                                                           1350 E. NEWPORT CENTER DRIVE
         State the term remaining      _________________________________________________   SUITE 110
                                                                                           DEERFIELD BEACH FL 33442
         List the contract number of   _________________________________________________
         any government contract


2.163.   Title of contract             CHANGE IN CONTROL SEVERANCE AGREEMENT               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   STROSS, CHRISTY B.
                                                                                           1350 E. NEWPORT CENTER DRIVE
         State the term remaining      _________________________________________________   SUITE 110
                                                                                           DEERFIELD BEACH FL 33442
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 33 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 177 of 196

Debtor   YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

2.164.   Title of contract             PROFITS INTEREST UNIT GRANT AGREEMENT               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   STROSS, CHRISTY B.
                                                                                           1350 E. NEWPORT CENTER DRIVE
         State the term remaining      _________________________________________________   SUITE 110
                                                                                           DEERFIELD BEACH FL 33442
         List the contract number of   _________________________________________________
         any government contract


2.165.   Title of contract             PREFERRED UNIT PURCHASE AGREEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   STROSS, JASON
                                                                                           1350 E. NEWPORT CENTER DRIVE
         State the term remaining      _________________________________________________   SUITE 110
                                                                                           DEERFIELD BEACH FL 33442
         List the contract number of   _________________________________________________
         any government contract


2.166.   Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEGAL SERVICES                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STUMPHAUZER FOSLID SLOMAN
                                                                                           ROSS & KOLAYA
         State the term remaining      _________________________________________________   ONE SE 3RD AVENUE SUITE 1820
                                                                                           MIAMI FL 33131
         List the contract number of   _________________________________________________
         any government contract


2.167.   Title of contract             CONFIDENTIAL SEARCH AGREEMENT                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONFIDENTIAL SEARCH AGREEMENT                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      THE ELLIOT GROUP
                                                                                           505 WHITE PLAINS ROAD
         State the term remaining      8 MONTHS                                            SUITE 228
                                                                                           TARRYTOWN NY 10591
         List the contract number of   _________________________________________________
         any government contract


2.168.   Title of contract             SAAS MODEL AGREEMENT AND AS AMENDED                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - PAYROLL ADMINISTRATION         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      THE ULTIMATE SOFTWARE GROUP
                                                                                           INC
         State the term remaining      4/5/2020 WITH AUTOMATIC 1 - YEAR RENEWALS           ATTN GENERAL COUNSEL
                                                                                           2000 ULTIMATE WAY
         List the contract number of   _________________________________________________   WESTON FL 33326
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 34 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 178 of 196

Debtor   YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

2.169.   Title of contract             ULTRAPRO CORNERSTONE INTEGRATION                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - CONSULTING                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      THE ULTIMATE SOFTWARE GROUP,
                                                                                           INC.
         State the term remaining      _________________________________________________   ATTN GENERAL COUNSEL
                                                                                           2000 ULTIMATE WAY
         List the contract number of   _________________________________________________   WESTON FL 33326
         any government contract


2.170.   Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONSULTING ENGINEERS IN ACOUSTICS, VIBRATIONS &     debtor has an executory contract or
         lease is for                  NOISE CONTROL                                       unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      THORNTON ACOUSTICS &
                                                                                           VIBRATIONS
         State the term remaining      _________________________________________________   521 CLAY RUN ROAD
                                                                                           MILL RUN, PA 15464
         List the contract number of   _________________________________________________
         any government contract


2.171.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    REVENUE                                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      TIVITY HEALTH SERVICES, LLC
                                                                                           (SLIVER SNEAKERS)
         State the term remaining      _________________________________________________   TIVITY HEALTH SERVICES, LLC
                                                                                           701 COOL SPRINGS BLVD.
         List the contract number of   _________________________________________________   FRANKLIN TN 37067
         any government contract


2.172.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    INSURANCE                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      TOKIO MARINE HCC (D&O POLICY &
                                                                                           RUN-OFF POLICY)
         State the term remaining      _________________________________________________   TOKIO MARINE HHC
                                                                                           D&O GROUP
         List the contract number of   _________________________________________________   8 FOREST PARK DRIVE
         any government contract                                                           FARMINGTON CT 06032


2.173.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    WORKERS COMPENSATION INSURANCE - POLICY NO.         debtor has an executory contract or
         lease is for                  UB-3L141685                                         unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS (CHARTER OAK INS.
                                                                                           CO.)
         State the term remaining      10/1/2021                                           ONE TOWER SQUARE
                                                                                           HARTFORD CT '06183
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 35 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 179 of 196

Debtor   YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

2.174.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    INSURANCE                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      TRAVELERS (WORKERS COMP)
                                                                                           TRAVELERS
         State the term remaining      _________________________________________________   PO BOX 660317
                                                                                           DALLAS TX 75266-0317
         List the contract number of   _________________________________________________
         any government contract


2.175.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    D&O INSURANCE - POLICY NO. 14-MGU-20-A49049         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             U.S. SPECIALTY INSURANCE
                                                                                           COMPANY
         State the term remaining      4/22/2021                                           TOKIO MARINE HCC
                                                                                           D&O GROUP
         List the contract number of   _________________________________________________   8 FOREST PARK DRIVE
         any government contract                                                           FARMINGTON CT 06032


2.176.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROF FEES                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ULTIMATE SOFTWARE GROUP, INC.
                                                                                           THE ULTIMATE SOFTWARE GROUP,
         State the term remaining      _________________________________________________   INC
                                                                                           P.O. BOX 930953
         List the contract number of   _________________________________________________   ATLANTA GA 31193-0953
         any government contract


2.177.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROPERTY (VACANT) INSURANCE - POLICY NO. CP         debtor has an executory contract or
         lease is for                  1726145                                             unexpired lease
         Nature of debtor's interest   INSURED                                             UNITED STATES LIABILITY
                                                                                           INSURANCE COMPANY
         State the term remaining      5/6/2021                                            1190 DEVON PARK DRIVE
                                                                                           WAYNE PA 19087
         List the contract number of   _________________________________________________
         any government contract


2.178.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROPERTY (VACANT) INSURANCE - POLICY NO. CP         debtor has an executory contract or
         lease is for                  2636193                                             unexpired lease
         Nature of debtor's interest   INSURED                                             UNITED STATES LIABILITY
                                                                                           INSURANCE COMPANY
         State the term remaining      5/15/2021                                           2425 S. YANK CIRCLE
                                                                                           LAKEWOOD CO 33308
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 36 of 38
                       Case 20-12841-MFW             Doc 467      Filed 12/07/20        Page 180 of 196

Debtor   YouFit Health Clubs, LLC                                                                 Case number (if known) 20-12841

2.179.   Title of contract             SERVICES AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    LEGAL SERVICES                                       debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                       VARITECH LLC
                                                                                            1027 FLUSHING AVE
         State the term remaining      _________________________________________________    CLEARWATER FL 33764
         List the contract number of   _________________________________________________
         any government contract


2.180.   Title of contract             AGREEMENT                                            State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - VENDING MACHINES                debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                       VENGO INC
                                                                                            45 - 50 30TH ST
         State the term remaining      ON 30 - DAYS WRITTEN NOTICE                          STE 11
                                                                                            LONG ISLAND NY 11101
         List the contract number of   _________________________________________________
         any government contract


2.181.   Title of contract             CUSTOMER SALES AGREEMENT                             State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT - PRODUCT SALES                   debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                       VERATIV OPERATING COMPANY
                                                                                            9 CRYSTAL POND ROAD
         State the term remaining      8/31/2019 WITH 2 - AUTOMATIC 1 - YEAR RENEWALS       SOUTHBOROUGH MA 01772
         List the contract number of   _________________________________________________
         any government contract


2.182.   Title of contract             NON-LEASE CONTRACT/AGREEMENT                         State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    OUTSIDESVC                                           debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                       VERITIV OPERATING COMPANY
                                                                                            VERITIV OPERATING COMPANY
         State the term remaining      _________________________________________________    9 CRYSTAL POND ROAD
                                                                                            SOUTHBOROUGH MA 01772
         List the contract number of   _________________________________________________
         any government contract


2.183.   Title of contract             RETENTION / SEVERANCE AGREEMENT                      State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    EMPLOYEE AGREEMENT                                   debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                       WESSON, RICHARD S
                                                                                            Address Intentionally Omitted
         State the term remaining      2 MONTHS

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                           Page 37 of 38
                       Case 20-12841-MFW             Doc 467     Filed 12/07/20      Page 181 of 196

Debtor   YouFit Health Clubs, LLC                                                               Case number (if known) 20-12841

2.184.   Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEGAL SERVICES                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      WIMBERLY, LAWSON, STECKEL,
                                                                                           SCHNEIDER & STINE
         State the term remaining      _________________________________________________   3400 PEACHTREE ROAD, N.E.
                                                                                           SUITE 400
         List the contract number of   _________________________________________________   ATLANTA GA 30326-1107
         any government contract


2.185.   Title of contract             PREFERRED UNIT PURCHASE AGREEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   YF LIME, LLC
                                                                                           6475 1ST AVE. SOUTH
         State the term remaining      _________________________________________________   ST. PETERSBURG FL 33707
         List the contract number of   _________________________________________________
         any government contract


2.186.   Title of contract             PREFERRED UNIT PURCHASE AGREEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   YF-GEF HOLDINGS, LLC
                                                                                           PERELLA WEINBERG PARTNERS
         State the term remaining      _________________________________________________   767 FIFTH AVENUE
                                                                                           NEW YORK NY 10153
         List the contract number of   _________________________________________________
         any government contract


2.187.   Title of contract             LICENSE AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LICENSE AGREEMENT                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   _________________________________________________   YOUFIT, LLC
                                                                                           1350 E. NEWPORT CENTER DRIVE
         State the term remaining      EXPIRED                                             SUITE 110
                                                                                           DEERFIELD BEACH FL 33442
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 38 of 38
                         Case 20-12841-MFW                  Doc 467        Filed 12/07/20          Page 182 of 196


Fill in this information to identify the case:

Debtor name: YouFit Health Clubs, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12841

                                                                                                                              ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively.
Attach the Additional Page to this page.

1.     Does the debtor have any codebtors?
       ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       þ Yes
2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
       schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the
       debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list
       each creditor separately in Column 2.

       Column 1: Codebtor                                                           Column 2: Creditor

       Name                               Mailing address                           Name                               Check all schedules that
                                                                                                                       apply:


2.1.   B-FIT HEALTH CLUB, LLC             1350 E. NEWPORT CENTER DR                 BGC LENDER AND LENDERS             þD
                                          SUITE 110                                 REP
                                          DEERFIELD BEACH FL 33442                                                     ¨ E/F
                                                                                                                       ¨G
2.2.   FIVE B-FIT, LLC                    1350 E. NEWPORT CENTER DR                 BGC LENDER AND LENDERS             þD
                                          SUITE 110                                 REP
                                          DEERFIELD BEACH FL 33442                                                     ¨ E/F
                                                                                                                       ¨G
2.3.   FOUR B-FIT, LLC                    1350 E. NEWPORT CENTER DR                 BGC LENDER AND LENDERS             þD
                                          SUITE 110                                 REP
                                          DEERFIELD BEACH FL 33442                                                     ¨ E/F
                                                                                                                       ¨G
2.4.   LIME TIME, LLC                     1350 E. NEWPORT CENTER DR                 BGC LENDER AND LENDERS             þD
                                          SUITE 110                                 REP
                                          DEERFIELD BEACH FL 33442                                                     ¨ E/F
                                                                                                                       ¨G
2.5.   SIX B-FIT, LLC                     1350 E. NEWPORT CENTER DR                 BGC LENDER AND LENDERS             þD
                                          SUITE 110                                 REP
                                          DEERFIELD BEACH FL 33442                                                     ¨ E/F
                                                                                                                       ¨G
2.6.   SOUTH FLORIDA HEALTH               1350 E. NEWPORT CENTER DR                 BGC LENDER AND LENDERS             þD
       AND FITNESS, INC.                  SUITE 110                                 REP
                                          DEERFIELD BEACH FL 33442                                                     ¨ E/F
                                                                                                                       ¨G

Official Form 206H                                          Schedule H: Codebtors                                                     Page 1 of 14
                       Case 20-12841-MFW              Doc 467    Filed 12/07/20      Page 183 of 196

Debtor   YouFit Health Clubs, LLC                                                            Case number (if known) 20-12841

       Column 1: Codebtor                                               Column 2: Creditor

       Name                         Mailing address                     Name                      Check all schedules that
                                                                                                  apply:

2.7.   THREE B-FIT, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.8.   YF ADMIN, LLC                1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.9.   YF ARIZONA LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.10. YF BETHANNY, LLC              1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.11. YF BETHANY TOWNE              1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
      CENTER, LLC                   SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.12. YF BOYNTON MALL, LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.13. YF BUFORD, LLC                1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.14. YF CACTUS VILLAGE, LLC        1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.15. YF CARROLLWOOD, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.16. YF CHANDLER SOUTH, LLC        1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.17. YF CONCORD, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
Official Form 206H                                    Schedule H: Codebtors                                      Page 2 of 14
                     Case 20-12841-MFW                Doc 467    Filed 12/07/20      Page 184 of 196

Debtor   YouFit Health Clubs, LLC                                                              Case number (if known) 20-12841

      Column 1: Codebtor                                                Column 2: Creditor

      Name                          Mailing address                     Name                        Check all schedules that
                                                                                                    apply:


2.18. YF CORAL WAY II, LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.19. YF CORAL WAY, LLC             1350 E. NEWPORT CENTER DR           KIRELAND CORAL TERRACE ,    ¨D
                                    SUITE 110                           LLC
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    þG
2.20. YF CORAL WAY, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.21. YF DANIA POINTE LLC           1350 E. NEWPORT CENTER DR           DANIA LIVE 1748, LLC        ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    þG
2.22. YF DANIA POINTE LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.23. YF DEERFIELD, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.24. YF DOUGLASVILLE, LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.25. YF DUNWOODY, LLC              1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.26. YF EAST FOWLER, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.27. YF FLAGLER LLC                1350 E. NEWPORT CENTER DR           FLAGLER S.C., LLC           ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    þG




Official Form 206H                                    Schedule H: Codebtors                                        Page 3 of 14
                     Case 20-12841-MFW                Doc 467    Filed 12/07/20      Page 185 of 196

Debtor   YouFit Health Clubs, LLC                                                            Case number (if known) 20-12841

      Column 1: Codebtor                                                Column 2: Creditor

      Name                          Mailing address                     Name                      Check all schedules that
                                                                                                  apply:

2.28. YF FLAGLER LLC                1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.29. YF GATEWAY, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.30. YF GILBERT NORTH, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.31. YF GILBERT SOUTH, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.32. YF GLENDALE, LLC              1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.33. YF GREENACRES, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.34. YF GROUP A, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.35. YF HAMMOCK LLC                1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.36. YF HANCOCK, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.37. YF HIALEAH, LLC               1350 E. NEWPORT CENTER DR           NIMA PLAZA, LLC           ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  þG
2.38. YF HIALEAH, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
Official Form 206H                                    Schedule H: Codebtors                                      Page 4 of 14
                        Case 20-12841-MFW             Doc 467    Filed 12/07/20      Page 186 of 196

Debtor   YouFit Health Clubs, LLC                                                             Case number (if known) 20-12841

      Column 1: Codebtor                                                Column 2: Creditor

      Name                          Mailing address                     Name                       Check all schedules that
                                                                                                   apply:


2.39. YF HIALEAH-OKEECHOBEE         1350 E. NEWPORT CENTER DR           ARENA CAPITAL, LLC         ¨D
      RD., LLC                      SUITE 110
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   þG
2.40. YF HIALEAH-OKEECHOBEE         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
      RD., LLC                      SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.41. YF HOLLYWOOD, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.42. YF HORIZON, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.43. YF HUNTSVILLE, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.44. YF KENDALL, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.45. YF KILLIAN, LLC               1350 E. NEWPORT CENTER DR           BINDOR KILLIAN, LLC        ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   þG
2.46. YF LAFAYETTE PLACE, LLC       1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.47. YF LAND O LAKES, LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.48. YF LANTANA, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G




Official Form 206H                                    Schedule H: Codebtors                                       Page 5 of 14
                     Case 20-12841-MFW                Doc 467    Filed 12/07/20      Page 187 of 196

Debtor   YouFit Health Clubs, LLC                                                                 Case number (if known) 20-12841

      Column 1: Codebtor                                                Column 2: Creditor

      Name                          Mailing address                     Name                           Check all schedules that
                                                                                                       apply:

2.49. YF LARGO PLAZA LLC            1350 E. NEWPORT CENTER DR           KIMZAY OF FLORIDA, INC.        ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                           ¨ E/F
                                                                                                       þG
2.50. YF LARGO PLAZA LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS         þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                           ¨ E/F
                                                                                                       ¨G
2.51. YF LAUDERDALE LAKES, LLC      1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS         þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                           ¨ E/F
                                                                                                       ¨G
2.52. YF LAUDERHILL, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS         þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                           ¨ E/F
                                                                                                       ¨G
2.53. YF LOCH RAVEN LLC             1350 E. NEWPORT CENTER DR           LOCH RAVEN SHOPPING            ¨D
                                    SUITE 110                           CENTER LLC
                                    DEERFIELD BEACH FL 33442                                           ¨ E/F
                                                                                                       þG
2.54. YF LOCH RAVEN LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS         þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                           ¨ E/F
                                                                                                       ¨G
2.55. YF LYNNWOOD, LLC              1350 E. NEWPORT CENTER DR           LYNNWOOD PLACE (E&A),          ¨D
                                    SUITE 110                           LLC
                                    DEERFIELD BEACH FL 33442                                           ¨ E/F
                                                                                                       þG
2.56. YF MARGATE, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS         þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                           ¨ E/F
                                                                                                       ¨G
2.57. YF MESA, LLC                  1350 E. NEWPORT CENTER DR           SQUAW PEAK VENTURES ,          ¨D
                                    SUITE 110                           LLC
                                    DEERFIELD BEACH FL 33442                                           ¨ E/F
                                                                                                       þG
2.58. YF MESA, LLC                  1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS         þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                           ¨ E/F
                                                                                                       ¨G
2.59. YF MIAMI 110TH LLC            1350 E. NEWPORT CENTER DR           MILTON COOPER                  ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                           ¨ E/F
                                                                                                       þG
Official Form 206H                                    Schedule H: Codebtors                                           Page 6 of 14
                      Case 20-12841-MFW               Doc 467    Filed 12/07/20      Page 188 of 196

Debtor   YouFit Health Clubs, LLC                                                             Case number (if known) 20-12841

      Column 1: Codebtor                                                Column 2: Creditor

      Name                          Mailing address                     Name                       Check all schedules that
                                                                                                   apply:


2.60. YF MIAMI 110TH LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.61. YF MIAMI GARDENS, LLC         1350 E. NEWPORT CENTER DR           OFFICE DEPOT, INC.         ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442            COHEN COMMERCIAL           ¨ E/F
                                                                        MANAGEMENT                 þG
2.62. YF MIAMI GARDENS, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.63. YF NOLES, LLC                 1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.64. YF NORTH LAUDERDALE, LLC      1350 E. NEWPORT CENTER DR           ARENA SHOPPES, LLLP        ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   þG
2.65. YF NORTH LAUDERDALE, LLC      1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.66. YF NORTH POINT, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.67. YF NORTH PORT, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.68. YF OAK HILL, LLC              1350 E. NEWPORT CENTER DR           NEW OAK HILL PLAZA, LLC    ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   þG
2.69. YF OKEECHOBEE, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G




Official Form 206H                                    Schedule H: Codebtors                                       Page 7 of 14
                      Case 20-12841-MFW               Doc 467    Filed 12/07/20      Page 189 of 196

Debtor   YouFit Health Clubs, LLC                                                             Case number (if known) 20-12841

      Column 1: Codebtor                                                Column 2: Creditor

      Name                          Mailing address                     Name                       Check all schedules that
                                                                                                   apply:

2.70. YF OLNEY, LLC                 1350 E. NEWPORT CENTER DR           BLDG-ICS OLNEY, LLC        ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   þG
2.71. YF OLNEY, LLC                 1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.72. YF PARADISE SQUARE LLC        1350 E. NEWPORT CENTER DR           MANATEE INVESTMENTS III,   ¨D
                                    SUITE 110                           L.L.C.
                                    DEERFIELD BEACH FL 33442            AND                        ¨ E/F
                                                                        AGUA CALIENTE
                                                                        INVESTMENTS III, L.L.C.
                                                                                                   þG

2.73. YF PARADISE SQUARE LLC        1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.74. YF PARKLAND, LLC              1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.75. YF PINE ISLAND, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.76. YF PINES BOULEVARD, LLC       1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.77. YF POMPANO, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.78. YF PORT CHARLOTTE, LLC        1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.79. YF QUAIL ROOST, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.80. YF RACETRACK, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
Official Form 206H                                    Schedule H: Codebtors                                       Page 8 of 14
                       Case 20-12841-MFW              Doc 467    Filed 12/07/20      Page 190 of 196

Debtor   YouFit Health Clubs, LLC                                                            Case number (if known) 20-12841

      Column 1: Codebtor                                                Column 2: Creditor

      Name                          Mailing address                     Name                      Check all schedules that
                                                                                                  apply:


2.81. YF RANDALLSTOWN, LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.82. YF RHODE ISLAND, LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.83. YF RIVERDALE, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.84. YF SANDALFOOT, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.85. YF SCOTTSDALE, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.86. YF SE FLA, LLC                1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.87. YF SHEA, LLC                  1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.88. YF SHELBY, LLC                1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.89. YF SHILOH, LLC                1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G
2.90. YF SINGLETON, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                  ¨G




Official Form 206H                                    Schedule H: Codebtors                                      Page 9 of 14
                       Case 20-12841-MFW              Doc 467    Filed 12/07/20      Page 191 of 196

Debtor   YouFit Health Clubs, LLC                                                             Case number (if known) 20-12841

      Column 1: Codebtor                                                Column 2: Creditor

      Name                          Mailing address                     Name                       Check all schedules that
                                                                                                   apply:

2.91. YF SOUTHAVEN, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.92. YF SPRING CREEK, LLC          1350 E. NEWPORT CENTER DR           JAHCO SPRING CREEK         ¨D
                                    SUITE 110                           VILLAGE, L.L.C.
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   þG
2.93. YF SPRING CREEK, LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.94. YF SUWANEE, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.95. YF TAMARAC LLC                1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.96. YF TOWN CENTER, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.97. YF UNIGOLD, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.98. YF UNIVERSITY VILLAGE, LLC    1350 E. NEWPORT CENTER DR           WESTWOOD PLAZA, LLC        ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   þG
2.99. YF UNIVERSITY VILLAGE, LLC    1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.100.YF VENICE, LLC                1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
2.101.YF WELLINGTON, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS     þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                       ¨ E/F
                                                                                                   ¨G
Official Form 206H                                    Schedule H: Codebtors                                     Page 10 of 14
                     Case 20-12841-MFW                Doc 467    Filed 12/07/20        Page 192 of 196

Debtor   YouFit Health Clubs, LLC                                                              Case number (if known) 20-12841

      Column 1: Codebtor                                                Column 2: Creditor

      Name                          Mailing address                     Name                        Check all schedules that
                                                                                                    apply:


2.102.YF WEST BRANDON, LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.103.YF WEST COBB, LLC             1350 E. NEWPORT CENTER DR           PETINOS, LLC                ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    þG
2.104.YF WESTON, LLC                1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.105.YOU FIT EIGHT, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.106.YOU FIT ENTERPRISES, LLC      1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.107.YOU FIT FIVE, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.108.YOU FIT FOUR, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.109.YOU FIT NINE, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.110.YOU FIT PINELLAS PARK, LLC    1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G
2.111.YOU FIT SEVEN, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G




Official Form 206H                                    Schedule H: Codebtors                                      Page 11 of 14
                     Case 20-12841-MFW                Doc 467    Filed 12/07/20      Page 193 of 196

Debtor   YouFit Health Clubs, LLC                                                              Case number (if known) 20-12841

      Column 1: Codebtor                                                Column 2: Creditor

      Name                          Mailing address                     Name                         Check all schedules that
                                                                                                     apply:

2.112.YOU FIT SPA, LLC              1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                     ¨G
2.113.YOU FIT-ONE, LLC              1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                     ¨G
2.114.YOUFIT HEALTH CLUBS, LLC      1350 E. NEWPORT CENTER DR           LAUDERHILL MALL              ¨D
                                    SUITE 110                           INVESTMENT, LLC
                                    DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                     þG
2.115.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           COMPTON PROPERTIES,          ¨D
                                    SUITE 110                           LLLP
                                    DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                     þG
2.116.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           VERSAILLES LAND GROUP,       ¨D
                                    SUITE 110                           LLC
                                    DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                     þG
2.117.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           MIDLOTHIAN CENTER, LLC       ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                     þG
2.118.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           CH REALTY VII/R ORLANDO      ¨D
                                    SUITE 110                           ALTAMONTE, L.L.C.
                                    DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                     þG
2.119.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           PMAT ALGIERS PLAZA, L.L.C.   ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                     þG
2.120.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           MOSAIC OXBRIDGE OWNERS,      ¨D
                                    SUITE 110                           LLC
                                    DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                     þG
2.121.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           MCMAHAN GROUP, LLC           ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                     þG
2.122.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           GATOR ARGATE                 ¨D
                                    SUITE 110                           GAINESVILLE, LLC
                                    DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                     þG
Official Form 206H                                    Schedule H: Codebtors                                       Page 12 of 14
                     Case 20-12841-MFW                Doc 467    Filed 12/07/20      Page 194 of 196

Debtor   YouFit Health Clubs, LLC                                                                Case number (if known) 20-12841

      Column 1: Codebtor                                                Column 2: Creditor

      Name                          Mailing address                     Name                          Check all schedules that
                                                                                                      apply:


2.123.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           AUSTIN RENAISSANCE            ¨D
                                    SUITE 110                           LIMITED
                                    DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                      þG
2.124.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           BSF RICHMOND, LP              ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                      þG
2.125.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           LAURICELLA MANHATTAN,         ¨D
                                    SUITE 110                           L.L.C.
                                    DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                      þG
2.126.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           GATOR ANTOINE PARTNERS,       ¨D
                                    SUITE 110                           LLLP
                                    DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                      þG
2.127.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           L2 FUTURE CAPITAL, LLC        ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442            GREENWAY – PARKWAY            ¨ E/F
                                                                        CORNERS, L.P.                 þG
2.128.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           FRIT COCOWALK OWNER,          ¨D
                                    SUITE 110                           LLC
                                    DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                      þG
2.129.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           BLUMIN-HIGHPOINT LTD.         ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                      þG
2.130.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           PLAINVIEW SHOPPES LLC         ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                      þG
2.131.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           VISTA RIDGE RETAIL, LLC       ¨D
                                    SUITE 110                           RCS-VISTA RIDGE (HG), LLC
                                    DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                      þG
2.132.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           WRI JT NORTHRIDGE, LP         ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                      þG




Official Form 206H                                    Schedule H: Codebtors                                        Page 13 of 14
                     Case 20-12841-MFW                Doc 467    Filed 12/07/20      Page 195 of 196

Debtor   YouFit Health Clubs, LLC                                                              Case number (if known) 20-12841

      Column 1: Codebtor                                                Column 2: Creditor

      Name                          Mailing address                     Name                        Check all schedules that
                                                                                                    apply:

2.133.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           EBLR, LLC                   ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    þG
2.134.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           W-PT ARVADA VII, LLC        ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    þG
2.135.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           CEDAR HILLS                 ¨D
                                    SUITE 110                           CONSOLIDATED, LLC
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    þG
2.136.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           GATOR FLOWER MOUND, LLC     ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    þG
2.137.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           LBX ALAFAYA, LLC            ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    þG
2.138.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           79 BISCAYNE, L.L.C.         ¨D
                                    SUITE 110
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    þG
2.139.YOUFIT, LLC                   1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS      þD
                                    SUITE 110                           REP
                                    DEERFIELD BEACH FL 33442                                        ¨ E/F
                                                                                                    ¨G




Official Form 206H                                    Schedule H: Codebtors                                      Page 14 of 14
                         Case 20-12841-MFW                     Doc 467               Filed 12/07/20                         Page 196 of 196


Fill in this information to identify the case:

Debtor name: YouFit Health Clubs, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12841



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

            Declaration and signature



      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
      another individual serving as a representative of the debtor in this case.
      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



      þ Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
      þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      þ Schedule H: Codebtors (Official Form 206H)
      þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ¨ Amended Schedule ____
      ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
      ¨ Other document that requires a declaration _______________________________________________________________________


      I declare under penalty of perjury that the foregoing is true and correct.



       Executed on      12/7/2020
                        MM/DD/YYYY                                û     /s/ Brian Gleason
                                                                      ______________________________________________________________
                                                                      Signature of individual signing on behalf of debtor


                                                                      Brian Gleason
                                                                      Printed name


                                                                      Chief Restructuring Officer
                                                                      Position or relationship to debtor




Official Form 202                     Declaration Under Penalty of Perjury for Non-Individual Debtors                                         Page 1 of 1
